Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21      Page 1 of 222 PageID 4058




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 5
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21   Page 2 of 222 PageID 4059
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21   Page 3 of 222 PageID 4060
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21   Page 4 of 222 PageID 4061
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21   Page 5 of 222 PageID 4062
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 1 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 6 of 222 PageID 4063



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

 In re:                                                      §
                                                             §
 HIGHLAND CAPITAL MANAGEMENT,                                § Case No. 19-34054
 L.P., 1                                                     § Chapter 11
                                                             §
 Debtor.                                                     §
                                                             §

        DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF CONFIRMATION
       OF THE FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION OF
                    HIGHLAND CAPITAL MANAGEMENT L.P.




 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_SF:104703.16 36027/002

                                                                                                      001346
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 2 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 7 of 222 PageID 4064




                                                     TABLE OF CONTENTS

                                                                                                                                           Page

 Preliminary Statement.................................................................................................................... 1

 Background .................................................................................................................................... 4

                       Procedural Background.......................................................................................... 4

                       Solicitation and Notification Process..................................................................... 6

 Argument ..................................................................................................................................... 13

                       The Plan Satisfies Each Requirement for Confirmation. ..................................... 13

                       A.         The Plan Complies with the Applicable Provisions of the
                                  Bankruptcy Code (Section 1129(a)(1)). ................................................... 13

                       B.         The Debtor Has Complied with the Applicable Provisions of the
                                  Bankruptcy Code (Section 1129(a)(2)). ................................................... 23

                       C.         The Debtor Proposed the Plan in Good Faith and Not by Any
                                  Means Forbidden by Law (Section 1129(a)(3))....................................... 26

                       D.         The Debtor is Seeking to Pay Certain Professional Fees and
                                  Expenses Subject to Bankruptcy Court Approval (Section
                                  1129(a)(4)). .............................................................................................. 28

                       E.         The Debtor Has Complied with the Bankruptcy Code’s
                                  Governance Disclosure Requirement (Section 1129(a)(5)). .................... 29

                       F.         The Plan Does Not Require Government Regulatory Approval of
                                  Rate Changes (Section 1129(a)(6)). ......................................................... 34

                       G.         The Plan Is in the Best Interests of Holders of Claims and Interests
                                  (Section 1129(a)(7)). ................................................................................ 34

                       H.         The Plan Complies with the Requirements of Section 1129(a)(8) of
                                  the Bankruptcy Code................................................................................ 40

                       I.         The Plan Complies With Statutorily Mandated Treatment of
                                  Administrative and Priority Tax Claims (Section 1129(a)(9)). ............... 40

                       J.         At Least One Impaired Class of Claims Has Accepted the Plan,
                                  Excluding the Acceptances of Insiders (Section 1129(a)(10)). ............... 42



 DOCS_SF:104703.16 36027/002                                             i
                                                                                                                              001347
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 3 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 8 of 222 PageID 4065



                       K.         The Plan Is Feasible and Is Not Likely to Be Followed by the Need
                                  for Further Financial Reorganization (Section 1129(a)(11)). .................. 43

                       L.         The Plan Provides for the Payment of All Fees Under 28 U.S.C. §
                                  1930 (Section 1129(a)(12)). ..................................................................... 44

                       M.         The Plan Complies with Section 1129(a)(13) of the Bankruptcy
                                  Code. ........................................................................................................ 44

                       N.         Sections 1129(a)(14) through Sections 1129(a)(16) of the
                                  Bankruptcy Code Do Not Apply to the Plan. .......................................... 45

                       O.         The Plan Satisfies the Cramdown Requirements (Section 1129(b)). ...... 45

                       P.         The Plan satisfies the “Cramdown” Requirements of the
                                  Bankruptcy Code. .................................................................................... 48

                       Q.         The Plan Complies with the Other Provisions of Section 1129 of
                                  the Bankruptcy Code (Sections 1129(c)-(e)). .......................................... 51

                       The Plan’s Release, Exculpation, and Injunction Provisions Are
                       Appropriate and Comply with the Bankruptcy Code for the
                       Reasons Articulated in the Omnibus Reply. ........................................................ 51

                       A.         The Debtor Complied with Section 1129(d) of the Bankruptcy
                                  Code. ........................................................................................................ 52

                       B.         Modifications to the Plan. ........................................................................ 52

 Conclusion ................................................................................................................................... 56




                                                                         ii
 DOCS_SF:104703.16 36027/002

                                                                                                                              001348
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 4 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 9 of 222 PageID 4066




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)
                                                              CASES
 Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
    526 U.S. 434 n.13 (1999) .............................................................................................. 34, 46, 48
 Boullion v. McClanahan,
    639 F.2d 213 (5th Cir. 1981) .................................................................................................. 39
 In re Acis Capital Management,
    2019 Bankr. LEXIS 294, *116 (Bankr. N.D. Tex. January 31, 2019) ..................................... 38
 In re Ambanc La Mesa Ltd. P’ship,
    115 F.3d 650 (9th Cir. 1997) .............................................................................................. 47, 48
 In re American Solar King Corp.,
    90 B.R. 808 (Bankr. W.D. Tex. 1988) ...................................................................................... 53
 In re Aztec Co.,
    107 B.R. 585 (Bankr. M.D. Tenn. 1989) .................................................................................. 47
 In re Block Shim Dev. Company-Irving,
    939 F.2d 289 (5th Cir. 1991) .................................................................................................... 26
 In re Bowles,
    48 B.R. 502 (Bankr. E.D. Va. 1985) ......................................................................................... 47
 In re Cypresswood Land Partners, I,
    409 B.R. 396 (Bankr. S.D. Tex. 2009) ......................................................................... 13, 23, 26
 In re Freymiller Trucking, Inc.,
    190 B.R. 913 (Bankr. W.D. Okla. 1996) .................................................................................. 47
 In re Friendship Dairies,
    2012 Bankr. LEXIS 13, **22-23 (Bankr. N.D. Tex. Jan. 3, 2014) .......................................... 54
 In re Global Safety Textiles Holdings LLC,
    No. 09-12234 (KG), 2009 WL 6825278, at *4 (Bankr. D. Del. Nov. 30, 2009) ...................... 53
 In re J T Thorpe Co.,
    308 B.R. 782 (Bankr. S.D. Tex. 2003) ..................................................................................... 13
 In re Johns-Manville Corp.,
    68 B.R. 618 (Bankr. S.D.N.Y. 1986) ........................................................................................ 47
 In re Joint E. & S. Dist. Asbestos Litig.,
    982 F.2d 721 (2d Cir. 1992) ..................................................................................................... 18
 In re Kolton,
    No. 89-53425-C, 1990 WL 87007 at *5 (Bankr. W.D. Tex. Apr. 4, 1990).............................. 47
 In re Landing Assocs., Ltd.,
    157 B.R. 791 (Bankr. W.D. Tex. 1993) .............................................................................. 29, 43
 In re Lason, Inc.,
    300 B.R. 227 (Bankr. D. Del. 2003) ......................................................................................... 40


                                                                   iii
 DOCS_SF:104703.16 36027/002

                                                                                                                    001349
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 5 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 10 of 222 PageID 4067



 In re Mirant Corp.,
    348 B.R. 725 (Bankr. N.D. Tex. 2006) ..................................................................................... 46
 In re Neff,
    60 B.R. 448 (Bankr. N.D. Tex. 1985)....................................................................................... 40
 In re Quigley Co., Inc.,
    377 B.R. 110 (Bankr. S.D.N.Y. 2007) ...................................................................................... 18
 In re Sentry Operating Co. of Tex., Inc.,
    264 B.R. 850 (Bankr. S.D. Tex. 2001) ..................................................................................... 14
 In re Sentry Operating Co. of Texas, Inc.,
    264 B.R. 850 (Bankr. S.D. Tex. 2001) ..................................................................................... 53
 In re Star Ambulance Service, LLC,
    540 B.R. 251 (Bankr. S.D. Tex. 2015) ..................................................................................... 43
 In re Sun Country Dev., Inc.,
    764 F.2d 406 (5th Cir. 1985) .................................................................................................... 26
 In re Tex. Extrusion Corp.,
    844 F.2d 1142 n. 23 (5th Cir. 1988) ......................................................................................... 34
 In re T-H New Orleans Ltd. P’ship,
    116 F.3d 790 (5th Cir. 1997) .................................................................................................... 43
 In re W.R. Grace & Co.,
    729 F.3d 311 (3d. Cir 2013) ..................................................................................................... 18
 In re Wilson Metal Fabricators,
    No. 19-31452,**9-10 (Bankr. N.D. Tex. SGJ May 18, 2020) ................................................. 38
 John Hancock,
    987 F.2d at 157 n.5 ................................................................................................................... 48
 Kane v. Johns-Manville Corp.,
    843 F.2d 636 (2d Cir. 1988) ..................................................................................................... 47
 Mabey v. Sw. Elec. Power Co.
    (In re Cajun Elec. Power Coop., Inc.),
    150 F.3d 503 (5th Cir. 1998) .................................................................................................... 28
 Matter of Cajun Elec. Power Co-op., Inc.,
    150 F.3d 503 (5th Cir. 1998) .................................................................................................... 24
 Paradigm Air Carriers, Inc. v. Tex. Rangers Baseball Partners
    (In re Tex. Rangers Baseball Partners),
    521 B.R. 134 (Bankr. N.D. Tex 2014) ...................................................................................... 54
 Pub. Fin. Corp. v. Freeman,
    712 F.2d 219 (5th Cir. 1983) .................................................................................................... 26


                                                              STATUTES
 11 U.S.C. § 101 ....................................................................................................................... 22, 51
 11 U.S.C. § 1114 ........................................................................................................................... 44
 11 U.S.C. § 1123 ......................................................................................................... 17, 21, 23, 51


                                                                       iv
 DOCS_SF:104703.16 36027/002

                                                                                                                           001350
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 6 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 11 of 222 PageID 4068



 11 U.S.C. § 1125 ........................................................................................................................... 23
 11 U.S.C. § 1126 ....................................................................................................................... 6, 25
 11 U.S.C. § 1129 .................................................................................................................... passim


                                                    OTHER AUTHORITIES
 H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 412 (1977),
    reprinted in 1978 U.S.C.C.A.N. 5936, 6368 ............................................................................ 13
 S. Rep. No. 95-989, 95th Cong., 2d Sess. 126 (1978),
    reprinted in 1978 U.S.C.C.A.N. 5787, 5912 ............................................................................ 13




                                                                       v
 DOCS_SF:104703.16 36027/002

                                                                                                                           001351
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 7 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 12 of 222 PageID 4069




            The above-captioned debtor and debtor in possession (the “Debtor”) files this

 memorandum of law (this “Memorandum”) in support of confirmation of the Fifth Amended

 Plan of Reorganization of Highland Capital Management, L.P. (as Modified) (the “Plan”). 2

 Concurrently herewith, the Debtor has filed its Omnibus Reply to Objections to Confirmation of

 the Fifth Amended Plan of Reorganization of Highland Capital Management L.P. (the “Omnibus

 Reply”), which addresses and responds to the each of objections to confirmation of the Plan. 3

                                              Preliminary Statement

            1.       After fourteen long months in a chapter 11 process that has often times been

 contentious between the Debtor, the Committee, and the estate’s largest creditors, the Debtor

 seeks confirmation of its Plan that enjoys the support of the Committee and virtually all of its

 non-affiliated creditors. As the Debtor told the Court when it approved the installation of the

 Independent Board on January 9, 2020, the new Board intended to change the culture of

 litigation that was the Debtor's trademark prepetition. While the negotiations have been difficult

 and testy at times, the Debtor successfully resolved its disputes with the Redeemer Committee,

 Acis and HarbourVest and has reached settlements in principal with UBS—an accomplishment

 that seemed impossible a few months ago. In fact, the Plan is supported by the holders of

 approximately 95% of creditors who collectively hold $345 million in claims against the estate

 that voted on the Plan. In accomplishing these goals, the Independent Board has resolved

 litigation that has been pending in some cases for over a decade and in several courts, including

 2
     Unless otherwise noted, capitalized terms used in this Memorandum have the meanings ascribed in the Plan.
 3
   To the extent that a party has raised a specific objection to the statutory provisions set forth in 1123 and 1129 of
 the Bankruptcy Code, those objections are addressed herein as part of the Debtor’s prima facie showing that it has
 satisfied the statutory requirements to confirm the Plan.



 DOCS_SF:104703.16 36027/002                               1
                                                                                                      001352
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 8 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 13 of 222 PageID 4070




 this Court in the Acis bankruptcy case, has positioned the Debtor to be able to put contentious

 litigation with legitimate creditors behind it and promptly monetize its assets and make

 distributions to general unsecured creditors. The Debtor worked extremely hard during the

 bankruptcy case to develop a “grand bargain” plan that would achieve a global resolution of all

 disputes between the Debtor, its creditors and Mr. Dondero. Unfortunately, such a plan was not

 attainable.

          2.       What stands in the Debtor’s way to confirmation of the Plan is a series of

 objections filed by Mr. Dondero and entities owned and/or controlled by him (collectively, the

 “Dondero Entities”) and certain of the Debtor’s current and ex-employees, two of whom the

 Debtor recently terminated for cause and others whose blind fealty to Mr. Dondero led them to

 vote against the Plan for no apparent economic reason. The common theme in all of the

 objections is not a desire for better treatment of creditors, which is not surprising since the

 objectors’ economic interests in the Debtor are tenuous at best.       Rather, the focus of the

 objections are challenges to Plan provisions, including the injunction, release and exculpation

 provisions, which will limit the Dondero Entities’ ability to continue their litigation crusade

 against anyone who dared stand in Mr. Dondero’s way long after the Plan has been confirmed.

 As the Court is aware from its experience, according to Mr. Dondero, no claim is too frivolous to

 be brought, no appeal too impossible to succeed and no court too far away in which to

 commence litigation. As will be discussed herein, the Court has the authority and jurisdiction to

 approve provisions in the Plan which will minimize the Dondero Entities’ ability to harass

 parties with vindictive litigation designed to interfere with post-confirmation efforts. For the


                                                2
 DOCS_SF:104703.16 36027/002

                                                                                    001353
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 9 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 14 of 222 PageID 4071




 Court’s convenience, attached as Exhibit A hereto is a chart that sets for the relationships

 between the various Dondero Entities.

          3.       As more fully set forth in the Omnibus Reply, and as summarized on Exhibit B

 hereto, the Dondero Entities’ interests in this case arise primarily from their direct and indirect

 equity interests in the Debtor. While certain of the Dondero Entities assert claims against the

 Debtor, those claims either arise out of their equity interests that the Debtor will seek to

 subordinate under Section 510 of the Bankruptcy Code or are frivolous claims that target certain

 conduct of the Independent Directors. Other Dondero Entities object to the Debtor’s attempt to

 assume certain executory contracts to which they are not a party and lack standing to do so.

 Accordingly any objections to the Plan based upon the treatment of claims or the manner in

 which assets are proposed to be monetized post-confirmation are a smokescreen.

          4.       Moreover, any argument that the Dondero Entities are seeking to protect the value

 of their equity interests is specious. Mr. Dondero has told the Court on numerous occasions that

 his so-called “pot plan” proposal to acquire substantially all of the assets of the Debtor for $160

 million (which is really $130 million because the proposal acquires approximately $30 million of

 the Debtor’s cash) fairly values the Debtor’s assets. Accordingly, under Mr. Dondero’s own

 assumptions, equity is out of the money as the total amount of allowed claims in this case

 exceeds Mr. Dondero’s valuation by a factor of more than two. The only way creditors in the

 Debtor’s estate will receive full payment on account of their claims—a prerequisite to any

 distributions to the Dondero Entities’ indirect equity interests and related claims arising from

 such interests—would be for the Estate to monetize its multiple claims against the Dondero


                                                   3
 DOCS_SF:104703.16 36027/002

                                                                                      001354
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 10 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 15 of 222 PageID 4072




  Entities for well in excess of $100 million. It is through this lens that the Court should view the

  Dondero Entities’ confirmation objections.

             5.       The hard-fought victories obtained by the Debtor in negotiating the settlement of

  substantially all of the litigation that has plagued it for years should not be singularly undone by

  the Dondero Entities and his army of loyal employees and ex-employees. Mr. Dondero should

  not be allowed to use this Court and his frivolous litigation to upend the settlements achieved to

  date by the Debtor. The Plan should be confirmed to allow the Reorganized Debtor and the

  Claimant Trustee to complete the process of winding down the Debtor’s assets, satisfying

  creditor claims, and implementing the other wind-down provisions of the Plan without

  interference by the Dondero Entities.

                                                      Background

         Procedural Background

             6.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

  for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of

  Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

             7.       On October 29, 2019, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

             8.       On December 4, 2019, the Delaware Court entered an order transferring venue of

  the Debtor’s bankruptcy case to this Court [Docket No. 186]. 4




  4
      All docket numbers refer to the docket maintained by this Court.

                                                             4
  DOCS_SF:104703.16 36027/002

                                                                                         001355
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 11 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 16 of 222 PageID 4073




           9.       The Debtor has continued in the possession of its property and has continued to

  operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

  of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

  However, on January 9, 2020, the Court entered its Order Approving Settlement With Official

  Committee of Unsecured Creditors Regarding Governance of the Debtor and Procedures for

  Operations in the Ordinary Course [D.I. 339] pursuant to which the Court approved the

  appointment of an Independent Board of Directors for Strand Advisors, Inc., the general partner

  of the Debtor (the “Settlement Order”). On July 16, 2020, the Court entered its Order Approving

  Debtor’s Motion Under Bankruptcy Code Sections 105(A) and 363(B) Authorizing Retention of

  James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer, and Foreign

  Representative Nunc Pro Tunc to March 15, 2020 [D.I. 854], pursuant to which James Seery, Jr.,

  was approved as the Debtor’s Chief Executive Officer, Chief Restructuring Officer, and Foreign

  Representative.

           10.      On November 24, 2020, the Bankruptcy Court entered the Order (A) Approving

  the Adequacy of the Disclosure Statement, (B) Scheduling a Hearing to Confirm the Fifth

  Amended Plan of Reorganization; (C) Establishing Deadline for Filing Objections to

  Confirmation of Plan; (D) Approving Form of Ballots, Voting Deadline and Solicitation

  Procedures; And (E) Approving Form and Manner of Notice [D.I. No. 1476] (the “Disclosure

  Statement Order”). The Disclosure Statement Order approved the Disclosure Statement as

  containing “adequate information” within the meaning of section 1125 of the Bankruptcy Code




                                                   5
  DOCS_SF:104703.16 36027/002

                                                                                     001356
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 12 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 17 of 222 PageID 4074




  and also approved, among other things, the proposed procedures for solicitation of the Plan and

  related notices, forms, and ballots (collectively, the “Solicitation Packages”).

             11.     The deadline for all Holders of Claims and Equity Interests entitled to vote on the

  Plan to cast their ballots and the deadline to file objections to confirmation of the Plan was

  January 5, 2021, at 5:00 p.m. (prevailing Central Time) subject to extension by the Debtor, in its

  discretion (the “Voting Deadline”). On January 19, 2021, the Debtor filed the Voting Report,

  which is summarized below. The hearing on confirmation of the Plan (the “Confirmation

  Hearing”) is scheduled for January 26, 2021, at 9:30 a.m. (prevailing Central Time). 5

        Solicitation and Notification Process.

             12.     In compliance with the Bankruptcy Code and the Disclosure Statement Order,

  only Holders of Claims and Equity Interests in Impaired Classes receiving or retaining property

  on account of such Claims or Equity Interests were entitled to vote to accept or reject the Plan.6

  Holders of Claims and Equity Interests were not entitled to vote if their rights are Unimpaired

  under the Plan (in which case such Holders were conclusively presumed to accept the Plan

  pursuant to section 1126(f) of the Bankruptcy Code). 7 The voting results, as reflected in the

  Voting Report, are summarized as follows:




  5
   The Confirmation Hearing was initially scheduled to take place on January 13, 2021, but was continued by the
  Bankruptcy Court at the Debtor’s request.
  6
      See 11 U.S.C. § 1126.
  7
    There were no Impaired Classes of Claims or Equity Interests conclusively deemed to reject the Plan pursuant
  section 1126(g) of the Bankruptcy Code.


                                                          6
  DOCS_SF:104703.16 36027/002

                                                                                                    001357
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 13 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 18 of 222 PageID 4075



                                                           TOTAL BALLOTS RECEIVED

                                                 Accept                                      Reject
         CLASSES
                            AMOUNT (% of                                   AMOUNT (% of
                                                          NUMBER (% of                            NUMBER (% of
                            Amount/Shares                                  Amount/Shares
                                                          Number Voting)                          Number Voting)
                              Voting)                                        Voting)

       Class 2 Frontier          $5,209,963.62                   1                 $0                      0
       Secured Claim                (100%)                    (100%)              (0%)                   (0%)

  Class 7 Convenience            $2,765,906.51                  14                $0                       0
         Claims                     (100%)                    (100%)             (0%)                    (0%)

       Class 8 General          $301,826,418.36                 12          $20,833,059.67                31
      Unsecured Claims 8           (93.54%)                   (27.9%)          (6.46%)                 (72.10%)

  Class 9 Subordinated           $35,000,000                     6                $0                       0
         Claims                    (100%)                     (100%)             (0%)                    (0%)

     Class 10 B/C
  Limited Partnership                None                     None               None                    None
       Interests

   Class 11 Class A
  Limited Partnership                 0%                       0%               $100%                   100%
       Interests


             13.      Class 2. Class 2 consists of one member (Frontier Secured Claim) and this

  creditor voted to accept the Plan.

             14.      Class 7. Class 7 consists of the Convenience Claims. 100% of the fourteen valid

  members of Class 7 each voted to accept the Plan. 9 The votes of the Senior Employees—Mr.

  Ellington and Mr. Leventon—who attempted to partially vote certain Claims in Class 7 and


  8
    The Debtor recently settled the objections filed by Senior Employees Thomas Surgent and Frank Waterhouse, who
  previously were included in the Senior Employee Objection. Mssrs. Surgent and Waterhouse have each agreed to
  execute the Senior Employee Stipulation and to vote their Class 7 and Class 8 Claims to accept the Plan. This chart
  reflects the results of the voting report filed with Court on January 19, 2021 [D.I. 1772] and does not reflect the
  subsequent settlements with Mssrs. Surgent and Waterhouse and their acceptance of the Plan.
  9
    In accordance with the Voting Procedures Order, the Debtor accepted the late vote of Siepe Systems (which was
  cast on the Voting Deadline, but after the 5:00 Central Time cut off). The Debtor also accepted the late votes of
  each of: (i) Stinson Leonard Street, who also voted to accept the Plan on January 14, 2021, and (ii) the HarbourVest
  entities, who were entitled to both Class 8 General Unsecured Claims and Class 9 Subordinated Claims pursuant to
  the Court’s allowance of these claims at a hearing conducted on January 14, 2021 [D.I. 1788] with respect to the
  compromise of HarbourVest’s claims against the Debtor, as explained below.


                                                               7
  DOCS_SF:104703.16 36027/002

                                                                                                      001358
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 14 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 19 of 222 PageID 4076




  other Claims in Class 8—should be disallowed for the reasons more specifically addressed in the

  Omnibus Reply. However, regardless of the invalid votes cast by the Senior Employees are

  counted, Class 7 Convenience Claims have accepted the Plan in both requisite dollar amount and

  voting number. First, each of these two “Senior Employees” 10 filed unliquidated proofs of claim

  with the Bankruptcy Court, yet are attempting to split their claims between Class 7 and Class 8

  without having executed the Senior Employee Stipulation and in violation of the Plan, the Voting

  Procedures Order, and applicable law. Second, even if the Senior Employees were deemed to

  hold separate, liquidated claims on account of their asserted annual bonus and deferred

  compensation claims that could be split from their Class 8 Claims, the Plan’s Convenience Class

  Election does not morph a Class 8 Claim into a Class 7 Claim for voting purposes. A valid

  election of the Convenience Class Election would only entitle the electing creditor to receive the

  treatment under Class 7, not to vote its claim in that class. See Plan, §1.B.43.

           15.      Class 8. Over 93% of the dollar amount of Class 8 Claims voted to accept the

  Plan. However, more than 50% of the holders of Class 8 Claims did not accept the Plan as a

  result of the votes cast by approximately 27 employees holding contingent claims (including the

  split Class votes cast by Mssrs. Ellington and Leventon 11) to reject the Plan. The contingent

  claims of the Debtor’s other employees that voted against the Plan are (i) in respect to the




  10
     As the Court is aware, the Debtor terminated the employment of both Mssrs. Ellington and Leventon on January
  5, 2021 and these individuals are no longer employees of the Debtor.
  11
     As noted above, the Debtor has agreed to a settlement of the Senior Employee Objection with respect to Mr.
  Surgent and Mr. Waterhouse, each of whom will vote their claims to accept the Plan.


                                                          8
  DOCS_SF:104703.16 36027/002

                                                                                                    001359
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 15 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 20 of 222 PageID 4077




  unvested claims under the Debtor’s deferred compensation bonus plan 12 for amounts that would

  not be payable, if at all, until May 2021 and May 2022 and would only be payable if such

  employees were employed as of those vesting dates, which they will not be; and (ii) PTO Claims,

  which are unimpaired and treated by either Class 4 (PTO Claim) or Class 6 (Priority Non-Tax

  Claims).

           16.      Class 9. Class 9 consists of the subordinated claims of HarbourVest that were

  allowed pursuant to the Court’s granting of the Debtor’s Motion for Entry of an Order

  Approving Settlement with HarbourVest (Claim Nos. 143, 147, 149, 150, 153, 154) and

  Authorizing Actions Consistent Therewith [Docket No. 1625] (the “Motion”) at a hearing

  conducted on January 14, 2021, pursuant to which HarbourVest was granted both allowed Class

  9 Claims in the aggregate amount of $35 million and Allowed Class 8 Claims in the amount of

  $45 million with respect to the claims filed by HarbourVest. 13 The HarbourVest Subordinated

  Claims are the only current members of Class 9. Although Class 9 has unanimously accepted the

  Plan, the Debtor is not asserting that Class 9 constitutes the accepting impaired class of claims,


  12
     On January 14, 2021, the Debtor terminated its annual bonus plan. The Debtor’s employees previously held
  contingent claims under the annual bonus plan for amounts that would have vested in February 2021 and August
  2021 (subject to the employee remaining employed as of those dates and other conditions) and replaced it with a
  proposed retention plan that is subject of the Debtor’s Motion of the Debtor for Entry of an Order Authorizing the
  Debtor to Implement a Key Employee Retention Plan with Non-Insider Employees and Granting Related Relief filed
  on January 20, 2021. These employees (except for Mssrs. Surgent, Waterhouse, Ellington and Leventon, who were
  not paid any postpetition amounts with respect to either bonus plan) were paid the vested amounts owed to them
  under the annual bonus plan and deferred bonus plan, as applicable, in the ordinary course of business and in
  accordance with the Order Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under Employee
  Bonus Plans and Granting Related relief [D.I. 380] entered on January 22, 2020. Thus, the Debtor’s non-Senior
  Employees no longer have any contingent claims under the now-terminated annual bonus plan because they have
  already been paid their vested amounts.
  13
    The $345 million claims estimate includes the claim of UBS Securities, LLC which has been allowed in the
  amount of $94,761,076 for voting purposes only. As the Debtor has informed the Court, the Debtor has reached an
  agreement in principal with UBS to resolve its claims which agreement is subject to internal approvals at UBS and
  documentation.


                                                          9
  DOCS_SF:104703.16 36027/002

                                                                                                    001360
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 16 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 21 of 222 PageID 4078




  exclusive of insiders, required to cram down the Plan pursuant to section 1129(b) of the

  Bankruptcy Code, as discussed below in the cramdown section of the Memorandum.

           17.      Several objections address the mechanics of how Class 9 Claims may be

  subordinated and the scope of any such subordination. Mr. Dondero, Dugaboy, NexBank, and

  NexPoint each argue that section III.J of the Plan provides “no mechanism, hearing requirement

  or deadline” to subordinate claims.        Dondero Objection, at IV; NexPoint Objection, at 7;

  NexBank Objection at II.A.

           18.      Section III.J of the Plan does not categorically subordinate claims. Rather, Class

  9 provides that holders of Subordinated Claims will receive the treatment provided to General

  Unsecured Claims unless they are subordinated either pursuant to an order of the Court upon

  notice to the relevant party or otherwise consensually. In other words, the Debtor, Reorganized

  Debtor or Claimant Trustee must obtain an order from the Bankruptcy Court subordinating the

  subject Claim. To the extent the Bankruptcy Court orders subordination of the Claim, it will

  receive the treatment provided for Class 9 Subordinated Claims. If no subordination order is

  obtained, then the Claim will receive the treatment afforded to Class 8 General Unsecured

  Claims. To illustrate this point, the vote cast by Raymond Joseph Dougherty as a Class 9

  Subordinated Claim should be tabulated in Class 8 because there is no order or agreement with

  this creditor to subordinate his claims to those of Class 8 General Unsecured Claims. As

  discussed below, the Plan is being amended to clarify this treatment.      Thus, the Plan does not

  afford the Debtor (or any other party) with the discretion to subordinate claims on their own.

  This determination will be made by the Court.


                                                    10
  DOCS_SF:104703.16 36027/002

                                                                                        001361
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 17 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 22 of 222 PageID 4079




           19.      In order to clarify the treatment and procedure to subordinate claims, the Debtor

  has made the following amendments to the Plan. Section III.J of the Plan has been amended

  with the bolded language below to clarify the requirement of an opportunity for a hearing with

  respect to any proceeding to subordinate any claims:
                    Under section 510 of the Bankruptcy Code, upon written notice and
                    hearing, the Debtor the Reorganized Debtor, and the Claimant Trustee
                    reserve the right to seek entry of an order by the Bankruptcy Court to
                    re-classify or to seek to subordinate any Claim in accordance with any
                    contractual, legal, or equitable subordination relating thereto, and the
                    treatment afforded any Claim under the Plan.

           20.      In addition, the Debtor has amended the treatment of Subordinated Claims in

  Section III.H.9 of the Plan to only treat claims that are or have been subordinated under section

  510 of the Bankruptcy Court order entered by the Bankruptcy Court and which fall within the

  Plan definition of Subordinated Claims:
                 Treatment: On the Effective Date, Holders of Subordinated Claims shall
                 receive either (i) their Pro Rata share of the Subordinated Claimant Trust
                 Interests or, (ii) such other less favorable treatment as to which such Holder
                 and the Claimant Trustee may agree upon in writing.
                 Treatment: On or as soon as reasonably practicable after the Effective Date,
                 each Holder of an Allowed Class 9 Claim, in full satisfaction, settlement,
                 discharge and release of, and in exchange for, such Claim shall receive either
                 (i) the treatment provided to Allowed Class 8 Claims or (ii) if such Allowed
                 Class 9 Claim is subordinated to the Convenience Claims and General
                 Unsecured Claims pursuant to 11 U.S.C. § 510 or Final Order of the
                 Bankruptcy Court, its Pro Rata share of the Subordinated Claimant Trust
                 Interests or (ii) such other less favorable treatment as to which such Holder
                 and the Claimant Trustee shall have agreed upon in writing.

           21.      In response to Mr. Dondero’s objection asserting the lack of a time period to

  commence proceedings to subordinate Claims, the Debtor has amended the Plan to clarify that

  the timing by which parties in interest may object to the allowance of a potentially Subordinated




                                                    11
  DOCS_SF:104703.16 36027/002

                                                                                        001362
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 18 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 23 of 222 PageID 4080




  Claim and seek to have the claim treated as a Class 9 Subordinated Claim is now included in the

  Claims Objection Deadline by the addition of the bolded language to Section VII.B of the Plan.
           Following the Effective Date, each of the Reorganized Debtor or the Claimant
           Trustee, as applicable, may File with the Bankruptcy Court an objection to the
           allowance of any Disputed Claim or Disputed Equity Interest, request the
           Bankruptcy Court subordinate any Claims to Subordinated Claims, or any
           other appropriate motion or adversary proceeding with respect thereto which shall
           be litigated to Final Order to the foregoing by the Claims Objection Deadline,
           or, at the discretion of the Reorganized Debtor or Claimant Trustee, as applicable,
           compromised, settled, withdrew or resolved without further order of the
           Bankruptcy Court…

           22.      Finally, the limited objection to the Plan filed by Jack Yang and Brad Borud [D.I.

  1666] and joined by Deadman, Travers and Kaufmann [D.I. 1674, 1679] also objects to the Plan

  definition of “Subordinated Claims” and asserts that the Plan is not permissible under

  Bankruptcy Code section 510 to the extent it intends to subordinate any and all claims of partners

  of the Debtor, including claims “solely in respect of compensation owed to such person for their

  services as an employee.” The Plan does not intend to categorically subordinate these claims or

  expand the reach of section 510 of the Bankruptcy Code. However, in order to clarify this

  treatment and address the concerns raised by these individuals, the Plan has been amended as set

  forth below.
           “Subordinated Claim” means any claim that (i) is or may be subordinated to the
           Convenience Claims and General Unsecured Claims pursuant to 11 U.S.C. § 510
           or order entered by Final Order of the Bankruptcy Court or (ii) arises from a Class
           A Limited Partnership Interest or a Class B/C Limited Partnership Interest.

           23.      Class 10 and Class 11. Class 10 and 11 consist of the separate classes of Equity

  Interests in the Debtor owned by affiliates of Mr. Dondero. Class 10 did not cast a vote to accept

  or reject the Plan. Class 11 voted to reject the Plan.




                                                    12
  DOCS_SF:104703.16 36027/002

                                                                                        001363
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 19 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 24 of 222 PageID 4081




             24.      As explained more fully below, the Debtor may confirm the Plan pursuant to the

  cram down provisions of 1129(b) of the Bankruptcy Code notwithstanding the rejection and/or

  non-acceptance of the Plan by Classes 8, 10 and 11.

                                                  Argument

             25.      To confirm the Plan, the Bankruptcy Court must find that the Debtor has satisfied

  the provisions of section 1129 of the Bankruptcy Code by a preponderance of the evidence. 14 As

  described in detail below, the Plan complies with all relevant provisions of the Bankruptcy Code

  and all other applicable law. The Plan is supported by voting creditors holding $345 million in

  claims consisting of approximately 95% of the claims in this case.                   As set forth in this

  Memorandum and based upon the evidence that will be presented at the Confirmation Hearing,

  the Debtor will satisfy the evidentiary requirements necessary to confirm the Plan. The Debtor

  thus respectfully requests that the Bankruptcy Court confirm the Plan.

             The Plan Satisfies Each Requirement for Confirmation.

             A.       The Plan Complies with the Applicable Provisions of the Bankruptcy Code
                      (Section 1129(a)(1)).

             26.      Section 1129(a)(1) of the Bankruptcy Code requires that a plan comply with the

  applicable provisions of the Bankruptcy Code. 15 The principal goal of this provision is to ensure

  compliance with the sections of the Bankruptcy Code governing classification of claims and

  interests and the contents of a plan of reorganization. 16 Accordingly, the determination of

  14
    See In re Cypresswood Land Partners, I, 409 B.R. 396, 422 (Bankr. S.D. Tex. 2009); In re J T Thorpe Co., 308
  B.R. 782, 785 (Bankr. S.D. Tex. 2003).
  15
       11 U.S.C. § 1129(a)(1).
  16
   See S. Rep. No. 95-989, 95th Cong., 2d Sess. 126 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5912; H.R. Rep.
  No. 95-595, 95th Cong., 1st Sess. 412 (1977), reprinted in 1978 U.S.C.C.A.N. 5936, 6368.


                                                       13
  DOCS_SF:104703.16 36027/002

                                                                                                001364
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 20 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 25 of 222 PageID 4082




  whether the Plan complies with section 1129(a)(1) of the Bankruptcy Code requires an analysis

  of sections 1122 and 1123 of the Bankruptcy Code.

                         1.     The Plan Satisfies the Classification Requirements of Section 1122 of
                                the Bankruptcy Code.

              27.        Section 1122 of the Bankruptcy Code provides that “a plan may place a claim or

  an interest in a particular class only if such claim or interest is substantially similar to the other

  claims or interests of such class.” Because claims only need to be “substantially” similar to be

  placed in the same class, plan proponents have broad discretion in determining how to classify

  claims. 17

              28.        The Plan’s classification of Claims and Equity Interests satisfies the requirements

  of section 1122 of the Bankruptcy Code because the Plan places Claims and Equity Interests into

  a number of separate Classes, with each Class differing from the Claims and Equity Interests in

  each other Class in a legal or factual nature or based on other relevant criteria. 18 Specifically, the

  Plan provides for the separate classification of Claims and Equity Interests into the following

  Classes:

              Class 1: Jefferies Secured Claim;

              Class 2: Frontier Secured Claim

              Class 3: Other Secured Claims;

              Class 4: Priority Non-Tax Claims;

  17
     See In re Sentry Operating Co. of Tex., Inc., 264 B.R. 850, 860 (Bankr. S.D. Tex. 2001) (recognizing that section
  1122 is broadly permissive of any classification scheme that is not specifically proscribed, and that substantially
  similar claims may be separately classified where separate classification has a basis independent of the plan
  proponent’s efforts to secure a class of claims that will accept the plan).
  18
       Plan, Art. III.


                                                          14
  DOCS_SF:104703.16 36027/002

                                                                                                     001365
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 21 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 26 of 222 PageID 4083




           Class 5: Retained Employee Claims;

           Class 6: PTO Claims;

           Class 7: Convenience Claims;

           Class 8: General Unsecured Claims;

           Class 9: Subordinated Claims;

           Class 10: Class B/C Limited Partnership Interests; and

           Class 11: Class A Limited Partnership Interests.

           29.      Claims and Equity Interests assigned to each particular Class described above are

  substantially similar to the other Claims or Equity Interests in such Class. Valid business, legal,

  and factual reasons justify the separate classification of the particular Claims or Equity Interests

  into the Classes created under the Plan, and no unfair discrimination exists between or among

  Holders of Claims and Equity Interests. For example, the PTO Claims in Class 6 relate solely to

  claims of the Debtor’s employees for unpaid paid time off in excess of the $13,650 statutory cap

  amount under sections 507(a)(4) and (a)(5) of the Bankruptcy Code and are dissimilar from other

  unsecured claims. The treatment of the unsecured Convenience Claims in Class 7 is to allow

  holders of eligible and liquidated claims (below a certain threshold dollar amount) to receive a

  cash payout of the lesser of 85% of the Allowed amount of the creditor’s claim or such holders

  pro rata share of the Convenience Claims Cash Pool. The Plan also provides for reciprocal “opt

  out” mechanisms to allow holders of Class 7 Claims to elect to receive the treatment for Class 8

  Claims.




                                                   15
  DOCS_SF:104703.16 36027/002

                                                                                       001366
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 22 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 27 of 222 PageID 4084




           30.      Section III.C of the Plan provides for the elimination of classes that do not have a

  least one holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for

  purposes “of voting to accept or reject the Plan, and disregarded for purposes of determining

  whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.”

  Plan, § III.D. The purpose of this provision is to provide that a Class that does not have voting

  members shall not be included in the tabulation of whether that Class has accepted or rejected the

  Plan.

           31.      Mr. Dondero objects to the elimination of the “vacant” Class provision in Article

  III.C because such elimination would not provide for treatment of a Claim that may be later

  classified in vacant class. Dondero Objection, at IV.14. However, the reference to vacant

  Classes in Article III.C refers only to the tabulation of votes cast to accept or reject the Plan, not

  to the treatment of claims that may later be classified in a class even if there were no voting

  members as of the Confirmation Hearing. For example, Class 5 (Retained Employee Claims)

  does not have any voting members because the existence of any Claims in this Class would not

  arise except for any current employees of the Debtor who will be employed on the Effective

  Date. Plan, § I.B.116. Thus, Class 5 is disregarded solely for purposes of determining whether

  or not the Plan has been accepted or rejected under Section 1129(a)(8) of the Bankruptcy Code

  because there are no current members in that Class. However, the Plan may treat Claims that

  may eventually become members of Class 5 post-confirmation.

           32.      The Debtor submits that the Plan fully complies with and satisfies section 1122 of

  the Bankruptcy Code. Each of these categories of Claims and Equity Interests have distinct


                                                     16
  DOCS_SF:104703.16 36027/002

                                                                                         001367
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 23 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 28 of 222 PageID 4085




  rights under the Plan (and applicable non-bankruptcy law), and the Debtor has a valid business

  justification for the respective treatments of the Classes of Claims and Equity Interests. The

  Plan’s classifications not only serve the purpose of facilitating ease of distributions on the

  Effective Date but also acknowledge the fundamental differences between those types of Claims

  and Equity Interests.              For the foregoing reasons, the Plan satisfies section 1122 of the

  Bankruptcy Code.

                      2.        The Plan Satisfies the Seven Mandatory Plan Requirements of Section
                                1123(a) of the Bankruptcy Code.

             33.      The applicable requirements of section 1123(a) of the Bankruptcy Code generally

  relate to the specification of claims treatment and classification, the equal treatment of claims

  within classes, and the mechanics of implementing a plan. The Plan satisfies each of these

  requirements.

             34.      Specification of Classes, Impairment, and Treatment. The first three requirements

  of section 1123(a) are that a plan specify (a) the classification of claims and interests, (b)

  whether such claims and interests are impaired or unimpaired, and (c) the precise nature of their

  treatment under the plan. 19 The Plan sets forth these specifications in detail in satisfaction of

  these three requirements in Article III. 20

             35.      Equal Treatment. The fourth requirement of section 1123(a) is that a plan must

  “provide the same treatment for each claim or interest of a particular class, unless the holder of a

  particular claim or interest agrees to a less favorable treatment.”            The Plan meets this


  19
       11 U.S.C. § 1123(a)(1)-(3).
  20
       Plan, Art. III.A–B.


                                                        17
  DOCS_SF:104703.16 36027/002

                                                                                         001368
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 24 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 29 of 222 PageID 4086




  requirement because Holders of Allowed Claims or Equity Interests in each Class will receive

  the same rights and treatment as other Holders of Allowed Claims or Equity Interests within such

  Holders’ respective Class. Thus, the Plan satisfies section 1123(a)(4). 21

           36.      Mr. Daugherty and the Senior Employees each argue that the Plan does not satisfy

  Bankruptcy Code section 1123(a)(4). Mr. Daugherty asserts that the Plan provides for different

  treatment of Disputed Claims versus Allowed Claims, and therefore provides disparate treatment

  in violation of Section 1123(a)(4) of the Bankruptcy Code. This is not correct because the Plan

  provides for the same treatment of claims within a particular class. The Disputed Claims

  Reserve shall reserve funds for the potential allowance of Claims that are not allowed at the time

  the Claimant Trustee makes distributions. 22 The Disputed Claims Reserve also does not allow

  the Debtor to unilaterally determine the amount of any reserve; that will be decided by the

  Bankruptcy Court absent agreement by the relevant parties. The Debtor—or any holder of a

  Disputed Claim—may file a motion with the Bankruptcy Court and request that the Claimant

  Trustee set aside a specific amount in the Disputed Claims Reserve pending the ultimate

  allowance/disallowance of the Claim.




  21
     See In re Quigley Co., Inc., 377 B.R. 110, 116 (Bankr. S.D.N.Y. 2007) (“[s]ection 1123(a)(4) does not require
  precise equality, only approximate equality”; and”); In re W.R. Grace & Co., 729 F.3d 311, 327 (3d. Cir 2013)
  (same); see also In re Joint E. & S. Dist. Asbestos Litig., 982 F.2d 721, 749 (2d Cir. 1992) (“[T]he ‘same treatment’
  standard of section 1123(a)(4) does not require that all claimants within a class receive the same amount of
  money.”).
  22
     The Plan provides that the Disputed Claims Reserve amount is either (1) the amount set forth on either the
  Schedules or applicable Proof of Claim; (2) the amount agreed by the Holder of the Disputed Claim and the
  Reorganized Debtor or Claimant Trustee; (3) the amount ordered by the Bankruptcy Court if it enters an order
  disallowing, in whole or in part, a Disputed Claim, or (4) as otherwise ordered by the Bankruptcy Court, including
  an order estimating the Disputed Claim. See Plan, § 1.B.49.


                                                          18
  DOCS_SF:104703.16 36027/002

                                                                                                      001369
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 25 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 30 of 222 PageID 4087




           37.      Mr. Daugherty’s suggestion that the Bankruptcy Court’s estimation of disputed

  claims for purposes of establishing a Disputed Claims Reserve somehow constitutes disparate

  treatment of similarly classified claims is also devoid of merit. Mr. Daugherty’s argument would

  effectively mean that the Debtor would have to set aside the asserted amount of any Disputed

  Claim, regardless of how specious it may be, until the claim is ultimately resolved pursuant to a

  final order. Such a requirement would essentially provide a creditor with a stay pending appeal

  of the ultimate of allowance of the claim. Moreover, such a requirement would effectively

  prevent the Debtor from distributing any portion of the reserved funds to holders of Allowed

  Claims until the Disputed Claim is litigated to final order of the Supreme Court or such other

  applicable court of last resort—a process that could take years, and as evidenced by the length of

  time of the pending litigation in this case already waged by Mr. Daugherty, Mr. Dondero and

  others. If Mr. Daugherty—or any creditor—believes the Debtor’s proposed estimate for its

  Disputed Claim is insufficient, Mr. Daugherty has an adequate remedy under the Plan and can

  request that the Bankruptcy Court estimate a sufficient amount for deposit into the Disputed

  Claims Reserve to satisfy his Claim to the extent it is ultimately Allowed.

           38.      The Senior Employees argue that the Plan violates section 1123(a)(4) because the

  Senior Employees are treated differently than other employees in that they are required to sign

  the Senior Employee Stipulation in order to obtain the benefit of the Debtor’s release provided in

  Section IX.D. This assertion is patently false and conflates treatment of claims within a Class

  with the Debtor’s voluntary release of its own claims and causes of action. First, the treatment of

  all Class 8 Claims for the Debtor’s employees is the same and nothing in the Plan provides for


                                                   19
  DOCS_SF:104703.16 36027/002

                                                                                      001370
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 26 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 31 of 222 PageID 4088




  any disparate or different treatment. Any affirmative claims that belong to the Debtor against the

  Senior Employees (and other parties) are irrelevant to the claims held by creditors against the

  Debtor and treated by the Plan. The Plan provides that in order to obtain the benefit of the

  Debtor release, the Debtor’s employees must provide sufficient consideration to obtain this

  release. They do not get it for free—this issue was substantially argued before this Court at prior

  hearings. 23 One of the conditions of obtaining the Debtor release for the Senior Employees is

  that they would be required to execute the Senior Employee Stipulation (in addition to the

  fulfilling the other Plan requirements of the Debtor’s release of employee claims) to provide

  consideration for the release of claims against these high level Senior Employees, two of whom

  were recently terminated for cause.               As the Debtor’s counsel explained at the Disclosure

  Statement Hearing conducted on November 23, 2020, the decision to purchase the Debtor release

  and execute the Senior Employee Stipulation (or not) rested with each Senior Employee, but has

  no nexus to the treatment of claims of the Senior Employee against the Debtor. 24




  23
     The limitations on the release of all Employees (including the Senior Employees) is also intended to address the
  Bankruptcy Court’s concerns on this issue articulated at the first Disclosure Statement Hearing on October 27, 2020,
  and at a hearing held on October 28, 2020.
  “With regard to these releases—and they are, I’ll just be clear, Debtor releases, not third parties releasing third
  parties. But nevertheless, you know, I think there's an issue thereof they would need to be fair and equitable, in the
  best interest of creditors, and in the paramount interest of creditors would be something the Court would focus on
  there . . . This is not your normal case where this is the type of provision you see in many, many, many Chapter 11
  plans.” Transcript of Proceedings Conducted on October 27, 2020; pg 32, lines 10-20.
  24
       As explained at the Disclosure Statement Hearing by Debtor’s counsel:
  “With respect to senior employees—who include Scott Ellington, Isaac Leventon, Frank Waterhouse, and Thomas
  Surgent—if they want to obtain a release, and there’s no requirement that they agree, they must also execute what
  we refer to as the Senior Employee Stipulation, which is included in the supplement, in order to receive their release.
  If they execute that stipulation, they would receive their release. If they don’t execute that stipulation, they
  wouldn't.” Transcript of Proceedings Conducted on November 23, 2021, pg 9, lines 12-19.


                                                           20
  DOCS_SF:104703.16 36027/002

                                                                                                       001371
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 27 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 32 of 222 PageID 4089




           39.      Thus, there is no disparate treatment of Claims within each Class and the Plan

  does not violate section 1123(a)(4) of the Bankruptcy Code.

           40.      Adequate Means for Implementation. The fifth requirement of section 1123(a) is

  that a plan must provide adequate means for its implementation. 25 The Plan, together with the

  documents and forms of agreement included in the Plan Supplements, provides a detailed

  blueprint for the transactions contemplated by the Plan.                        Essentially, the Plan’s various

  mechanisms provide for the Debtor’s continued operation after the Effective Date, the

  monetization of the Debtor’s remaining assets, and payment of the Claims of the Debtor’s

  creditors. Upon full payment of Allowed Claims, any residual value would then flow to the

  Debtor’s equity security holders in accordance with the Bankruptcy Code’s priority scheme.

           41.      Article IV of the Plan, in particular, sets forth the means for implementation of the

  Plan with the establishment of: (i) the Claimant Trust, (ii) the Litigation Sub-Trust; and (iii) the

  Reorganized Debtor.           The Claimant Trust Agreement provides for the management of the

  Reorganized Debtor, including the utilization of a Sub-Servicer, with the Claimant Trust serving

  as the managing member of New GP LLC (a wholly-owned subsidiary of the Claimant Trust and

  which will manage the Reorganized Debtor). 26 The Claimant Trust, the Claimant Trustee, the

  management and monetization of the Claimant Trust Assets and the management of the

  25
     11 U.S.C. § 1123(a)(5). Section 1123(a)(5) specifies that adequate means for implementation of a plan may
  include: retention by the debtor of all or part of its property; the transfer of property of the estate to one or more
  entities; cancellation or modification of any indenture; curing or waiving of any default; amendment of the debtor’s
  charter; or issuance of securities for cash, for property, for existing securities, in exchange for claims or interests or
  for any other appropriate purpose. Id.
  As Mr. Ellington and Mr. Leventon are no longer employed by the Debtor they are no longer eligible to execute the
  Senior Employee Stipulation.
  26
     For the avoidance of doubt, the Reorganized Debtor’s general partner will not be named “New GP LLC.” That
  name is simply a placeholder.


                                                             21
  DOCS_SF:104703.16 36027/002

                                                                                                          001372
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 28 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 33 of 222 PageID 4090




  Reorganized Debtor (through the Claimant Trust’s role as managing member of New GP LLC)

  and the Litigation Sub-Trust will all be managed and overseen by the Claimant Trust Oversight

  Committee.

             42.       The Claimant Trust will administer the Claimant Trust Assets as provided under

  the Plan and the Claimant Trust Agreement contained in the Plan Supplements. The Litigation

  Trustee is charged with pursuing any Estate Claims pursuant to the terms of the Litigation Sub-

  Trust Agreement and the Plan. Finally, the Reorganized Debtor will administer the Reorganized

  Debtor Assets, which includes managing the wind down of the Managed Funds. The precise

  terms governing the execution of these transactions are set forth in greater detail in the applicable

  definitive documents included in the Plan Supplements, including the Claimant Trust

  Agreement, the Litigation Sub Trust Agreement, and the Schedule of Retained Causes of

  Action. 27 Thus, the Plan satisfies section 1123(a)(5).

             43.       Non-Voting Stock. The sixth requirement of section 1123(a) is that, with respect

  to a corporate debtor, a plan must contemplate a provision in the reorganized debtor’s corporate

  charter that prohibits the issuance of non-voting equity securities or, with respect to preferred

  stock, adequate provisions for the election of directors upon an event of default. The Debtor is a

  limited partnership and there not a corporation. 28

             44.       Selection of Officers and Directors. Finally, section 1123(a)(7) requires that a

  plan “contain only provisions that are consistent with the interests of creditors and equity


  27
    See Notices of Filing Plan Supplements [Docket Nos. 1389, 1606, 1656 and on January 22, 2021] (as modified,
  amended, or supplemented from time to time, the “Plan Supplements”).
  28
       See 11 U.S.C. § 101(9) (B) (“The term ‘corporation’ . . . does not include limited partnerships”).


                                                              22
  DOCS_SF:104703.16 36027/002

                                                                                                            001373
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 29 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 34 of 222 PageID 4091




  security holders and with public policy with respect to the manner of selection of any officer,

  director, or trustee under the plan.” 29 The disclosure of the individuals to provide services to the

  Reorganized Debtor and entities created under the Plan and qualifications of these individuals is

  discussed below in section I.E of this Memorandum in conjunction with the Debtor’s satisfaction

  of the provisions of section 1125(a)(5) of the Bankruptcy Code which overlap and address

  similar issues.

             B.       The Debtor Has Complied with the Applicable Provisions
                      of the Bankruptcy Code (Section 1129(a)(2)).

             45.      Section 1129(a)(2) of the Bankruptcy Code requires that plan proponents comply

  with the applicable provisions of the Bankruptcy Code. Case law and legislative history indicate

  this section principally reflects the disclosure and solicitation requirements of section 1125 of the

  Bankruptcy Code, 30 which prohibits the solicitation of plan votes without a court-approved

  disclosure statement. 31

                      1.         The Debtor Complied with Section 1125 of the Bankruptcy Code.

             46.      Section 1125 of the Bankruptcy Code prohibits the solicitation of acceptances or

  rejections of a plan of reorganization “unless, at the time of or before such solicitation, there is

  transmitted to such holder the plan or a summary of the plan, and a written disclosure statement

  approved, after notice and a hearing, by the court as containing adequate information.” 32 Section



  29
       11 U.S.C. § 1123(a)(7).
  30
    See Cypresswood, 409 B.R. at 424 (“Bankruptcy courts limit their inquiry under § 1129(a)(2) to ensuring that the
  plan proponent has complied with the solicitation and disclosure requirements of § 1125.”).
  31
       11 U.S.C. § 1125(b).
  32
       Id.


                                                         23
  DOCS_SF:104703.16 36027/002

                                                                                                   001374
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 30 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 35 of 222 PageID 4092




  1125 of the Bankruptcy Code ensures that parties in interest are fully informed regarding the

  debtor’s condition so they may make an informed decision whether to approve or reject a plan. 33

                 47.   Section 1125 of the Bankruptcy Code is satisfied here.                 Before the Debtor

  solicited votes on the Plan, the Bankruptcy Court entered the Disclosure Statement Order. 34 The

  Bankruptcy Court also approved the contents of the Solicitation Packages provided to Holders of

  Claims and Equity Interests entitled to vote on the Plan, the notices provided to parties not

  entitled to vote on the Plan, and the deadlines for voting on and objecting to the Plan. 35 The

  Debtor, through the Solicitation Agent, complied with the content and delivery requirements of

  the Disclosure Statement Order, thereby satisfying sections 1125(a) and (b) of the Bankruptcy

  Code. The Debtor also satisfied section 1125(c) of the Bankruptcy Code, which provides that

  the same disclosure statement must be transmitted to each holder of a claim or interest in a

  particular class. The Debtor caused the same Disclosure Statement to be transmitted to all

  holders of Claims and Equity Interests entitled to vote on the Plan. 36

                 48.   Based on the foregoing, the Debtor has complied in all respects with the

  solicitation requirements of section 1125 of the Bankruptcy Code and the Disclosure Statement

  Order.




  33
     See Matter of Cajun Elec. Power Co-op., Inc., 150 F.3d 503, 518 (5th Cir. 1998) (finding that section 1125 of the
  Bankruptcy Code obliges a debtor to engage in full and fair disclosure that would enable a hypothetical reasonable
  investor to make an informed judgment about the plan).
  34
       See Disclosure Statement Order [Docket No. 576].
  35
       See id.
  36
       See id.


                                                          24
  DOCS_SF:104703.16 36027/002

                                                                                                     001375
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 31 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 36 of 222 PageID 4093



                       2.         The Debtor Complied with Section 1126 of the Bankruptcy Code.

             49.       Section 1126 of the Bankruptcy Code provides that only holders of allowed

  claims and equity interests in impaired classes that will receive or retain property under a plan on

  account of such claims or equity interests may vote to accept or reject a plan. 37 Accordingly, the

  Debtor did not solicit votes on the Plan from the following Classes:

          Class                   Claim or Interest                     Status                    Voting Rights
             1               Jefferies Secured Claim                 Unimpaired                Deemed to Accept
             3                Other Secured Claims                   Unimpaired                Deemed to Accept
             4               Priority Non-Tax Claims                 Unimpaired                Deemed to Accept
             5              Retained Employee Claims                 Unimpaired                Deemed to Accept
             6                      PTO Claims                       Unimpaired                Deemed to Accept


             50.       The Debtor solicited votes only from Holders of Allowed Claims in Classes 2, 7,

  8 and 9 and Equity Interests in Classes 10 and 11 (collectively, the “Voting Classes”) because

  each of these Classes is Impaired and entitled to vote to accept or reject the Plan. 38 The Voting

  Report reflects the results of the voting process in accordance with section 1126 of the

  Bankruptcy Code. 39 Based on the foregoing, the Debtor has satisfied the requirements of section

  1129(a)(2).




  37
       See 11 U.S.C. § 1126.
  38
       See Plan, Art. III. A–B.
  39
     A class of claims has accepted a plan if such plan has been accepted by creditors, other than any entity designated
  under subsection (e) of section 1126, that hold at least two-thirds in amount and more than one-half in number of the
  allowed claims of such class held by creditors, other than any entity designated under subsection (e) of section 1126,
  that have accepted or rejected such plan. 11 U.S.C. § 1126(c). A class of interests has accepted a plan if such plan
  has been accepted by holders of such interests, other than any entity designated under subsection (e) of this section,
  that hold at least two-thirds in amount of the allowed interests of such class held by holders of such interests, other
  than any entity designated under subsection (e) of this section, that have accepted or rejected such plan. 11 U.S.C.
  §1126(d).


                                                           25
  DOCS_SF:104703.16 36027/002

                                                                                                       001376
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 32 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 37 of 222 PageID 4094



          Class                  Claim or Interest                        Status                 Voting Rights
            2               Frontier Secured Claim                      Impaired                Entitled To Vote
            7                Convenience Claims                         Impaired                Entitled To Vote
            8             General Unsecured Claims                      Impaired                Entitled To Vote
            9                Subordinated Claims                        Impaired                Entitled To Vote
            10                Class B/C Limited                         Impaired                Entitled To Vote
                             Partnership Interests
            11            Class A Limited Partnership                   Impaired                Entitled To Vote
                                   Interests

             C.       The Debtor Proposed the Plan in Good Faith and Not by Any Means
                      Forbidden by Law (Section 1129(a)(3)).

             51.      Section 1129(a)(3) of the Bankruptcy Code requires that the proponent of a plan

  propose the plan “in good faith and not by any means forbidden by law.” 40 In assessing the good

  faith standard, courts in the Fifth Circuit consider whether the plan was proposed with “the

  legitimate and honest purpose to reorganize and has a reasonable hope of success.” 41 A plan

  must also achieve a result consistent with the Bankruptcy Code. 42 The purpose of chapter 11 is

  to enable a distressed business to reorganize and achieve a fresh start. 43 Whether a plan is

  proposed in good faith must be determined in light of the totality of the circumstances of the

  case. 44

             52.      During the last several months, the Debtor has negotiated extensively with the

  Committee regarding all aspects of the Plan. Such negotiations have been hard fought and

  intense. As the Court will recall, the Committee objected to approval of the Disclosure Statement

  40
       11 U.S.C. § 1129(a)(3).
  41
       See In re Sun Country Dev., Inc., 764 F.2d 406, 408 (5th Cir. 1985).
  42
       See In re Block Shim Dev. Company-Irving, 939 F.2d 289, 292 (5th Cir. 1991).
  43
     See Sun Country Dev., 764 F.2d at 408 (“The requirement of good faith must be viewed in light of the totality of
  circumstances surrounding establishment of a Chapter 11 plan, keeping in mind the purpose of the Bankruptcy Code
  to give debtors a reasonable opportunity to make a fresh start.”).
  44
       See id.; see also Pub. Fin. Corp. v. Freeman, 712 F.2d 219 (5th Cir. 1983); Cypresswood, 409 B.R. at 425.


                                                             26
  DOCS_SF:104703.16 36027/002

                                                                                                       001377
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 33 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 38 of 222 PageID 4095




  at the initial Disclosure Statement hearing which objection resulted in a continuance of that

  hearing. In the subsequent weeks the Debtor and the Committee continued their negotiations and

  ultimately reached substantial agreement on the terms of the Plan prior to the November 23,

  2020 Disclosure Statement hearing. The parties continued their negotiations over the subsequent

  weeks which resulted in the Plan currently before the Court for confirmation. This history

  conclusively demonstrates that the Plan is being proposed in good faith within the meaning of

  Section 1129(a)(3).

           53.      Moreover, the mechanical distributions contemplated under the Plan were

  proposed in good faith, are not prohibited by applicable law, and were crafted to efficiently

  monetize the Debtor’s assets and pursue Causes of Action while bestowing the Claimant Trustee

  Oversight Committee with ultimate oversight over this process. The Plan provides for the

  transfer of the majority of the Debtor’s Assets to the Claimant Trust. The balance of the Debtor’s

  Assets, including the management of the Managed Funds, will remain with the Reorganized

  Debtor.     The Reorganized Debtor will be managed by New GP LLC—a wholly-owned

  subsidiary of the Claimant Trust. This structure will allow for continuity in the Managed Funds

  and an orderly and efficient monetization of the Debtor’s Assets. The Claimant Trust, the

  Litigation Sub-Trust, or the Reorganized Debtor, as applicable, will institute, file, prosecute,

  enforce, abandon, settle, compromise, release, or withdraw any and all Causes of Action without

  any further order of the Bankruptcy Court, and the Claimant Trust and Reorganized Debtor, as

  applicable, will sell, liquidate, or otherwise monetize all Claimant Trust Assets and Reorganized

  Debtor Assets and resolve all Claims, except as otherwise provided in the Plan, the Claimant


                                                 27
  DOCS_SF:104703.16 36027/002

                                                                                      001378
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 34 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 39 of 222 PageID 4096




  Trust Agreement, or the Reorganized Limited Partnership Agreement. The Plan also provides

  for the reconciliation and potential objection to Claims filed against the Debtor and a procedure

  to administer Disputed Claims. Thus, the Plan satisfies section 1129(a)(3) of the Bankruptcy

  Code.

              D.     The Debtor is Seeking to Pay Certain Professional Fees and Expenses
                     Subject to Bankruptcy Court Approval (Section 1129(a)(4)).

              54.    Section 1129(a)(4) of the Bankruptcy Code requires that certain fees and expenses

  paid by the plan proponent, by the debtor, or by a person receiving distributions of property

  under the plan, be approved by the Bankruptcy Court as reasonable or subject to approval by the

  Bankruptcy Court as reasonable. The Fifth Circuit has held this is a “relatively open-ended

  standard” that involves a case-by-case inquiry and, under appropriate circumstances, does not

  necessarily require that a bankruptcy court review the amount charged. 45 As to routine legal fees

  and expenses that have been approved as reasonable in the first instance, “the court will

  ordinarily have little reason to inquire further with respect to the amount charged.” 46

              55.    In general, the Plan provides that the Claims held by professionals retained by the

  Debtor or the Committee (the “Professionals”) for their services and related expenses are subject

  to prior Court approval and the reasonableness requirements under sections 328 or 330 of the

  Bankruptcy Code. Moreover, Article II.B of the Plan provides that Professionals shall file all

  final requests for payment of Professional Fee Claims no later than 60 days after the Effective

  45
    See Mabey v. Sw. Elec. Power Co. (In re Cajun Elec. Power Coop., Inc.), 150 F.3d 503, 517-18 (5th Cir. 1998)
  (“What constitutes a reasonable payment will clearly vary from case to case and, among other things, will hinge to
  some degree upon who makes the payments at issue, who receives those payments, and whether the payments are
  made from assets of the estate.”).
  46
       Id. at 517.


                                                         28
  DOCS_SF:104703.16 36027/002

                                                                                                   001379
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 35 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 40 of 222 PageID 4097




  Date, thereby providing an adequate period of time for interested parties to review such

  Professional Fee Claims. 47 The Plan also provides for the establishment of the Professional Fee

  Escrow Account by the Claimant Trustee to provide sufficient funds to satisfy in full unpaid

  Allowed Professional Fee Claims. Plan, § I.B.101. For the foregoing reasons, the Debtor

  submits that the Plan complies with section 1129(a)(4) of the Bankruptcy Code.

              E.          The Debtor Has Complied with the Bankruptcy Code’s Governance
                          Disclosure Requirement (Section 1129(a)(5)).

              56.         The Bankruptcy Code requires the proponent of a plan to disclose the identity and

  affiliation of any individual proposed to serve as a director or officer of the debtor or a successor

  to the debtor under the plan. 48 It further requires that the appointment or continuance of such

  officers and directors be consistent with the interests of creditors and equity security holders and

  with public policy. 49 Lastly, it requires that the plan proponent has disclosed the identity of

  insiders to be retained by the reorganized debtor and the nature of any compensation for such

  insider. 50 Courts have held that these provisions ensure that the post-confirmation governance of

  a reorganized debtor is in “good hands.” 51

              57.         The Plan provides that James P. Seery, Jr., the Debtor’s current Chief Executive

  Officer, Chief Financial Officer and Foreign Representative, shall serve as the Claimant Trustee



  47
       Plan. Art. II.B.
  48
       11 U.S.C. § 1129(a) (5)(A)(i).
  49
       11 U.S.C. § 1129(a)(5)(A)(ii).
  50
       11 U.S.C. § 1129(a)(5)(B).
  51
    See In re Landing Assocs., Ltd., 157 B.R. 791, 817 (Bankr. W.D. Tex. 1993) (“In order to lodge a valid objection
  under § 1129(a)(5), a creditor must show that a debtor’s management is unfit or that the continuance of this
  management post-confirmation will prejudice the creditors”).


                                                         29
  DOCS_SF:104703.16 36027/002

                                                                                                   001380
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 36 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 41 of 222 PageID 4098




  and Marc S. Kirschner shall serve as the Litigation Trustee. See Plan Supplement at Exhibits M

  and O.      Mr. Seery currently serves as the Debtor’s Chief Executive Officer and Chief

  Restructuring Officer and also serves as one of the Independent Directors. Mr. Seery shall be

  paid $150,000 per month, for services rendered after the Effective Date and for his services as

  Claimant Trustee, plus a success fee that shall be the subject of negotiation between him and the

  Claimant Trust Oversight Committee post-Effective Date, which negotiation shall take place

  within forty-five (45) days after the Effective Date. Finally, the Claimant Trust Agreement

  discloses the five members of the Claimant Trust Oversight Committee, which consists of:

  (1) Eric Felton, as representative of the Redeemer Committee; (2) Josh Terry, as representative

  of Acis; (3) Elizabeth Kozlowski, as representative of UBS; (4) Paul McVoy, as representative of

  Meta-e Discovery; and (5) David Pauker. See Plan Supplement at Exhibits A, M, and N.

           58.      HCMFA’s objection asserts that “neither the identity nor the compensation of the

  people who control and manage the Reorganized Debtor is provided, much less as to who may

  be a Sub-Servicer.” HCMFA Objection ¶ 74. The identity of the individuals who will manage

  the Reorganized Debtor, the Claimant Trust, and Litigation Sub-Trust are set forth above, along

  with the proposed compensation for any insider. Moreover, the Claimant Trust Agreement

  provides that the Claimant Trustee “shall engage professionals from time to time in conjunction

  with the services provided hereunder. Claimant Trustee’s engagement of such professionals

  shall be approved by a majority of the Oversight Committee as set forth in Section 3.3(b) [of the

  Claimant Trust Agreement].” Claimant Trust Agreement, § 3.13(b).




                                                   30
  DOCS_SF:104703.16 36027/002

                                                                                      001381
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 37 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 42 of 222 PageID 4099




           59.      In addition to satisfying the disclosure requirements of Bankruptcy Code section

  1125(a)(5), the appointment of Messrs. Seery, Kirschner and the members of the Claimant Trust

  Oversight Committee is consistent with the interests of creditors and equity security holders and

  with public policy pursuant to section 1123(a)(7) of the Bankruptcy Code. As noted above, Mr.

  Seery has served as an Independent Board member since January 2020, and as the Chief

  Executive Officer and Chief Restructuring Officer since July 2020.           As set forth in the

  CEO/CRO Motion, Mr. Seery has extensive management and restructuring experience. Mr.

  Seery recently served as a Senior Managing Director at Guggenheim Securities, LLC, where he

  was responsible for helping direct the development of a credit business.         Prior to joining

  Guggenheim, Mr. Seery was the President and a senior investing partner of River Birch Capital,

  LLC, where he was responsible for originating, executing, and managing stressed and distressed

  credit investments. Mr. Seery is also a long-time attorney licensed to practice in New York who

  has run corporate reorganization groups and numerous restructuring matters. He also served as a

  Commissioner of the American Bankruptcy Institute’s Commission to Study the Reform of

  Chapter 11. Mr. Seery was also a Managing Director and the Global Head of Lehman Brothers’

  Fixed Income Loan business where he was responsible for managing the firm’s investment grade

  and high yield loans business, including underwriting commitments, distribution, hedging,

  trading and sales (including CLO manager relationships), portfolio management and

  restructuring. From 2000 to 2004, Mr. Seery ran Lehman Brothers’ restructuring and workout

  businesses with responsibility for the management of distressed corporate debt investments and

  was a key member of the small team that successfully sold Lehman Brothers to Barclays in 2008.


                                                   31
  DOCS_SF:104703.16 36027/002

                                                                                      001382
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 38 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 43 of 222 PageID 4100




           60.      In addition to his ample qualifications, as the Court is aware from the numerous

  times Mr. Seery has testified before the Court, Mr. Seery has made substantial demonstrative

  contributions to the success of this chapter 11 case through both the resolution of the Debtor’s

  pending litigation claims and the development of the Plan. In his roles with the Debtor, he is

  familiar with the Debtor’s operations and its business as well as the Claims that will be treated

  under the Plan. Accordingly, it is reasonable to continue his employment post-emergence as the

  Claimant Trustee, subject to the supervision of the Claimant Trust Oversight Committee, which

  is comprised of several of the largest creditors of the Debtor, including UBS, Redeemer

  Committee and Acis, as well as Meta-e, all of whom currently serve on the Committee.

           61.      Mr. Kirschner has been practicing law since 1967 and has substantial experience

  in bankruptcy litigation matters, particular with respect to his prior experience as a litigation

  trustee. He serves as the trustee for: the Tribune Litigation Trust; Millennium Health Corporate

  Claim and Lender Claims Trusts; and the Nine West Trust. He is currently a Senior Managing

  Director at Goldin Associates, LLC specializing, among other things in, restructuring advisory,

  valuation, solvency/fraudulent conveyance issues. He is also a member of the American College

  of Bankruptcy.        Mr. Kirschner was also a partner and the former head of the New York

  Restructuring of the global law firm of Jones Day. Mr. Kirschner shall be paid $40,000 per

  month for the first three months and $20,000 per month thereafter. 52 In addition, Mr. Kirchner




  52
    Mr. Kirschner will receive support services from his consulting firm, Teneo. Teneo will provide services at a
  10% discount from their rates. Teneo has agreed to freeze their rates in effect for 2021 through the end of 2022.
  Teneo shall also be entitled to reimbursement of expenses.

                                                         32
  DOCS_SF:104703.16 36027/002

                                                                                                  001383
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 39 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 44 of 222 PageID 4101




  will receive a 1.50% fee of any “Net Litigation Trust Proceeds” 53 up to $100 million, and an

  additional 2% fee of any Net Litigation Trust Proceeds in excess of $100 million.

           62.      As noted above, four of the members of the Claimant Trust Oversight Committee

  are the holders of most of the largest Claims against the Debtor and current members of the

  Committee. Each of these creditors have actively participated in the Debtor’s case both through

  their roles as Committee members and in their separate capacities as individual creditors. They

  are therefore familiar with the Debtor, its operations and assets.

           63.      The fifth member of the Clamant Trustee Oversight Committee, David Pauker, is

  a restructuring advisor and turnaround manager with more than 25 years of experienced advising

  public and private companies and their investors. Mr. Pauker is a fellow of the American

  College of Bankruptcy.          Mr. Pauker has substantial experience overseeing, advising or

  investigating troubled companies in the financial services industry and has advised or managed

  such companies on behalf of boards or directors, court-appointed trustees, examiners and special

  masters, government agencies and private investor parties, including Lehman Brothers, Monarch

  Capital, Government Development Bank Debt Recovery Authority of Puerto Rico, MCorp,

  Refco, and Residential Capital. Mr. Pauker, who will be the only paid member of the initial

  Claimant Trust Oversight Board, will be paid $250,000 for the first year of his service and

  $150,000 per year thereafter. The Plan therefore satisfies the requirements of Bankruptcy Code




  53
      Net Litigation Trust Proceeds is defined as gross Litigation Trust proceeds, less Teneo and Litigation Trust
  counsel hourly fees, expert witness, e-discovery, court and discovery expenses. Gross recoveries are not to be
  reduced by the cost of insurance, tax accounting work which would be outsourced, potential contingency fees, or
  litigation funding financing and/or related contingent fee charges.


                                                        33
  DOCS_SF:104703.16 36027/002

                                                                                                  001384
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 40 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 45 of 222 PageID 4102




  sections 1129(a)(5) and 1123(a)(7) with respect to the individuals responsible for the post-

  confirmation administration and oversight of the Reorganized Debtor.

              F.      The Plan Does Not Require Government Regulatory Approval of Rate
                      Changes (Section 1129(a)(6)).

             64.      Section 1129(a)(6) of the Bankruptcy Code permits confirmation only if any

  regulatory commission that has or will have jurisdiction over a debtor after confirmation has

  approved any rate change provided for in the Plan. No such rate changes are provided for in the

  Plan. Thus, section 1129(a)(6) of the Bankruptcy Code is inapplicable to this chapter 11 case.

             G.       The Plan Is in the Best Interests of Holders of Claims and Interests (Section
                      1129(a)(7)).

             65.      The best interests of creditors test requires that, “[w]ith respect to each impaired

  class of claims or interests,” members of such class that have not accepted the plan will receive

  at least as much as they would in a hypothetical chapter 7 liquidation. 54 The best interests test

  applies to each non-consenting member of an impaired class, and is generally satisfied through a

  comparison of the estimated recoveries for a debtor’s stakeholders in a hypothetical chapter 7

  liquidation of that debtor’s estate against the estimated recoveries under that debtor’s plan of

  reorganization. 55

             66.      As demonstrated in the liquidation analysis and financial projections attached to

  the Disclosure Statement as Exhibit C (the “Liquidation Analysis”), which was prepared by the


  54
       11 U.S.C. § 1129(a) (7).
  55
     Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 442 n.13 (1999) (“The ‘best
  interests’ test applies to individual creditors holding impaired claims, even if the class as a whole votes to accept the
  plan.”); In re Tex. Extrusion Corp., 844 F.2d 1142, 1159 n. 23 (5th Cir. 1988) (stating that under section 1129(a)(7)
  of the Bankruptcy Code a bankruptcy court was required to determine whether impaired claims would receive no
  less under a reorganization than through a liquidation).


                                                            34
  DOCS_SF:104703.16 36027/002

                                                                                                         001385
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 41 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 46 of 222 PageID 4103




  Debtor with the assistance of its advisors, all Holders of Claims and Equity Interests in all

  Impaired Classes will recover at least as much under the Plan as they would in a hypothetical

  chapter 7 liquidation. 56 Specifically, the projected recoveries under the Plan and the results of

  the Liquidation Analysis for Holders of Claims estimates a 92.51% distribution to holders of

  general unsecured claims under the Plan compared to an estimated 66.14% distribution under a

  hypothetical liquidation of the Debtor. 57

             67.      Mr. Dondero argues that the Plan fails to satisfy the requirements of Bankruptcy

  Code section 1129(a)(7) due to “lack of appropriate sale procedures for post-confirmation

  operations” and because there is no oversight or predetermined procedures to ensure that the

  liquidation of the Debtor’s assets is both value maximizing and transparent. See Dondero

  Objection, ¶10. Dugaboy—Mr. Dondero’s family trust—filed a similar objection and asserts

  that the absence of reporting requirements to the beneficial holders of Claimant Trust, lack of

  oversight on the Claimant Trustee’s ability to liquidate assets violates section 1129(a)(7) and that

  a chapter 7 trustee would require to obtain court approval to effect the same sales. Dugaboy also

  argues that the Claimant Trustee’s limitation of liability only applies to gross negligence and

  willful misconduct, so that the Claimant Trustee cannot be held liable for breach of fiduciary

  duty and, therefore, derives great protections than a hypothetical chapter 7 trustee would have.




  56
       See Disclosure Statement Ex. C.
  57
    See Disclosure Statement Ex C. With respect to the other impaired classes of Claims and Equity Interests, the
  Liquidation Analysis projects a 100% distribution on account of the Class 2 Frontier Secured Claim under either
  scenario and projects no distributions holders of Class 9 Subordinated Claims, Class 10 Class B/C Limited
  Partnership Interests and Class 11 Class A Limited Partnership Interests either under the Plan or under a
  hypothetical liquidation of the Debtor.


                                                        35
  DOCS_SF:104703.16 36027/002

                                                                                                 001386
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 42 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 47 of 222 PageID 4104




           68.      This objection is being made by parties with virtually no economic interest in the

  Debtor. Neither Dugaboy nor Mr. Dondero have any legitimate claims against the Debtor and

  based upon Mr. Dondero’s “pot plan” proposal their equity is completely out of the money.

  Moreover, as discussed below, the argument that increased reporting obligations to creditor

  beneficiaries (who they are not), a requirement to seek Court approval of sales and the

  establishment of a standard of care for the Claimant Trustee somehow translates into creditors

  doing better in a chapter 7 makes no sense, and, in any event, is not an argument supported by

  any creditor not related to Mr. Dondero..

           69.      As set forth above, the Liquidation Analysis filed with the Disclosure Statement

  provides a side by side comparison of distributions to creditors under a hypothetical chapter 7

  liquidation and under the Plan and clearly demonstrates that creditors will receive at least as

  much under the Plan as they would in a chapter 7 proceeding. None of the objectors provide any

  arguments to refute the analysis in the Liquidation Analysis or how a hypothetical chapter 7

  trustee would liquidate the Debtor’s remaining assets that would definitively provide a greater

  distribution to creditors in chapter 7 liquidation rather than in chapter 11. To the contrary, Mr.

  Dondero suggests (without any factual basis) that the Debtor’s creditors and equity holders

  “could receive a higher recovery from the liquidation of the Debtor under Chapter 7 of the

  Bankruptcy Code in which sale procedures are governed by the Bankruptcy Court to ensure

  maximization or value through auction or other market-testing means.” Dondero Objection ¶ 11.

           70.      Nothing in the opposition suggests that the Claimant Trustee (subject to

  supervision by the Claimant Trust Oversight Committee) will not undertake the same value


                                                    36
  DOCS_SF:104703.16 36027/002

                                                                                        001387
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 43 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 48 of 222 PageID 4105




  maximizing measures suggested by Mr. Dondero in order to maximize the value of the

  Reorganized Debtor’s assets. The only difference is that the Claimant Trustee would be able to

  consummate these sales in the ordinary course of business compared to a trustee, who would

  have to negotiate (and presumably discount) every sale with the caveat that it is subject to court

  approval and a period of time by which parties, such as Mr. Dondero has throughout this case,

  can object and potentially frustrate any proposed sale. Mr. Dondero also assumes that the

  chapter 7 trustee could operate the Debtor’s business in chapter 7. 58 Aside from the complete

  lack of institutional knowledge of the Debtor and its business, it is doubtful that a chapter 7

  trustee would be able to operate the Debtor’s business without the benefit of the executory

  contracts and unexpired leases that the Reorganized Debtor seeks to assume in order to monetize

  the remaining assets. There is no factual basis to conclude that a hypothetical chapter 7 trustee

  could monetize the Debtor’s remaining assets any better than the Claimant Trustee, who has both

  the expertise and institutional knowledge of the Debtor and who is subject to an oversight

  committee consisting of the largest creditors in the Debtor’s case.

           71.      Second, it is standard for a chapter 11 plan to allow the post confirmation

  administrators (in this case, the Claimant Trustee, the Litigation Trustee, and Reorganized

  Debtor) to monetize a debtor’s assets without having to first obtain court approval or otherwise

  condition any sales on the consent to the holders of claims or interests. It is neither novel nor

  unusual for chapter 11 plans to allow the post-confirmation vehicle to sell assets, compromise

  58
     Even if a hypothetical trustee were appointed under Mr. Dondero’s argument, the trustee would be subject to
  election pursuant 11 U.S.C. § 702. The largest creditors of the Debtor (most of whom are serving on the Claimant
  Trust Oversight Committee) would control the selection of the trustee of the Debtor after conversion. Yet these
  creditors support confirmation of the Plan and the structure by which they, as members of the Claimant Trust
  Oversight Committee, will oversee the Claimant Trustee’s monetization of assets.


                                                        37
  DOCS_SF:104703.16 36027/002

                                                                                                  001388
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 44 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 49 of 222 PageID 4106




  controversies and employ professionals without mandatory application to the Court to approve

  these standard post-confirmation transactions, including chapter 11 cases confirmed by this

  Court. See, e.g. In re Acis Capital Management, 2019 Bankr. LEXIS 294, *116 (Bankr. N.D.

  Tex. January 31, 2019) (plan providing “[o]n and after the Effective Date, the Reorganized

  Debtor may operate its business and may use, acquire or dispose of property without supervision

  or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or

  Bankruptcy Rules, other than those restrictions expressly imposed by the Plan or the

  Confirmation Order.”); In re Wilson Metal Fabricators, No. 19-31452,**9-10 (Bankr. N.D. Tex.

  SGJ May 18, 2020), ECF No. 92 (Order confirming plan providing that reorganized debtor “may

  deal with its assets and property and conduct its affairs without any supervision by, or permission

  from, the Court or the Office of the United States Trustee, and free of any restriction imposed on

  the Debtor by the Bankruptcy Code or by the Court during the case.”).

           72.      Finally, Dugaboy’s argument that the standard of liability for the Claimant

  Trustee provided in the Claimant Trust Agreement is not appropriate and confers greater

  protections those applicable to a chapter 7 trustee is wrong. This objection is yet another

  example of the Dondero Entities’ efforts to place as many roadblocks as possible to halt post-

  confirmation asset sales and maintain the ability to litigate (or threaten to litigate) against the

  entities charged with implementing the monetization of assets required under the Plan.

           73.      The standard of liability imposed on the Claimant Trustee pursuant to the Clamant

  Trust Agreement is appropriately limited to gross negligence and willful misconduct and

  Dugaboy and the Dondero Entities do not describe how the standard of liability has any impact


                                                   38
  DOCS_SF:104703.16 36027/002

                                                                                       001389
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 45 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 50 of 222 PageID 4107




  on the distributions creditors will receive under the Plan. First, the Claimant Trustee does have

  fiduciaries duties to the trust beneficiaries under the terms of the Claimant Trust Agreement, but

  claims against the Claimant Trustee are limited to acts of gross negligence and willful

  misconduct. 59      Second, Dugaboy misstates the standard of liability that would otherwise be

  imposed on a chapter 7 trustee. A chapter 7 trustee would actually have a more relaxed standard

  of liability than that imposed on the Claimant Trustee because it is well established that trustees

  have qualified immunity for acts taken within the scope of their appointment. Boullion v.

  McClanahan, 639 F.2d 213, 214 (5th Cir. 1981) (“The question in this case is whether a

  trustee acting at the direction of a bankruptcy judge is clothed with absolute immunity

  against tort actions grounded on his conduct as trustee …. In the instant case, the court-

  approved trustee was acting under the supervision and subject to the orders of the bankruptcy

  judge. We hold that since [the trustee], as an arm of the Court, sought and obtained court

  approval of his actions, he is entitled to derived immunity.”) Thus, a chapter 7 trustee’s

  qualified immunity would protect it from heightened negligent breach of fiduciary duty

  claims whereas the Claimant Trust Agreement provides that the Claimant Trustee is only

  protected from simple negligent breach of fiduciary claims.




  59
     See, e.g. Claimant Trust Agreement Section 2.3(b)(vii). “The Claimant Trust shall be administered by the
  Claimant Trustee, in accordance with this Agreement, for the following purpose … (viii) to oversee the
  management and monetization of the Reorganized Debtor Assets pursuant to the terms of the Reorganized Limited
  Partnership Agreement, in its capacity as the sole member and manager of New GP LLC pursuant to the terms of the
  New GP LLC Documents, all with a view toward maximizing value in a reasonable time in a manner consistent with
  the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed Funds. The Debtor has amended
  the Plan to conform with the Claimant Trust Agreement.


                                                        39
  DOCS_SF:104703.16 36027/002

                                                                                                 001390
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 46 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 51 of 222 PageID 4108




             74.      Accordingly, the Plan satisfies section 1129(a)(7) of the Bankruptcy Code and the

  best interests test. 60

             H.       The Plan Complies with the Requirements of Section 1129(a)(8) of the
                      Bankruptcy Code.

             75.      The Bankruptcy Code generally requires that each class of claims or interests

  must either accept the plan or be unimpaired under the plan. 61 Each of the non-Voting Classes

  that were not entitled to vote on the Plan are Unimpaired and conclusively deemed to accept the

  Plan.

             I.       The Plan Complies With Statutorily Mandated Treatment of Administrative
                      and Priority Tax Claims (Section 1129(a)(9)).

             76.      Section 1129(a)(9) of the Bankruptcy Code requires that certain priority claims be

  paid in full on the effective date of a plan and that the holders of certain other priority claims

  receive deferred cash payments.              In particular, pursuant to section 1129(a)(9)(A) of the

  Bankruptcy Code, holders of claims of a kind specified in section 507(a)(2) of the Bankruptcy

  Code—administrative claims allowed under section 503(b) of the Bankruptcy Code—must

  receive on the effective date cash equal to the allowed amount of such claims.                              Section

  1129(a)(9)(B) of the Bankruptcy Code requires that each holder of a claim of a kind specified in

  section 507(a)(1) or (4) through (7) of the Bankruptcy Code—which generally include domestic

  support obligations, wage, employee benefit, and deposit claims entitled to priority—must

  60
     See In re Neff, 60 B.R. 448, 452 (Bankr. N.D. Tex. 1985) aff’d, 785 F.2d 1033 (5th Cir. 1986) (stating that “best
  interests” of creditors means “creditors must receive distributions under the Chapter 11 plan with a present value at
  least equal to what they would have received in a Chapter 7 liquidation of the Debtor as of the effective date of the
  Plan”); In re Lason, Inc., 300 B.R. 227, 232 (Bankr. D. Del. 2003) (“Section 1129(a)(7)(A) requires a determination
  whether ‘a prompt chapter 7 liquidation would provide a better return to particular creditors or interest holders than
  a chapter 11 reorganization.’”) (internal citations omitted).
  61
       11 U.S.C. § 1129(a) (8).


                                                           40
  DOCS_SF:104703.16 36027/002

                                                                                                       001391
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 47 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 52 of 222 PageID 4109




  receive deferred cash payments of a value, as of the effective date of the plan, equal to the

  allowed amount of such claim (if such class has accepted the plan), or cash of a value equal to

  the allowed amount of such claim on the effective date of the plan (if such class has not accepted

  the plan). Finally, section 1129(a)(9)(C) provides that the holder of a claim of a kind specified in

  section 507(a)(8) of the Bankruptcy Code—i.e., priority tax claims—must receive cash payments

  over a period not to exceed five years from the petition date, the present value of which equals

  the allowed amount of the claim

              77.      The Plan satisfies section 1129(a)(9) of the Bankruptcy Code. First, Article II.A

  of the Plan satisfies section 1129(a)(9)(A) of the Bankruptcy Code because it provides that each

  Holder of an Allowed Administrative Claim will receive Cash equal to the amount of such

  Allowed Administrative Claim on the Effective Date, or as soon as reasonably practicable

  thereafter, or at such other time as defined in Article II.A of the Plan. Second, the Plan satisfies

  section 1129(a)(9)(B) of the Bankruptcy Code because no Holders of the types of Claims

  specified by 1129(a)(9)(B) are Impaired under the Plan. 62 Finally, Article II.C of the Plan

  satisfies section 1129(a)(9)(C) of the Bankruptcy Code because it specifically provides that each

  Holder of an Allowed Priority Tax Claim shall receive payment in an amount equal to the

  amount of the Allowed Priority Tax Claim unless otherwise agreed between such holder and the

  Debtor. . 63 Thus, the Plan satisfies each of the requirements set forth in section 1129(a)(9) of the

  Bankruptcy Code.

  62
       See Plan, Art. III.B.
  63
     As noted below in the discussion on Plan modifications, the Debtor has clarified the treatment of priority tax
  claims in accordance with 11 U.S.C. §1129(a)(9)(C) pursuant to the objection raised on this point by the Internal
  Revenue Service (“IRS”).


                                                         41
  DOCS_SF:104703.16 36027/002

                                                                                                  001392
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 48 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 53 of 222 PageID 4110




           78.      The IRS and certain Texas taxing authorities (the “Texas Taxing Authorities”)

  each filed objections to the Plan. The Debtor is in the process of negotiating “neutrality”

  language with the Texas Taxing Authorities concerning the application of the Plan injunction

  and other provisions to the claims asserted by this creditor. The Debtor expects to consensually

  resolve the Texas Taxing Authorities’ objection with agreeable language in the Confirmation

  Order. As more fully explained in the Omnibus Reply in response to the IRS’s plan objection,

  the IRS has rejected the Debtor’s Plan neutrality language and is insisting on the modification of

  the Plan to contain litany of provisions that are ambiguous, overbroad and, most importantly,

  attempt to pre-determine the IRS’s rights and remedies as opposed to having these issues

  determined in accordance with nonbankruptcy law with each parties’ rights and defenses

  preserved.

           J.       At Least One Impaired Class of Claims Has Accepted the Plan, Excluding
                    the Acceptances of Insiders (Section 1129(a)(10)).

           79.      Section 1129(a)(10) of the Bankruptcy Code provides that, to the extent there is

  an impaired class of claims, at least one impaired class of claims must accept the plan “without

  including any acceptance of the plan by any insider.” As detailed herein and in the Voting

  Report, Class 2 (Frontier Secured Claim) and Class 7 (Convenience Claims) are impaired classes

  of claims and each voted to accept the Plan, exclusive of any acceptances by insiders.

  Accordingly, the Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

  However, as explained below, even though not all of the Voting Classes accepted the Plan, the

  Plan may still be confirmed by cram down because the requirements of section 1129(b) are

  satisfied.

                                                   42
  DOCS_SF:104703.16 36027/002

                                                                                      001393
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 49 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 54 of 222 PageID 4111



             K.       The Plan Is Feasible and Is Not Likely to Be Followed by the Need for
                      Further Financial Reorganization (Section 1129(a)(11)).

             80.      Feasibility refers to the Bankruptcy Code’s requirement that plan confirmation

  must not be “likely to be followed by the liquidation, or the need for further financial

  reorganization, of the debtor . . . unless such liquidation or reorganization is proposed in the

  plan.” 64 To satisfy this standard, the Fifth Circuit has held that a plan need only have a

  “reasonable probability of success.” 65 Indeed, a relatively low threshold of proof will satisfy

  section 1129(a)(11) so long as adequate evidence supports a finding of feasibility. 66                       In

  particular, according to Fifth Circuit law, “[w]here the projections are credible, based upon the

  balancing of all testimony, evidence, and documentation, even if the projections are aggressive,

  the court may find the plan feasible.” 67

             81.      The Plan provides for the Reorganized Debtor to manage the wind down of the

  Managed Funds as well as the monetization of the balance of the Reorganized Debtor Assets. As

  set forth in the Liquidation Analysis, the projections prepared by the Debtor show that it will be

  able to meet its obligations under the Plan. The Plan also does not provide any guaranty as to

  what holders of Class 8 General Unsecured Claims will receive; they will receive their pro rata

  payment of whatever net funds realized from the asset monetization process reflected in the

  projections. Therefore, the Plan is feasible. Thus, the Plan satisfies section 1129(a)(11) of the

  Bankruptcy Code under Fifth Circuit law.


  64
       11 U.S.C. § 1129(a) (11).
  65
    In re T-H New Orleans Ltd. P’ship, 116 F.3d 790, 801 (5th Cir. 1997) (quoting In re Landing Assocs., Ltd., 157
  B.R. 791, 820 (Bankr. W.D. Tex. 1993)).
  66
       In re Star Ambulance Service, LLC, 540 B.R. 251, 266 (Bankr. S.D. Tex. 2015).
  67
       T-H New Orleans, 116 F.3d at 802.


                                                           43
  DOCS_SF:104703.16 36027/002

                                                                                                  001394
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 50 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 55 of 222 PageID 4112



             L.        The Plan Provides for the Payment of All Fees Under 28 U.S.C. § 1930
                       (Section 1129(a)(12)).

             82.       The Bankruptcy Code requires the payment of all fees payable under 28 U.S.C.

  § 1930. 68 The Plan includes an express provision requiring payment of all such fees. 69 In

  addition, at the request of the United States Trustee, the Debtor has added language to the

  Confirmation Order that makes the Reorganized Debtor, the Claimant Trustee and Litigation

  Trustee jointly and severally liable for payment of statutory fees owed to the United States

  Trustee. The Plan, therefore, complies with section 1129(a)(12) of the Bankruptcy Code.

             M.        The Plan Complies with Section 1129(a)(13) of the Bankruptcy Code.

             83.       The Bankruptcy Code requires that all retiree benefits continue post-confirmation

  at any levels established in accordance with section 1114 of the Bankruptcy Code. Section

  1114(a) of the Bankruptcy Code defines retiree benefits as medical benefits. 70 Article IV.K of

  the Plan provides for the assumption of the Pension Plan (to the extent that this plan is governed

  under section 1114 of the Bankruptcy Code) as well as additional language requested by the

  Pension Benefits Guaranty Corporation.                    Accordingly, the Plan complies with section

  1129(a)(13) of the Bankruptcy Code.




  68
       11 U.S.C. § 1129(a) (12).
  69
       Plan, Art. XIII.D.
  70
    Section 1114(a) defines “retiree benefits” as: “. . . payments to any entity or person for the purpose of providing or
  reimbursing payments for retired employees and their spouses and dependents, for medical, surgical, or hospital care
  benefits, or benefits in the event of sickness, accident, disability, or death under any plan, fund, or program (through
  the purchase of insurance or otherwise) maintained or established in whole or in part by the debtor prior to filing a
  petition commencing a case under this title.” 11 U.S.C. § 1114(e) (emphasis added).


                                                            44
  DOCS_SF:104703.16 36027/002

                                                                                                        001395
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 51 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 56 of 222 PageID 4113



             N.       Sections 1129(a)(14) through Sections 1129(a)(16) of the Bankruptcy Code
                      Do Not Apply to the Plan.

             84.      A number of the Bankruptcy Code’s confirmation requirements are inapplicable

  to the Plan. Section 1129(a)(14) of the Bankruptcy Code does not apply because the Debtor is

  not subject to any domestic support obligations. 71 Section 1129(a)(15) of the Bankruptcy Code

  is inapplicable because the Debtor is not an “individual” as defined in the Bankruptcy Code. 72

  Section 1129(a)(16) of the Bankruptcy Code is inapposite because the Plan does not provide for

  any property transfers by a corporation or trust that is not a moneyed, business, or commercial

  corporation or trust. 73

             O.       The Plan Satisfies the Cramdown Requirements (Section 1129(b)).

             85.      If an impaired class has not voted to accept the plan, the plan must be “fair and

  equitable” and not “unfairly discriminate” with respect to that class. 74 The Plan has been

  accepted by Voting Classes 2, 7, and 9. 75 Voting Classes 8 (General Unsecured Claims) and

  Class 11 (Class A Limited Partnership Interests) voted to reject the Plan and Class 10 (Class B/C

  Limited Partnership Interests), did not vote. However, the Plan still satisfies the “cramdown”

  requirements with respect to non-accepting Classes of Claims and Equity Interests.




  71
       See 11 U.S.C. § 1129(a) (14).
  72
       See 11 U.S.C. § 1129(a)(15).
  73
       See 11 U.S.C. § 1129(a)(16).
  74
       See 11 U.S.C. § 1129(b)(1).
  75
     As noted below, Class 9 has also accepted the Plan, but the Debtor is not including Class 9 as one of the accepting
  impaired classes to satisfy the cram down requirements of section 1129(b)(1) of the Bankruptcy Code.


                                                           45
  DOCS_SF:104703.16 36027/002

                                                                                                       001396
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 52 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 57 of 222 PageID 4114



                    3.          The Plan Is Fair and Equitable.

             86.    A plan is “fair and equitable” with respect to an impaired class of claims or

  interests that rejects the plan (or is deemed to reject the plan) if it follows the “absolute priority

  rule.” 76 This requires that an impaired rejecting class of claims or interests either be paid in full

  or that a class junior to the impaired rejecting class not receive any distribution under a plan on

  account of its junior claim or interest. 77 The Plan satisfies section 1129(b) of the Bankruptcy

  Code. The objecting parties’ arguments that the Plan is not “fair and equitable” ignore this

  standard.

             87.    As explained earlier, all similarly situated holders of Claims and Equity Interests

  will receive substantially similar treatment and the Plan’s classification mechanics rests on a

  legally acceptable rationale. To the extent any impaired rejecting class of claims or interests is

  not paid in full, no class junior to the impaired rejecting class will receive any distribution under

  the Plan on account of its junior claim or interest. Therefore, the Plan satisfies the “fair and

  equitable” requirement.

                    4.          The Plan Does Not Unfairly Discriminate Against the Rejecting
                                Classes.

             88.    The Bankruptcy Code does not provide a standard for determining “unfair

  discrimination.” Rather, courts typically examine the facts and circumstances of the particular




  76
    Bank of Am. Nat’l Tr. & Savings Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 441-42 (1999) ; In re Mirant
  Corp., 348 B.R. 725, 738 (Bankr. N.D. Tex. 2006).
  77
       Id.


                                                        46
  DOCS_SF:104703.16 36027/002

                                                                                                  001397
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 53 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 58 of 222 PageID 4115




  case to determine whether unfair discrimination exists. 78                       At a minimum, the unfair

  discrimination standard prevents creditors and interest holders with similar legal rights from

  receiving materially different treatment under a proposed plan without compelling justifications

  for doing so. 79 The unfair discrimination requirement, which involves a comparison of classes,

  is distinct from the equal treatment requirement of section 1123(a)(4), which involves a

  comparison of the treatment of claims within a particular class. A plan does not unfairly

  discriminate where it provides different treatment to two or more classes which are comprised of

  dissimilar claims or interests. 80 Likewise, there is no unfair discrimination if, taking into account

  the particular facts and circumstances of the case, there is a reasonable basis for the disparate

  treatment. 81

           89.      The Plan’s treatment of these Classes is proper because all similarly situated

  holders of Claims and Equity Interests will receive substantially similar treatment and the Plan’s

  classification scheme rests on a legally acceptable rationale. Accordingly, the Plan does not

  discriminate unfairly in contravention of section 1129(b)(1) of the Bankruptcy Code.


  78
     See In re Kolton, No. 89-53425-C, 1990 WL 87007 at *5 (Bankr. W.D. Tex. Apr. 4, 1990) (quoting In re Bowles,
  48 B.R. 502, 507 (Bankr. E.D. Va. 1985) (“[W]hether or not a particular plan does [unfairly] discriminate is to be
  determined on a case-by-case basis . . . ”)); see also In re Freymiller Trucking, Inc., 190 B.R. 913, 916 (Bankr. W.D.
  Okla. 1996) (holding that a determination of unfair discrimination requires a court to “consider all aspects of the
  case and the totality of all the circumstances”).
  79
     See Idearc Inc., 423 B.R. at 171, (“[T]he unfair discrimination standard prevents creditors and equity interest
  holders with similar legal rights from receiving materially different treatment under a proposed plan without
  compelling justifications for doing so.”); In re Ambanc La Mesa Ltd. P’ship, 115 F.3d 650, 654 (9th Cir. 1997); In
  re Aztec Co., 107 B.R. 585, 589-91 (Bankr. M.D. Tenn. 1989); In re Johns-Manville Corp., 68 B.R. 618, 636
  (Bankr. S.D.N.Y. 1986), aff’d, 78 B.R. 407 (S.D.N.Y. 1987), aff’d sub nom. Kane v. Johns-Manville Corp., 843
  F.2d 636 (2d Cir. 1988).
  80
     See In re Ambanc La Mesa Ltd. P’ship, 115 F.3d 650, 655 (9th Cir. 1997) ; In re Aztec Co., 107 B.R. 585, 589-91
  (Bankr. M.D. Tenn. 1989); In re Johns-Manville Corp., 68 B.R. 618, 636 (Bankr. S.D.N.Y. 1986), aff’d, 78 B.R.
  407 (S.D.N.Y. 1987); aff’d sub nom., Kane v. Johns-Manville Corp., 843 F.2d 636 (2d Cir. 1988).
  81
     Aztec Co., 107 B.R. at 590.


                                                           47
  DOCS_SF:104703.16 36027/002

                                                                                                       001398
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 54 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 59 of 222 PageID 4116



                 P.    The Plan satisfies the “Cramdown” Requirements of the Bankruptcy Code.

                 90.   Section 1129(b)(1) of the Bankruptcy Code provides that, if all applicable

  requirements of section 1129(a) of the Bankruptcy Code are met other than section 1129(a)(8) of

  the Bankruptcy Code, a plan may be confirmed so long as the requirements set forth in section

  1129(b) of the Bankruptcy Code are satisfied. To confirm a plan that has not been accepted by

  all impaired classes (thereby failing to satisfy section 1129(a)(8) of the Bankruptcy Code), the

  plan proponent must show that the plan does not “discriminate unfairly” and is “fair and

  equitable” with respect to the non-accepting impaired classes. 82

                 91.   A plan is “fair and equitable” with respect to an impaired class of claims or

  interests that rejects a plan (or is deemed to reject a plan) if it follows the “absolute priority”

  rule. 83 This requires that an impaired rejecting class of claims or interests either be paid in full

  or that a class junior to the impaired accepting class not receive any distribution under a plan on

  account of its junior claim or interest. 84 The Debtor submits that the Plan satisfies the “fair and

  equitable” requirement notwithstanding the non-acceptance of the Plan by Classes 8, 10 and 11.

                 92.   With respect to Class 8 General Unsecured Claims, there is no Class of equal

  priority receiving more favorable treatment and no classes that are junior to Class 8 will receive

  or retain any property under the Plan unless Class 8 creditors receive or retain, on account of

  82
     See John Hancock, 987 F.2d at 157 n.5; In re Ambanc La Mesa L.P., 115 F.3d 650, 653 (9th Cir. 1997) (“the
  [p]lan satisfies the ‘cramdown’ alternative . . . found in 11 U.S.C. § 1129(b), which requires that the [p]lan ‘does not
  discriminate unfairly’ against and ‘is fair and equitable’ towards each impaired class that has not accepted the
  [p]lan.”).
  83
    See Bank of Amer., 526 U.S. at 441-42 (“As to a dissenting class of impaired unsecured creditors, such a plan may
  be found to be ‘fair and equitable’ only if the allowed value of the claim is to be paid in full, § 1129(b)(2)(B)(i), or,
  in the alternative, if ‘the holder of any claim or interest that is junior to the claims of such [impaired unsecured] class
  will not receive or retain under the plan on account of such junior claim or interest any property,’
  § 1129(b)(2)(B)(ii). That latter condition is the core of what is known as the ‘absolute priority rule.’”).
  84
       See id.


                                                             48
  DOCS_SF:104703.16 36027/002

                                                                                                           001399
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 55 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 60 of 222 PageID 4117




  their claims, a value as of the Effective Date equal to the amount of such Claim, plus interest as

  provided under the Plan. Thus, Holders of Class 9 Subordinated Claims will not receive any

  distributions unless and until Class 8 Claims are fully paid pursuant to section 1129(b)(2)(B) of

  the Bankruptcy Code. Holders of Equity Interests in Class 10 and 11 will not receive any

  distributions absent full payment to holders of Allowed Class 8 General Unsecured Claims and

  Allowed Class 9 Subordinated Claims. There are no Claims or Equity Interests junior to the

  Equity Interests in Class 10 and Class 11. Therefore, the Plan is fair and equitable as to Equity

  Interests in Class 10 and 11 because no class junior to equity will receive or retain any property

  under the Plan. 11 U.S.C. § 1129(b)(2)(C).

           93.      Moreover, while Class 8 did not accept the Plan, requiring the Debtor to resort to

  “cram down” under Section 1129(b), over 93% of the dollar amount of claims in Class 8 voted to

  accept the Plan. Those votes included the votes of Redeemer, Acis, UBS, and the HarbourVest

  entities. Similarly, the Committee, as the fiduciary for all Class 8 General Unsecured Claims,

  also enthusiastically supports the Plan. As discussed above, the only reason Class 8 General

  Unsecured Claims voted to reject the Plan was because of (i) 24 employees holding contingent

  $1.00 claims with respect to unvested amounts under the Debtor’s deferred compensation

  program voted against the Plan; 85 yet these employees ultimately will not have any General

  Unsecured Claims because the Debtor will terminate their employment before their entitlement

  to such amounts will vest, thereby eliminating the contingent claims and (ii) certain other

  employees, including Scott Ellington and Isaac Leventon who are loyal to Mr. Dondero and who

  85
     As noted above, the Debtor resolved the confirmation objection of Mr. Surgent and Mr. Waterhouse, each of
  whom voted to reject (Waterhouse) or voted to abstain (Surgent) with respect the Plan.


                                                         49
  DOCS_SF:104703.16 36027/002

                                                                                                   001400
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 56 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 61 of 222 PageID 4118




  also rejected the Plan.          Based upon the foregoing, the Plan may satisfy the cram down

  requirements and can be confirmed notwithstanding the non-acceptance of the Plan by Class 8,

  Class 10 and Class 11.

           94.      NPA argues that Plan violates the absolute priority rule with respect to unsecured

  creditors to the extent that it provides equity in the Reorganized Debtor to existing equity

  holders. NPA Objection, ¶ 92. This assertion is incorrect. As explained above, Equity Interests

  in Class 10 and 11 will neither receive nor retain any property under the Plan until Allowed

  Claims in Class 8 and Class 9 are paid in full (with appropriate interest) pursuant to the terms of

  the Plan. The Contingent Claimant Trust Interests granted to Equity Interests in Classes 10 and

  11 will not vest unless and until the Claimant Trustee files a certification that all Holders of

  Allowed unsecured claims have been indefeasibly paid, inclusive of interest. See Plan, § I.B.44.

  Thus, the absolute priority rule is not violated by because the treatment of Class 8 and Class 9

  Claims satisfies section 1129(b)(2)(B). 86 Indeed, the failure to provide a mechanism for the

  potential distribution of Equity Security Interests after payment of all senior Claims would

  violate the treatment of the equity security interests in the Debtor because such senior Claims

  would be receiving more than the full amount of their Claims. See 11 U.S. § 1129(b) (2)(C)(i).




  86
     The absolute priority rule is also satisfied with respect to Class 7 Convenience Claims. First, Class 7 has accepted
  the Plan. Second, even if Class 7 were not to have accepted the Plan, the members of Class 7 were afforded the
  option on their ballots to accept the treatment provided under Class 8 if they so elected.

                                                           50
  DOCS_SF:104703.16 36027/002

                                                                                                        001401
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 57 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 62 of 222 PageID 4119



             Q.        The Plan Complies with the Other Provisions of Section 1129 of the
                       Bankruptcy Code (Sections 1129(c)-(e)).

             95.       The Plan satisfies the remaining provisions of section 1129 of the Bankruptcy

  Code. Section 1129(c) of the Bankruptcy Code, which prohibits confirmation of multiple plans,

  is not implicated because there is only one proposed Plan. 87

             96.       The purpose of the Plan is not to avoid taxes or the application of section 5 of the

  Securities Act of 1933. Moreover, no governmental unit or any other party has requested that the

  Bankruptcy Court decline to confirm the Plan on such grounds. Accordingly, the Plan satisfies

  the requirements of section 1129(d) of the Bankruptcy Code.

             97.       Lastly, section 1129(e) of the Bankruptcy Code is inapplicable because the

  Debtor’s chapter 11 case is not a “small business case.” 88

             98.       In sum, the Plan satisfies all of the Bankruptcy Code’s mandatory chapter 11 plan

  confirmation requirements.

             The Plan’s Release, Exculpation, and Injunction Provisions Are
             Appropriate and Comply with the Bankruptcy Code for the
             Reasons Articulated in the Omnibus Reply.

             99.       The Bankruptcy Code identifies various additional provisions that may be

  incorporated into a chapter 11 plan, including “any other appropriate provision not inconsistent

  with the applicable provisions of this title.” 89 Among other discretionary provisions, the Plan

  contains certain Debtor releases, 90 an exculpation provision, and an injunction provision.91

  87
       11 U.S.C. § 1129(c).
  88
    11 U.S.C. § 1129(e). A “small business debtor” cannot be a member “of a group of affiliated debtors that has
  aggregate noncontingent liquidated secured and unsecured debts in an amount greater than $2,000,000 (excluding
  debt owed to 1 or more affiliates or insiders).” 11 U.S.C. § 101 (51D)(B)(i).
  89
       11 U.S.C. § 1123 (b)(1)-(6).
  90
       Plan, Art. IX


                                                        51
  DOCS_SF:104703.16 36027/002

                                                                                                001402
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 58 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 63 of 222 PageID 4120




  Notably, the Plan does not contain a mechanism typically included in chapter 11 plans, which

  contain broad third party releases by creditors or other parties in interest, unless they opt out of

  the release. While certain objectors argue that the Plan nonetheless contains inappropriate third

  party releases in disguise, such arguments lack merit as set forth in the Omnibus Reply. These

  provisions are the product of extensive good faith, arms’-length negotiations and comply with

  the Bankruptcy Code and prevailing law. The Debtor has separately responded to the objections

  filed by certain parties to these provisions in the Omnibus Reply, which also addresses the

  proposed modifications made to the Plan injunction provision.              Accordingly, the Debtor

  respectfully requests that the Bankruptcy Court approve the Plan’s Debtor release, exculpation,

  and injunction provisions for the reasons set forth in the Omnibus Reply.

             A.     The Debtor Complied with Section 1129(d) of the Bankruptcy Code.

             100.   The purpose of the Plan is not to avoid taxes or the application of section 5 of the

  Securities Act of 1933. Accordingly, the Plan satisfies the requirements of section 1129(d) of

  the Bankruptcy Code, and no party has asserted otherwise.

             B.     Modifications to the Plan.

             101.   Section 1127(a) of the Bankruptcy Code provides that a plan proponent may

  modify its plan at any time before confirmation as long as such modified plan meets the

  requirements of sections 1122 and 1123 of the Bankruptcy Code. Further, when the proponent

  of a plan files the plan with modifications with the court, the plan as modified becomes the plan.

  Bankruptcy Rule 3019 provides that modifications after a plan has been accepted will be deemed


  91
       Id.


                                                     52
  DOCS_SF:104703.16 36027/002

                                                                                         001403
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 59 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 64 of 222 PageID 4121




  accepted by all creditors and equity security holders who have previously accepted the plan if the

  court finds that the proposed modifications do not adversely change the treatment of the claim of

  any creditor or the interest of any equity security holder. 92

            102.    The Senior Employees argue that the Debtor and the Committee seek “carte

  blanche to make amendments to the Plan post-confirmation without complying with § 1127 of

  the Bankruptcy Code.” Senior Employee Objection, at p. 15.

            103.    These arguments are baseless and are contradicted by Article XII of the Plan,

  which explicitly requires that modifications to the Plan be in compliance with section 1127.

            After the entry of the Confirmation Order, the Debtor may, after notice and
            hearing and entry of an order of the Bankruptcy Court, amend or modify this Plan,
            in accordance with section 1127(b) of the Bankruptcy Code or remedy any defect
            or omission or reconcile any inconsistency in this Plan in such manner as may be
            necessary to carry out the purpose and intent of this Plan.

  Plan, Art. XII.B.

            104.    Dugaboy objects that the Plan does not comply with section 1127(a) of the

  Bankruptcy Code and asserts that the Plan is not “final” and “as of the writing of this Objection

  and possibly even after the hearing on confirmation of the Debtor’s Plan, parties in interest will

  not have seen the documents that will become an essential part of the Plan.” Dugaboy Objection,

  page 4.




  92
     See, e.g., In re American Solar King Corp., 90 B.R. 808, 823 (Bankr. W.D. Tex. 1988) (finding that nonmaterial
  modifications that do not adversely impact parties who have previously voted on the plan do not require additional
  disclosure or resolicitation); In re Sentry Operating Co. of Texas, Inc., 264 B.R. 850, 857 (Bankr. S.D. Tex. 2001)
  (same). See also In re Global Safety Textiles Holdings LLC, No. 09-12234 (KG), 2009 WL 6825278, at *4 (Bankr.
  D. Del. Nov. 30, 2009) (finding that nonmaterial modifications to plan do not require additional disclosure or
  resolicitation).


                                                          53
  DOCS_SF:104703.16 36027/002

                                                                                                    001404
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 60 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 65 of 222 PageID 4122




           105.     As noted earlier in the Memorandum, the Debtor has already filed three Plan

  Supplements and will file a fourth Plan Supplement prior to the Confirmation Hearing. The Plan

  Supplements filed to date already contain the Retained Causes of Action, the Claimant Trust

  Agreement, the Litigation Trust Agreement that Dugaboy complains are lacking. The Debtor

  has also filed three notices of executory contracts and unexpired leases to be assumed under the

  Plan.    Thus, the Plan will be “final” will contain final version of all of the post-confirmation

  documents and executory contracts to be assumed in advance of the Confirmation Hearing, in

  compliance with section 1127(a) of the Bankruptcy Code. See, e.g., In re Friendship Dairies,

  2012 Bankr. LEXIS 13, **22-23 (Bankr. N.D. Tex. Jan. 3, 2014) (“Section 1127(a) of the Code

  allows a plan proponent, the Debtor here, to modify its plan at any time before confirmation. In

  addition, ‘[a]fter the proponent of a plan files a modification of such plan with the court, the plan

  as modified becomes the plan.’”) (quoting 11 U.S.C. §1127(a) emphasis in original); Paradigm

  Air Carriers, Inc. v. Tex. Rangers Baseball Partners (In re Tex. Rangers Baseball Partners), 521

  B.R. 134, 176 (Bankr. N.D. Tex 2014) (“As a modified plan becomes the confirmed plan

  pursuant to section 1127(a) of the Bankruptcy Code, this maxim applies equally to plans as

  modified”).      As Dugaboy concedes, the Plan appropriately restates the standards for post-

  confirmation plan modifications under section 1127(b), which would require notice and a

  hearing, among other requirements. See Plan, §XII.B.

           106.     As noted in this Memorandum, the Debtor has made certain modifications to the

  Plan in order to both (1) clarify language in response to certain of the objections raised by the

  Objectors and (2) additional modifications to the Plan. These modifications comply with section


                                                   54
  DOCS_SF:104703.16 36027/002

                                                                                        001405
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 61 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 66 of 222 PageID 4123




  1127(a) of the Bankruptcy Code and Bankruptcy Rule 3019.                     A summary of the Plan

  modifications is set forth in the chart below:


                                Plan Modification and Applicable Plan Section

   Treatment of Subordinated Claims Treatment Procedural Requirements. Modifications that are
   responsive to the objections to the definition and treatment of Subordinated Claims, including (1) the
   definition of Subordinated Claims to eliminate categorical subordination of claims relating to limited
   partnership interests and replacement of Final Order to order entered by the Bankruptcy Court (Section
   I.B.129); (2) the classification and treatment of Subordinated Claims in Class 9 is only to the extent an
   order subordinating the claim is entered (Section III.H.9); (3) the addition of requirement of a hearing,
   in addition to notice, with respect to any subordination proceeding and subject to entry of order of the
   Bankruptcy Court (Section III.J); and (4) a requirement to bring subordination proceedings by Claims
   Objection Deadline and the ability to request that the Bankruptcy Court subordinate claims by the
   Claims Objection Deadline (Section VII.B).

   Priority Tax Claims. Modification in response to IRS Objection to provide that the payment of
   Allowed Priority Tax Claims to be in accordance with section 1129(a)(9)(C) unless such Allowed
   Claim is either paid in full on the Initial Distribution Date or otherwise agreed by the parties (Section
   II.C).

   Assumption/Rejection of Executory Contracts. Modifications in response to objections to require
   assumption/rejection of contracts to be determined by Confirmation Hearing, rather than the Effective
   Date (Section V.A-C).

   Claimant Trust and Related Provisions. Modification to permit Claimant Trustee to set aside a reserve
   for potential indemnification claims (Section IV.B.5); modification to conform Claimant Trustee’s
   fiduciary duties to Claimant Trust Agreement (Section IV.B.5).

   Issuance of New Partnership Interests. Clarifications that Reorganized Limited Partnership Agreement
   not providing indemnification obligations (Section IV.C.3).

   Conditions to Effective Date. Modifications to conditions to effectiveness of Plan to require (1)
   Confirmation Order must be become a Final Order; (2) obtaining acceptable directors and officers
   insurance coverage which coverage is acceptable to the Debtor, Committee, the Oversight Committee
   Board, Claimant Trustee, and Litigation Trustee (Section VIII.A); (3) deletion of section VIII.C of
   Plan regarding effect of non-occurrence of conditions to effectiveness.


   Retention of Jurisdiction. Modification in response to objections to clarify existing language that
   provides that the Bankruptcy Court shall retain jurisdiction “to the maximum extent” legally
   permissible (Section XI).


   Injunction and Related Provisions. Modifications to the Plan injunction, term of injunction and
   continuance of January 9 Order provisions (Sections IX.F, G and H). Inclusion of additional Plan


                                                      55
  DOCS_SF:104703.16 36027/002

                                                                                             001406
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 62 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 67 of 222 PageID 4124


   definitional changes/additions for “Affiliate” (Section I.B.5, “Enjoined Parties” (Section I.B.56) and
   “Related Entity” (Section I.B.110); “Related Entity List” (Section I.B.111) and “Related Persons”
   (Section I.B.112). Also, Injunction language highlighted pursuant to Bankruptcy Rule 3016 (Section
   IX.F).


           107.     Accordingly, the Debtor submits that no additional solicitation or disclosure is

  required on account of the Plan modifications, and that such modifications should be deemed

  accepted by all creditors that previously accepted the Plan.


                                               Conclusion

           108.     For the reasons set forth herein, the Debtor respectfully requests that the

  Bankruptcy Court confirm the Plan and enter the Confirmation Order.




                                                    56
  DOCS_SF:104703.16 36027/002

                                                                                           001407
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 63 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 68 of 222 PageID 4125



  Dated: January 22, 2021          PACHULSKI STANG ZIEHL & JONES LLP
                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   (admitted pro hac vice)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   (admitted pro hac vice)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   (admitted pro hac vice)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               gdemo@pszjlaw.com

                                   -and-

                                   /s/ Zachery Z. Annable
                                   HAYWARD PLLC
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for the Debtor and Debtor-in-Possession




                                           57
  DOCS_SF:104703.16 36027/002

                                                                          001408
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 64 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 69 of 222 PageID 4126



                                    EXHIBIT A




  DOCS_SF:104703.16 36027/002

                                                                     001409
                                                  Case 19-34054-sgj11 Doc 1814 Filed 01/22/21                                         Entered 01/22/21 19:25:01                                Page 65 of 68




              3ODQ2EMHFWLRQVIURP'RQGHUR5HODWHG(QWLWLHV2UJDQL]DWLRQDO&KDUWV

                KƌŐŚĂƌƚ<ĞǇ͗
          KďũĞĐƚŝŶŐŶƚŝƚǇǁŝƚŚEŽůĂŝŵŽƌ
           &ƵŶĚ/ŶƚĞƌĞƐƚƐǁŝƚŚƚŚĞƐƚĂƚĞ                                                                                                                                                                                                    +LJKODQG&DSLWDO
                                                                                                                                                                                                                                        0DQDJHPHQW
                                                                                                                                                                                                                      &ODVV$
            KďũĞĐƚŝŶŐŶƚŝƚǇǁŝƚŚĞďƚŽƌ                                                                                                                                                                                                         /3
              &ƵŶĚƐKǁĞĚƚŽ,D>W                                                                                                                                                                                    /3,QWHUHVW


         KďũĞĐƚŝŶŐŶƚŝƚǇǁŝƚŚĂdĞƌŵŝŶĂƚĞĚ                                                                              -DPHV'RQGHUR                                            6WUDQG$GYLVRUV,QF
            ^ŚĂƌĞĚ^ĞƌǀŝĐĞƐŐƌĞĞŵĞŶƚ
                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                             &ODVV$
     ,QWHUHVWVLQ)XQGV0DQDJHGE\+&0/3                                                                                                                                                                                                                    /3,QWHUHVW
                                                                                                                                                              +LJKODQG0XOWL
                                                                                                                                                               6WUDW&UHGLW                    dŚĞƵŐĂďŽǇ/ŶǀĞƐƚŵĞŶƚdƌƵƐƚ
                                                                                                                                                              )XQG,QWHUHVWV                        ;WƌŝŵĂƌǇĞŶĞĨŝĐŝĂƌǇͿ




                   >K,ŽůĚĐŽ͕>ƚĚ͘΀ϭ΁                       dŚĞ'Ğƚ'ŽŽĚdƌƵƐƚ                              ,D&                 EĞǆĂŶŬĂƉŝƚĂů͕/ŶĐ͘             EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞWĂƌƚŶĞƌƐ͕>>                     EĞǆWŽŝŶƚĚǀŝƐŽƌƐ͕>͘W͘
             ;ŝƌĞĐƚŽƌͬŽŶŽƌͬŽŶŽƌĚǀŝƐŽƌͿ                  ;WƌŝŵĂƌǇĞŶĞĨŝĐŝĂƌǇͿ                        ;KǁŶĞƌͬWƌĞƐŝĚĞŶƚͿ          ;KǁŶĞƌͬŚĂŝƌŵĂŶͿ                        ;KǁŶĞƌͬDĂŶĂŐĞƌͿ                                  ;KǁŶĞƌͬWƌĞƐŝĚĞŶƚͿ




        &/2
      3UHI6KDUHV                      ,ŝŐŚůĂŶĚ&ŝǆĞĚ/ŶĐŽŵĞ&ƵŶĚ                   ,ŝŐŚůĂŶĚ^ŽĐŝĂůůǇZĞƐƉŽŶƐŝďůĞƋƵŝƚǇ&ƵŶĚ          EĞǆĂŶŬ^^                             EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞ&ŝŶĂŶĐĞ͕/ŶĐ͘                   EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐ͕>͘W͘
                                                                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




       ,QWHUHVWV
                                       ,ŝŐŚůĂŶĚ&ƵŶĚƐ/ĂŶĚŝƚƐƐĞƌŝĞƐ                      ,ŝŐŚůĂŶĚdŽƚĂůZĞƚƵƌŶ&ƵŶĚ               EĞǆĂŶŬdŝƚůĞ͕/ŶĐ͘                        EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĂƉŝƚĂů͕>>                   EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐ//͕>͘W͘
    +LJKODQG0XOWL
   6WUDW&UHGLW)XQG
       ,QWHUHVWV                       ,ŝŐŚůĂŶĚ&ƵŶĚƐ//ĂŶĚŝƚƐƐĞƌŝĞƐ                   ,ŝŐŚůĂŶĚͬŝŽǆǆ ^ĞŶŝŽƌ>ŽĂŶd&           EĞǆĂŶŬ^ĞĐƵƌŝƚŝĞƐ͕/ŶĐ͘                      EĞǆWŽŝŶƚZĞƐŝĚĞŶƚŝĂůdƌƵƐƚ͕/ŶĐ͘                  EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐ///͕>͘W͘
    +LJKODQG&/2
   )XQGLQJ,QWHUHVWV                  ,ŝŐŚůĂŶĚ'ůŽďĂůůůŽĐĂƚŝŽŶ&ƵŶĚ                ,ŝŐŚůĂŶĚ,ĞĂůƚŚĐĂƌĞKƉƉŽƌƚƵŶŝƚŝĞƐ&ƵŶĚ                                                         EĞǆWŽŝŶƚ,ŽƐƉŝƚĂůŝƚǇdƌƵƐƚ                     EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐ/s͕>͘W͘

        &/2                         +LJKODQG,QFRPH)XQG                            ,ŝŐŚůĂŶĚDĞƌŐĞƌƌďŝƚƌĂŐĞ&ƵŶĚ                                                         EĞǆWŽŝŶƚDƵůƚŝĨĂŵŝůǇĂƉŝƚĂůdƌƵƐƚ                 EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐs͕>͘W͘
      3UHI6KDUH
       ,QWHUHVWV                                                                                                                          &/2
                                     ,ŝŐŚůĂŶĚKƉƉŽƌƚƵŶŝƐƚŝĐƌĞĚŝƚ&ƵŶĚ                  ,ŝŐŚůĂŶĚ^ŵĂůůͲĂƉƋƵŝƚǇ&ƵŶĚ                 3UHI6KDUH                                   EĞǆWŽŝŶƚĂƉŝƚĂů͕/ŶĐ͘                       EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐs/͕>͘W͘
                                                                                                                                         ,QWHUHVWV
                                                                                                                                                                            EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞ^ƚƌĂƚĞŐŝĞƐ&ƵŶĚ                   EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐs//͕>͘W͘
                                                                                                                                          &/2
>@&/2+ROGFR/WGLVDZKROO\RZQHGVXEVLGLDU\RIWKH&KDULWDEOH'RQRU$GYLVHG)XQG/3 WKH³'$)´ +&0/3                       3UHI6KDUH                     1H[3RLQW6WUDWHJLF2SSRUWXQLWLHV)XQG                      EĞǆWŽŝŶƚZĞĂůƐƚĂƚĞĚǀŝƐŽƌƐs///͕>͘W͘
KDVWHUPLQDWHGLWVVKDUHGVHUYLFHVDJUHHPHQWZLWKWKH'$)7KH'$)RZHV+&0/3SDVWGXHIHHVDQGH[SHQVHV                                ,QWHUHVWV
>@$PRXQWVRZHGDVRI1RYHPEHU


                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                       Page 70 of 222 PageID 4127




                                                                                                                                                                                                                               001410
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 66 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 71 of 222 PageID 4128



                                    EXHIBIT B




  DOCS_SF:104703.16 36027/002

                                                                     001411
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 67 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 72 of 222 PageID 4129


           Objector             Objectio            Claim                                 Status
                                     n
  James Dondero                 D.I. 1661   Claim No. 138              Withdrawn with prejudice [D.I. 1510]
                                            Claim No. 141              Arises from equity; subject to subordination
                                            Claim No. 142              Arises from equity; subject to subordination
                                            Claim No. 145              Arises from equity; subject to subordination
                                            Claim No. 188              Withdrawn with prejudice [D.I. 1510]
                                            Indirect Equity Interest   Represents an indirect interest in Class A
                                                                       interests.     Subordinated to Class B/C.
                                                                       Structurally subordinate. Represents 0.25%
                                                                       of total equity.
  Get Good Trust                D.I. 1667   Claim No. 120              Arises from equity; subject to subordination
                                            Claim No. 128              Arises from equity; subject to subordination
                                            Claim No. 129              Arises from equity; subject to subordination
  Dugaboy Investment Trust      D.I. 1667   Claim No. 113              Arises from equity; subject to subordination
                                            Claim No. 131              Objection filed and in litigation. Seeks to
                                                                       pierce the veil and hold the Debtor liable for
                                                                       subsidiary debts. Debtor believes claim is
                                                                       frivolous.
                                            Claim No. 177              Objection filed and in litigation. Seeks
                                                                       damages for postpetition management of
                                                                       estate. Debtor believes claim is frivolous.
                                            Class A Interests          Subordinated to Class B/C. Represents
                                                                       0.1866% of total equity.
  Highland Capital              D.I. 1676   Claim No. 95               Expunged [D.I. 1233]
  Management Fund                           Claim No. 119              Expunged [D.I. 1233]
  Advisors, L.P.
  Highland Fixed Income         D.I. 1676   Claim No. 109              Expunged [D.I. 1233]
  Fund
  Highland Funds I and its      D.I. 1676   Claim No. 106              Expunged [D.I. 1233]
  series
  Highland Funds II and its     D.I. 1676   Claim No. 114              Expunged [D.I. 1233]
  series
  Highland Global               D.I. 1676   Claim No. 98               Expunged [D.I. 1233]
  Allocation Fund
  Highland Healthcare           D.I. 1676   Claim No. 116              Expunged [D.I. 1233]
  Opportunities Fund
  Highland Income Fund          D.I. 1676   Claim No. 105              Expunged [D.I. 1233]
  Highland Merger Arbitrate     D.I. 1676   Claim No. 132              Expunged [D.I. 1233]
  Fund
  Highland Opportunistic        D.I. 1676   Claim No. 100              Expunged [D.I. 1233]
  Credit Fund
  Highland Small-Cap            D.I. 1676   Claim No. 127              Expunged [D.I. 1233]
  Equity Fund
  Highland Socially             D.I. 1676   Claim No. 115              Expunged [D.I. 1233]
  Responsible Equity Fund
  Highland Total Return         D.I. 1676   Claim No. 126              Expunged [D.I. 1233]
  Fund
  Highland/iBoxx Senior         D.I. 1676   Claim No. 122              Expunged [D.I. 1233]
  Loan ETF
  NexPoint Advisors, L.P.       D.I. 1676   Claim No. 104              Expunged [D.I. 1233]
                                            Claim No. 108              Expunged [D.I. 1233]
  NexPoint Capital, Inc.        D.I. 1676   Claim No. 107              Expunged [D.I. 1233]
                                            Claim No. 140              Expunged [D.I. 1233]
  NexPoint Real Estate          D.I. 1676   Claim No. 118              Expunged [D.I. 1233]
  Strategies Fund

  DOCS_SF:104703.16 36027/002

                                                                                                     001412
Case 19-34054-sgj11 Doc 1814 Filed 01/22/21 Entered 01/22/21 19:25:01 Page 68 of 68
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 73 of 222 PageID 4130
  NexPoint Strategic            D.I. 1676   Claim No. 103   Expunged [D.I. 1233]
  Opportunities Fund
  CLO Holdco, Ltd.              D.I. 1675   Claim No. 133   Claim voluntarily reduced to $0.00
                                            Claim No. 198   Claim voluntarily reduced to $0.00
  NexBank Title, Inc.           D.I. 1676   None            N/A
  NexBank Securities, Inc.      D.I. 1676   None            N/A
  NexBank Capital, Inc.         D.I. 1676   None            N/A
  NexBank                       D.I. 1676   Claim No. 178   Expunged [D.I. 1155]
  NexPoint Real Estate          D.I. 1677    None           N/A
  Finance Inc.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Capital, LLC
  NexPoint Residential          D.I. 1677   None            N/A
  Trust, Inc.
  NexPoint Hospitality Trust    D.I. 1677   None            N/A
  NexPoint Real Estate          D.I. 1677   None            N/A
  Partners, LLC
  NexPoint Multifamily          D.I. 1677   None            N/A
  Capital Trust, Inc.
  VineBrook Homes Trust,        D.I. 1677   None            N/A
  Inc.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors II, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors III, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors IV, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors V, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors VI, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors VII, L.P.
  NexPoint Real Estate          D.I. 1677   None            N/A
  Advisors VIII, L.P.
  NexPoint Real Estate          D.I. 1673   Claim No. 146   Objection filed and in litigation.   Debtor
  Partners LLC f/k/a HCRE                                   believes claim is frivolous.
  Partners LLC
  Scott Ellington               D.I. 1669   Claim No. 187   Terminated for cause.     Debtor exploring
                                                            options.
                                            Claim No. 192   Terminated for cause.     Debtor exploring
                                                            options.
  Isaac Leventon                D.I. 1669   Claim No. 184   Terminated for cause.     Debtor exploring
                                                            options.




  DOCS_SF:104703.16 36027/002

                                                                                         001413
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 1 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 74 of 222 PageID 4131



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                )
In re:                                                          )   Chapter 11
                                                                )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            )   Case No. 19-34054-sgj11
                                                                )
                                   Debtor.                      )
                                                                )



                    FOURTH 2 NOTICE OF (I) EXECUTORY CONTRACTS
                    AND UNEXPIRED LEASES TO BE ASSUMED BY THE
         DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
          IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
  This Fourth Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
contract and unexpired lease identified previously in Docket Nos. 1648, 1719, 1749 and 1811-8.


DOCS_SF:103751.2 36027/002                              1
                                                                                                  001414
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 2 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 75 of 222 PageID 4132



Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a)
of the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized
the above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the
Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
1472] (the “Plan”). 3

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on February 2,
2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
prevailing Central Time.

       PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant
to the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are
advised to review carefully the information contained in this notice and the related provisions of
the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which
you are a party. 4

       PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy
Code requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly
cure, any defaults under executory contracts and unexpired leases at the time of assumption.
Accordingly, the Debtor has conducted a thorough review of its books and records and has
determined the amounts required to cure defaults, if any, under the Executory Contract(s) and
Unexpired Lease(s), which amounts are listed in the table on Schedule A attached hereto. Please
note that if no amount is stated for a particular Executory Contract or Unexpired Lease, the
Debtor believes that there is no cure amount outstanding for such contract or lease.

       PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the
monetary amounts required to cure any existing defaults arising under the Executory Contract(s)
and Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as
soon as reasonably practicable thereafter. In the event of a dispute, however, payment of the cure
amount would be made following the entry of a final order(s) resolving the dispute and

3
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
4
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption
that the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the
right to remove any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such
Executory Contract or Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
                                                                                                      001415
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 3 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 76 of 222 PageID 4133



approving the assumption. If an objection to the proposed assumption or related cure amount is
sustained by the Court, however, the Debtor may elect to reject such Executory Contract or
Unexpired Lease in lieu of assuming it.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
assumption of an Executory Contract or Unexpired Lease is February 1, 2021, at 12:00 noon,
prevailing Central Time. Any objection to the assumption of your Executory Contract or
Unexpired Lease must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy
Procedure and the Bankruptcy Local Rules for the Northern District of Texas; (c) state, with
particularity, the name and address of the objecting party, the basis and nature of any objection
the assumption of the Executory Contract or Unexpired Lease, and, if practicable, a proposed
modification such proposed assumption that would resolve such objection; (d) be served on
counsel for the Debtor set forth in the signatory block below; and (e) be filed with the Court on
or before February 1, 2021 at 12:00 noon prevailing Central Time.

         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in
connection with the Plan that remain unresolved as of the Confirmation Hearing will be heard at
the first omnibus hearing following the Confirmation Hearing (or such other date as fixed by the
Court).

PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER
BANKRUPTCY-RELATED DEFAULTS, ARISING UNDER ANY ASSUMED
EXECUTORY CONTRACT OR UNEXPIRED LEASE AT ANY TIME BEFORE THE
DATE THE DEBTOR OR REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY
CONTRACT OR UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH
RESPECT TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS
BEEN ASSUMED SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT
FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE
BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents,     you    may:    (a)    access  the   Debtor’s    restructuring     website   at
http://www.kccllc.net/hcmlp; (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N.
Pacific Coast Highway, Suite 300, El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or


DOCS_SF:103751.2 36027/002                     3
                                                                                   001416
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 4 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 77 of 222 PageID 4134



international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or
(d) email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also
obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

       Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to
receive copies of these documents by (i) e-mail transmission (in which case, please include
your e-mail address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in
paper copies delivered by return mail.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION
AGENT.




DOCS_SF:103751.2 36027/002                    4
                                                                                001417
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 5 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 78 of 222 PageID 4135



Dated: January 27, 2021.              PACHULSKI STANG ZIEHL & JONES LLP
                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      10100 Santa Monica Boulevard, 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      Email:      jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  gdemo@pszjlaw.com
                                      -and-

                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100
                                      Fax: (972) 755-7110
                                      Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002             5
                                                                        001418
Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 6 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 79 of 222 PageID 4136


                                            Schedule A

                     Schedule of Assumed Contracts and Leases and Proposed Cure




DOCS_SF:103751.2 36027/002

                                                                                  001419
 Case 19-34054-sgj11 Doc 1847 Filed 01/27/21 Entered 01/27/21 09:36:21 Page 7 of 7
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 80 of 222 PageID 4137



                                                                       Description of Assumed
      Debtor                       Counterparty                                                                Cure
                                                                        Contracts or Leases
Highland Capital                                                      Master Service Agreement
Management, L.P.                      Via West 5                                                               $0.00

Highland Capital                      Via West 6                      Master Service Agreement
Management, L.P.                                                                                               $0.00
                                Attn: John Greenwood
Highland Capital                                                  Amendment to Bloomberg Order
Management, L.P.               Bloomberg Finance, L.P.           Management System Addendum and
                                Attn: Levi Halberstam              Bloomberg Order Management                  $0.00
                                                                    System Schedule of Services
                                                                        Account No. 167969
Highland Capital                                                                                            Parties are
Management, L.P.               Markit WSO Corporation                                                         jointly
                                                                   Fourth Amendment to Software
                                                                                                            confirming
                                  Attn: John Taylor                License and Services Agreement
                                                                                                               cure
                                                                                                              amount
Highland Capital                                                  Master Services Agreement, First
Management, L.P.                 Siepe Services, LLC               Amendment to Master Services
                                                                 Agreement, Second Amendment and            $80,184.00
                                Attn: Michael Pusateri             Restatement of Master Services
                                                                            Agreement
Highland Capital                                                       Internet Agreement 7
Management, L.P.                       AT&T                                                                    $0.00
                                                                   Account No. 831-000-7888-651
Highland Capital                                                       Landline Fax Agreement
Management, L.P.                       AT&T                                                                    $0.00
                                                                         831-000-2532-176
Highland Capital
                           Amazon Web Services, Inc.                 Account No. 353534426569                  $0.00
Management, L.P.
Highland Capital                                                     Website Hosting Agreement
Management, L.P.                     WP Engine                                                                 $0.00
                                                                       Account No. 325667




  5
    The Via West Master Service Agreements were erroneously included in the Notice of Withdrawal of Certain
  Executory Contract(s) and Unexpired Lease(s) from List of Executory Contract(s) and Unexpired Lease(s) to be
  Assumed by the Debtor Pursuant to the Fifth Amended Plan [Docket No. 1791].
  6
    The Via West Master Service Agreements were erroneously included in the Notice of Withdrawal of Certain
  Executory Contract(s) and Unexpired Lease(s) from List of Executory Contract(s) and Unexpired Lease(s) to be
  Assumed by the Debtor Pursuant to the Fifth Amended Plan [Docket No. 1791].
  7
    The Internet Agreement with AT&T corrects, replaces and supersedes the Executory Contract identified at #45 in
  Docket No. 1811-8.


  DOCS_DE:232659.4 36027/002

                                                                                                   001420
Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 1 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 81 of 222 PageID 4138



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )



                     FIFTH 2 NOTICE OF (I) EXECUTORY CONTRACTS
                    AND UNEXPIRED LEASES TO BE ASSUMED BY THE
         DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
          IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
  This Fifth Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
contract and unexpired lease identified previously in Docket Nos. 1648, 1719, 1749, 1811-8 and 1847.


DOCS_SF:103751.2 36027/002                              1
                                                                                                 001421
Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 2 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 82 of 222 PageID 4139



Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a)
of the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized
the above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the
Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
1472] (the “Plan”). 3

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on February 2,
2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
prevailing Central Time.

       PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant
to the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are
advised to review carefully the information contained in this notice and the related provisions of
the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which
you are a party. 4

       PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy
Code requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly
cure, any defaults under executory contracts and unexpired leases at the time of assumption.
Accordingly, the Debtor has conducted a thorough review of its books and records and has
determined the amounts required to cure defaults, if any, under the Executory Contract(s) and
Unexpired Lease(s), which amounts are listed in the table on Schedule A attached hereto. Please
note that if no amount is stated for a particular Executory Contract or Unexpired Lease, the
Debtor believes that there is no cure amount outstanding for such contract or lease.

       PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the
monetary amounts required to cure any existing defaults arising under the Executory Contract(s)
and Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as
soon as reasonably practicable thereafter. In the event of a dispute, however, payment of the cure
amount would be made following the entry of a final order(s) resolving the dispute and

3
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
4
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption
that the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the
right to remove any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such
Executory Contract or Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
                                                                                                      001422
Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 3 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 83 of 222 PageID 4140



approving the assumption. If an objection to the proposed assumption or related cure amount is
sustained by the Court, however, the Debtor may elect to reject such Executory Contract or
Unexpired Lease in lieu of assuming it.

      PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
assumption of an Executory Contract or Unexpired Lease is at the Confirmation Hearing.

         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in
connection with the Plan that remain unresolved as of the Confirmation Hearing will be heard at
the first omnibus hearing following the Confirmation Hearing (or such other date as fixed by the
Court).

PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER
BANKRUPTCY-RELATED DEFAULTS, ARISING UNDER ANY ASSUMED
EXECUTORY CONTRACT OR UNEXPIRED LEASE AT ANY TIME BEFORE THE
DATE THE DEBTOR OR REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY
CONTRACT OR UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH
RESPECT TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS
BEEN ASSUMED SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT
FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE
BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents,      you    may:     (a)    access     the     Debtor’s  restructuring    website  at
http://www.kccllc.net/hcmlp; (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N.
Pacific Coast Highway, Suite 300, El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or
international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or
(d) email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also
obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

       Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to


DOCS_SF:103751.2 36027/002                     3
                                                                                  001423
Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 4 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 84 of 222 PageID 4141



receive copies of these documents by (i) e-mail transmission (in which case, please include
your e-mail address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in
paper copies delivered by return mail.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION
AGENT.


Dated: February 1, 2021                    PACHULSKI STANG ZIEHL & JONES LLP
                                           Jeffrey N. Pomerantz (CA Bar No.143717)
                                           Ira D. Kharasch (CA Bar No. 109084)
                                           Gregory V. Demo (NY Bar No. 5371992)
                                           10100 Santa Monica Boulevard, 13th Floor
                                           Los Angeles, CA 90067
                                           Telephone: (310) 277-6910
                                           Facsimile: (310) 201-0760
                                           Email:      jpomerantz@pszjlaw.com
                                                       ikharasch@pszjlaw.com
                                                       gdemo@pszjlaw.com
                                           -and-

                                           HAYWARD PLLC

                                           /s/ Zachery Z. Annable
                                           Melissa S. Hayward
                                           Texas Bar No. 24044908
                                           MHayward@HaywardFirm.com
                                           Zachery Z. Annable
                                           Texas Bar No. 24053075
                                           ZAnnable@HaywardFirm.com
                                           10501 N. Central Expy, Ste. 106
                                           Dallas, Texas 75231
                                           Tel: (972) 755-7100
                                           Fax: (972) 755-7110
                                           Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002                  4
                                                                             001424
Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 5 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 85 of 222 PageID 4142


                                            Schedule A

                     Schedule of Assumed Contracts and Leases and Proposed Cure




DOCS_SF:103751.2 36027/002

                                                                                  001425
 Case 19-34054-sgj11 Doc 1873 Filed 02/01/21 Entered 02/01/21 15:25:50 Page 6 of 6
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 86 of 222 PageID 4143



                                                                           Description of Assumed
       Debtor                       Counterparty                                                          Cure
                                                                            Contracts or Leases
Highland Capital               Bloomberg Finance, L.P              Bloomberg (Terminal) Agreement No.
Management, L.P.                                                                                          $0.00
                               Attn: Levi Halberstam               306371 5




  5
      The Debtor is currently in discussions with Bloomberg regarding the assumption of this agreement.


  DOCS_DE:232725.4 36027/002

                                                                                                      001426
Case 19-34054-sgj11 Doc 1875 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 4
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 87 of 222 PageID 4144



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                             )
                                 Debtor.                     )
                                                             )


         DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE FIFTH
           AMENDED PLAN OF REORGANIZATION OF HIGHLAND CAPITAL
                      MANAGEMENT, L.P. (AS MODIFIED)

         PLEASE TAKE NOTICE that on January 22, 2021, the Debtor filed the Fifth Amended

Plan of Reorganization of Highland Capital Management, L.P. (as Modified) [Docket No. 1808]

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:42174.4 36027/002

                                                                                              001427
Case 19-34054-sgj11 Doc 1875 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 2 of 4
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 88 of 222 PageID 4145



(as subsequently amended and/or modified, the “Plan”). 2

           PLEASE TAKE FURTHER NOTICE that Highland Capital Management, L.P., the

above-captioned debtor and debtor-in-possession (the “Debtor”), filed the Disclosure Statement

for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. on

November 24, 2020 [Docket No. 1473] (the “Disclosure Statement”).

           PLEASE TAKE FURTHER NOTICE that attached as Exhibit C to the Disclosure

Statement was the Debtor’s Liquidation Analysis/Financial Projections.

           PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A are the

Debtor’s amended Liquidation Analysis/Financial Projections (the “Amended Liquidation

Analysis/Financial          Projections”),     which      supersede     the    Liquidation      Analysis/Financial

Projections filed on November 24, 2020, with the Disclosure Statement.

           PLEASE TAKE FURTHER NOTICE that a prior version of the Amended Liquidation

Analysis/Financial Projections was provided to parties in interests on January 28, 2021, in

advance of the deposition of James P. Seery, Jr., the Debtor’s Chief Executive Officer and Chief

Restructuring Officer, and that the Amended Liquidation Analysis/Financial Projections differ

from such version in two respects:

           x    The Amended Liquidation Analysis/Financial Projections include the settlement in
                principle between UBS and the Debtor, which provides for UBS receiving a Class 8
                (General Unsecured Claim) of $50,000,000 and a Class 9 (Subordinated Claim) of
                $25,000,000. The prior Liquidation Analysis/Financial Projections included a Class 8
                (General Unsecured Claim) in the amount of $94,761,076 pursuant to the Court’s
                order temporarily allowing the UBS claim in that amount for voting purposes; and

           x    The Debtor inadvertently understated the aggregate amount of Class 8 (General
                Unsecured Claims) by $4,392,937, which error is corrected in the Amended
                Liquidation Analysis/Financial Projections.

           PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

2
    All capitalized terms used but not defined herein have the meanings given to them in the Plan.


                                                            2
DOCS_NY:42174.4 36027/002

                                                                                                     001428
Case 19-34054-sgj11 Doc 1875 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 3 of 4
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 89 of 222 PageID 4146



as Exhibits DD-FF (collectively, the “Fifth Plan Supplement”) as Exhibits DD-FF to the Plan:

                 Exhibit DD: Schedule of Retained Causes of Action (supersedes Exhibits E, L,
                             and Q);

                 Exhibit EE: Revisions to Form of Claimant Trust Agreement (amends Exhibit
                             R); and

                 Exhibit FF:    Schedule of Contracts and Leases to Be Assumed (supersedes
                                Exhibit H, I, and X). 3

        PLEASE TAKE NOTICE that the Debtor hereby gives notice of supplemental

amendments (the “Plan Amendments”) to the Plan, which are set forth in the redlined excerpts of

the Plan attached hereto as Exhibit B.

                               [Remainder of Page Intentionally Blank]




3
 The Schedule of Contracts and Leases includes an agreement with Bloomberg Finance, L.P. (“Bloomberg”). The
Debtor is currently in discussions with Bloomberg regarding the assumption of such agreement.


                                                    3
DOCS_NY:42174.4 36027/002

                                                                                           001429
Case 19-34054-sgj11 Doc 1875 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 4 of 4
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 90 of 222 PageID 4147



Dated: February 1, 2021.             PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No.143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     10100 Santa Monica Boulevard, 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     Email: jpomerantz@pszjlaw.com
                                     ikharasch@pszjlaw.com
                                     gdemo@pszjlaw.com

                                     -and-

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110

                                     Counsel for the Debtor and Debtor-in-Possession




                                       4
DOCS_NY:42174.4 36027/002

                                                                         001430
Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 8
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 91 of 222 PageID 4148



                                 EXHIBIT A




                                                                     001431
                     Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21              Entered 02/01/21 16:22:31         Page 2 of 8


Highland Capital Management, L.P.
Disclaimer For Financial Projections




  This document includes financial projections for July 2020 through December 2022 (the “Projections”) for Highland Capital Management, L.P.
“Company”). These Projections have been prepared by DSI with input from management at the Company. The historical information utilized in these
Projections has not been audited or reviewed for accuracy by DSI.
  This document includes certain statements, estimates and forecasts provided by the Company with respect to the Company’s anticipated future
performance. These estimates and forecasts contain significant elements of subjective judgment and analysis that may or may not prove to be accurate
or correct. There can be no assurance that these statements, estimates and forecasts will be attained and actual outcomes and results may differ
materially from what is estimated or forecast herein.
   These Projections should not be regarded as a representation of DSI that the projected results will be achieved.
   Management may update or supplement these Projections in the future, however, DSI expressly disclaims any obligation to update its report.
   These Projections were not prepared with a view toward compliance with published guidelines of the Securities and Exchange Commission or the
American Institute of Certified Public Accountants regarding historical financial statements, projections or forecasts.
                                                                                                                                                       Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21
                                                                                                                                                       Page 92 of 222 PageID 4149




                                                                                                                                                   2/1/2021
                                                                                                                                  001432
                                         Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21                Entered 02/01/21 16:22:31          Page 3 of 8



Highland Capital Management, L.P.
Statement of Assumptions




       A.    Plan effective date is March 1, 2021
       B.    All investment assets are sold by December 31, 2022.
       C.    All demand notes are collected in the year 2021; 3 term notes defaulted and have been demanded based on default provisions; payment estimated in 2021
       D.    Dugaboy term note with maturity date beyond 12/31/2022 are sold in Q1 2022; in the
               interim interest income and principal payments are not collected due to prepayment on note
       E.    Fixed assets currently used in daily operations are sold in June 2021 for $0
       F.    Highland bonus plan has been terminated in accordance with its terms. Accrual for employee bonuses as of January 2021 are reversed and not paid.
       G.    All Management advisory or shared service contracts are terminated on their terms by the effective date or shortly thereafter
       H.    Post-effective date, the reorganized Debtor would retain up to ten HCMLP employees (or hire similar employees) to help monetize the remaining assets.
        I.   Litigation Trustee budget is $6,500,000.
       J.    Unrealized gains or losses are not recorded on a monthly basis; all gains or losses are recorded as realized gains or losses upon sale of asset.
       K.    Plan does not provide for payment of interest to Class 8 holders of general unsecured claims, as set forth in the Plan. If holders of general unsecured claims receive 100%
               of their allowed claims, they would then be entitled to receive interest at the federal judgement rate, prior to any funds being available for claims or
               interest of junior priority.
       L.    Plan assumes zero allowed claims for IFA and Hunter Mountain Investment Trust ("HM").
      M.     Claim amounts listed in Plan vs. Liquidation schedule are subject to change; claim amounts in Class 8 assume $0 for IFA and HM, $50.0 million for UBS and $45 million HV.
               Assumes RCP claims will offset against HCMLP's interest in fund and will not be paid from Debtor assets
       N.    With the exception of Class 2 - Frontier, Classes 1-7 will be paid in full within 30 days of effective date.
       O.    Class 7 payout limited to 85% of each individual creditor claim or in the aggregate $13.15 million. Plan currently projects Class 7 payout of $10.3 million.
                                                                                                                                                                                           Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




       P.    See below for Class 8 estimated payout schedule; payout is subject to certain assets being monetized by payout date (no Plan requirement to do so):
                             o By September 30, 2021 - $50,000,000
                             o By March 31, 2022 – additional $50,000,000
                             o By June 30, 2022 – additional $25,000,000
                             o All remaining proceeds are assumed to be paid out on or soon after all remaining assets are monetized.
      Q.     Assumptions subject to revision based on business decision and performance of the business
                                                                                                                                                                                           Page 93 of 222 PageID 4150




                                                                                                                                                                                       2/1/2021

                                                                                                                                                                      001433
                                 Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21                  Entered 02/01/21 16:22:31           Page 4 of 8




Highland Capital Management, L.P.
Plan Analysis Vs. Liquidation Analysis
(US $000's)

                                                                                                                            Plan Analysis                Liquidation Analysis
  Estimated cash on hand at 1/31/2020                                                                                $                   24,290      $                    24,290
  Estimated proceeds from monetization of assets [1][2]                                                                                257,941                           191,946
  Estimated expenses through final distribution[1][3]                                                                                   (59,573)                         (41,488)
 Total estimated $ available for distribution                                                                                          222,658                           174,748
 Less: Claims paid in full
   Unclassified [4]                                                                                                                       (1,080)                           (1,080)
   Administrative claims [5]                                                                                                             (10,574)                          (10,574)
   Class 1 - Jefferies Secured Claim                                                                                                         -                                 -
   Class 2 - Frontier Secured Claim [6]                                                                                                   (5,781)                           (5,781)
   Class 3 - Other Secured Claims                                                                                                            (62)                              (62)
   Class 4 – Priority Non-Tax Claims                                                                                                         (16)                              (16)
   Class 5 - Retained Employee Claims                                                                                                        -                                 -
   Class 6 - PTO Claims [5]                                                                                                                  -                                 -
   Class 7 – Convenience Claims [7][8]                                                                                                   (10,280)                              -
 Subtotal                                                                                                                                (27,793)                          (17,514)
 Estimated amount remaining for distribution to general unsecured claims                                                                194,865                           157,235
 % Distribution to Class 7 (Class 7 claims included in Class 8 in Liquidation scenario)                                                  85.00%                               0.00%
 Class 8 – General Unsecured Claims [8][10]                                                                                             273,219                           286,100
 Subtotal                                                                                                                               273,219                           286,100
 % Distribution to general unsecured claims                                                                                               71.32%                              54.96%
 Estimated amount remaining for distribution                                                                                                 -                                  -
 Class 9 – Subordinated Claims                                                                                             no distribution                  no distribution
                                                                                                                                                                                                   Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




 Class 10 – Class B/C Limited Partnership Interests                                                                        no distribution                  no distribution
 Class 11 – Class A Limited Partnership Interest                                                                           no distribution                  no distribution

 Footnotes:
 [1] Assumes chapter 7 Trustee will not be able to achieve same sales proceeds as Claimant Trustee
   Assumes Chapter 7 Trustee engages new professionals to help liquidate assets and terminates any management agreements with funds or CLOS
 [2] Sale of investment assets, sale of fixed assets, collection of accounts receivable and interest receivable; Plan includes revenue from managing CLOs
 [3] Estimated expenses through final distribution exclude non-cash expenses:
   Depreciation of $462 thousand in 2021; Bad debt of $124K in 2021
 [4] Unclassified claims include payments for priority tax claims and settlements with previously approved by the Bankruptcy Court
 [5] Represents $4.7 million in unpaid professional fees, $4.5 million in timing of payments to vendors and $1.2 million to pay PTO
 [6] Debtor will pay all unpaid interest estimated at $253 thousand of Frontier on effective date and continue to pay interest quarterly at 5.25% until Frontier's collateral is sold
 [7] Claims payout limited to 85% of each individual creditor claim or limited to a total class payout of $13.15 million
 [8] Plan: Class 7 includes $1.2 million estimate for aggregate contract rejections damage; Liquidation Class 8 includes $2.0 million for estimated rejection damages
 [10] Class estimates $0 allowed claim for the following creditors: IFA and HM; assumes RCP claims offset against HCMLP interest in RCP fund
   UBS claim included at $50.0 million.
 Notes:
                                                                                                                                                                                                   Page 94 of 222 PageID 4151




 All claim amounts are estimated as of February 1, 2020 and subject to change


                                                                                                                                                                                                 2/1/2021

                                                                                                                                                                                        001434
                                                                    Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21                     Entered 02/01/21 16:22:31       Page 5 of 8




Highland Capital Management, L.P.
Balance Sheet
(US $000's)

                                                                                   4              7                10                14            17            20            23                27                30                33                36
                                                                         Actual        Actual         Forecast --->
                                                                         Jun-20        Sep-20             Dec-20            Mar-21        Jun-21        Sep-21        Dec-21            Mar-22            Jun-22            Sep-22            Dec-22
  Assets
   Cash and Cash Equivalents                                         $     14,994 $        5,888 $            31,047    $     10,328 $      40,063 $      42,833 $     135,137      $     80,733 $          72,238 $          69,368 $             -
   Other Current Assets                                                    13,182         13,651              13,784          15,172        14,671        14,220         9,943             8,268             8,417             8,567               -
   Investment Assets                                                      320,912        305,961            283,812          280,946       233,234       171,174        47,503            47,503            25,888            25,888               -
   Net Fixed Assets                                                         3,055          2,823               2,592           1,348           -             -             -                 -                 -                 -                 -
  TOTAL ASSETS                                                       $    352,142 $      328,323 $          331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,542 $         103,823 $             -

  Liabilities
   Post-petition Liabilities                                         $    142,730 $      135,597 $          131,230     $     12,891 $      10,249 $      10,503 $         -        $        -        $        -        $        -        $        -
   Pre-petition Liabilities                                                 9,861          9,884              10,000             -             -             -             -                 -                 -                 -                 -
   Claims
     Unclassified                                                              -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 1 – Jefferies Secured Claim                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 2 - Frontier Secured Claim                                          -              -                  -             5,528           -             -             -                 -                 -                 -                 -
     Class 3 - Other Secured Claims                                            -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 4 – Priority Non-Tax Claims                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 5 – Retained Employee Claims                                        -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 6 - PTO Claims                                                      -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 7 – Convenience Claims                                              -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 8 – General Unsecured Claims                                        -              -                  -           273,219       273,219       223,219       223,219           173,219           148,219           148,219            78,354
     Class 9 – Subordinated Claims [1]                                         -              -                  -               -             -             -             -                 -                 -                 -                 -
     Class 10 – Class B/C Limited Partnership Interests                        -              -                  -               -             -             -             -                 -                 -                 -                 -
                                                                                                                                                                                                                                                              Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




     Class 11 – Class A Limited Partnership Interests                          -              -                  -               -             -             -             -                 -                 -                 -                 -
   Claim Payable                                                            9,861          9,884              10,000         278,747       273,219       223,219       223,219           173,219           148,219           148,219            78,354
  TOTAL LIABILITIES                                                  $    152,591        145,481            141,230          291,639       283,468       233,723       223,219           173,219           148,219           148,219            78,354

  Partners' Capital                                                       199,551        182,842            190,005           16,154         4,500        (5,495)      (30,636)          (36,715)          (41,677)          (44,396)          (78,354)
  TOTAL LIABILITIES AND PARTNERS' CAPITAL                            $    352,142 $      328,323 $          331,235     $    307,793 $     287,968 $     228,227 $     192,583      $    136,504 $         106,543 $         103,823 $             -

[1] Class 9 has $60 million of subordinated claims; Debtor anticipates no distributions to Class 9
                                                                                                                                                                                                                                                              Page 95 of 222 PageID 4152




                                                                                                                                                                                                                                                            2/1/2021

                                                                                                                                                                                                                                          001435
                                                                            Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21            Entered 02/01/21 16:22:31     Page 6 of 8




Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                               Actual          Actual         Forecast --->
                                                                                          Jan 2020 to June 3 month ended    3 month ended                     3 month ended    3 month ended    3 month ended    3 month ended
                                                                                             2020 Total      Sept 2020         Dec 2020        Total 2020        Mar 2021         Jun 2021        Sept 2021         Dec 2021           Total 2021
 Revenue
  Management Fees                                                                         $        6,572 $         1,949 $           2,804     $   11,325     $       1,329 $           856 $            856 $            856      $          3,897
  Shared Service Fees                                                                              7,672           3,765             3,788         15,225             1,373              45               45              -                   1,463
  Other Income                                                                                     3,126             538               340          4,004               316             274              -                -                     591
 Total revenue                                                                            $       17,370 $         6,252 $           6,931     $   30,554     $       3,018 $          1,176 $           901 $            856      $          5,951

 Operating Expenses [1]                                                                           13,328           9,171             9,399         31,899            12,168            4,897            3,973            3,333               24,371

 Income/(loss) From Operations                                                            $        4,042 $        (2,918) $          (2,468)   $    (1,345)   $      (9,149) $        (3,722) $        (3,072) $        (2,477)    $        (18,420)

 Professional Fees                                                                                17,522           7,707             8,351         33,581             7,478            6,583            2,268            1,810               18,138

 Other Income/(Expenses) [2]                                                                       2,302           1,518             1,059          4,879          (156,042)            326               (93)              29             (155,781)

 Operating Gain/(Loss)                                                                    $      (11,178) $       (9,107) $          (9,761)   $   (30,046)   $    (172,669) $        (9,978) $        (5,433) $        (4,259)    $       (192,339)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                        -               -                  -              -             (1,013)             522              -                -                   (491)
  Net Realized Gain/(Loss) on Sale of Investment                                                 (28,418)          1,549             (8,850)       (35,719)            (168)          (2,198)          (4,563)          (7,581)             (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                            (29,929)         (7,450)             4,523        (32,857)             -                -                -                -                    -
  Net Realized Gain /(Loss) from Equity Method Investees                                             -               -                 (364)          (364)             -                -                -            (13,301)             (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                             (80,782)         (1,700)               -          (82,482)             -                -                -                -                    -
 Total Realized and Unrealized Gain/(Loss)                                                $     (139,129) $       (7,601) $          (4,692)   $ (151,422)    $      (1,182) $        (1,675) $        (4,563) $       (20,882)    $        (28,302)
                                                                                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




 Net Income                                                                               $     (150,307) $      (16,708) $        (14,453)    $ (181,468)    $    (173,851) $       (11,654) $        (9,996) $       (25,141)    $       (220,641)

 Footnotes:
 [1] Operating expenses include an adjustment in January 2021 to account
    for expenses that have not been accrued or paid prior to effective date.
 [2] Other income and expenses of $197.3 million in Q1 2021 includes:
   [a] $209.7 million was expensed to record for the increase of
     allowed claims.
   [b] Income of $11.7 million for the accrued, but unpaid payroll liability related to
      the Debtor's deferred bonus programs amount written-off.
                                                                                                                                                                                                                                                    Page 96 of 222 PageID 4153




                                                                                                                                                                                                                                               2/1/2021

                                                                                                                                                                                                                                  001436
                                                                       Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21        Entered 02/01/21 16:22:31        Page 7 of 8




Highland Capital Management, L.P.
Profit/Loss
(US $000's)


                                                                                    Forecast --->
                                                                                  3 month ended     3 month ended    3 month ended    3 month ended
                                                                                     Mar 2022          Jun 2022        Sept 2022         Dec 2022          Total 2022          Plan
 Revenue
  Management Fees                                                                 $          580 $           580 $            580 $            580     $          2,318    $          6,215
  Shared Service Fees                                                                        -               -                -                -                    -                 1,463
  Other Income                                                                               -               -                -                -                    -                   591
 Total revenue                                                                    $          580 $           580 $            580 $            580     $          2,318    $          8,269

 Operating Expenses                                                                        3,635            2,679            1,739            6,425              14,478          38,849

 Income/(loss) From Operations                                                   $        (3,056) $       (2,099) $        (1,159) $        (5,846)   $        (12,160)   $     (30,580)

 Professional Fees                                                                         2,921            2,761            1,461            2,176               9,318          27,455

 Other Income/(Expenses)                                                                   (103)            (101)            (100)            (350)               (654)        (156,434)

 Operating Gain/(Loss)                                                            $        (6,079) $       (4,961) $        (2,719) $        (8,371)   $        (22,131)   $    (214,470)

 Realized and Unrealized Gain/(Loss)
  Other Realized Gains/(Loss)                                                                 -               -                -            (25,587)            (25,587)         (26,078)
  Net Realized Gain/(Loss) on Sale of Investment                                              -               -                -                -                   -            (14,510)
  Net Change in Unrealized Gain/(Loss) of Investments                                         -               -                -                -                   -                -
  Net Realized Gain /(Loss) from Equity Method Investees                                      -               -                -                -                   -            (13,301)
  Net Change in Unrealized Gain /(Loss) from Equity Method Investees                          -               -                -                -                   -                -
 Total Realized and Unrealized Gain/(Loss)                                        $           -     $         -      $         -      $     (25,587)   $        (25,587)   $     (53,889)
                                                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




 Net Income                                                                       $        (6,079) $       (4,961) $        (2,719) $       (33,958)   $        (47,718)   $    (268,359)
                                                                                                                                                                                                         Page 97 of 222 PageID 4154




                                                                                                                                                                                                       2/1/2021

                                                                                                                                                                                              001437
                                                         Case 19-34054-sgj11 Doc 1875-1 Filed 02/01/21        Entered 02/01/21 16:22:31     Page 8 of 8




Highland Capital Management, L.P.
Cash Flow Indirect
(US $000's)


                                                             Forecast ---->
                                                                 Sep-20       Dec-20           Mar-21       Jun-21       Sep-21       Dec-21             Mar-22       Jun-22       Sep-22       Dec-22
 Net (Loss) Income                                            $    (16,708) $   (14,453)   $    (173,851) $   (11,654) $    (9,996) $   (25,141)     $      (6,079) $    (4,961) $    (2,719) $   (33,958)
 Cash Flow from Operating Activity
 (Increase) / Decrease in Cash
   Depreciation and amortization                                      231           231              231          231          -              -               -             -            -            -
   Other realized (gain)/ loss                                        -             -              1,013         (522)         -              -               -             -            -         25,587
   Investment realized (gain)/ loss                                (1,549)        9,214              168        2,198        4,563         20,882             -             -            -            -
   Unrealized (gain) / loss                                        (9,150)        4,523              -            -            -              -               -             -            -            -
   (Increase) Decrease in Current Assets                             (470)         (133)          (1,388)         501          450          4,277           1,675          (149)        (150)         908
   Increase (Decrease) in Current Liabilities                      (7,110)       (4,251)         (44,172)      (2,643)         255        (10,503)            -             -            -            -
 Net Cash Increase / (Decrease) - Operating Activities            (34,757)       (4,868)        (217,998)     (11,889)      (4,727)       (10,485)          (4,404)      (5,110)      (2,870)      (7,463)


 Cash Flow From Investing Activities
  Proceeds from Sale of Fixed Assets                                  -             -                -            -            -            -                  -            -            -            -
  Proceeds from Investment Assets                                  25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960
 Net Cash Increase / (Decrease) - Investing Activities             25,650        30,027            2,698       47,152       57,498      102,788                -         21,616          -          7,960

 Cash Flow from Financing Activities
  Claims payable                                                      -             -           (73,997)          -            -              -                -            -            -            -
  Claim reclasses/(paid)                                              -             -           278,747        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)
  Maple Avenue Holdings                                               -             -            (4,975)          -            -              -                -            -            -            -
                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21




  Frontier Note                                                       -             -            (5,195)          -            -              -                -            -            -            -
 Net Cash Increase / (Decrease) - Financing Activities                -             -           194,580        (5,528)     (50,000)           -            (50,000)     (25,000)         -        (69,865)

 Net Change in Cash                                          $     (9,107) $     25,159    $     (20,719) $    29,735 $      2,770 $     92,303      $    (54,404) $     (8,495) $    (2,870) $   (69,368)
 Beginning Cash                                                    14,994         5,888           31,047       10,328       40,063       42,833           135,137        80,733       72,238       69,368
 Ending Cash                                                 $      5,888 $      31,047    $      10,328 $     40,063 $     42,833 $    135,137      $     80,733 $      72,238 $     69,368 $        -
                                                                                                                                                                                                      Page 98 of 222 PageID 4155




                                                                                                                                                                                                   2/1/2021

                                                                                                                                                                                     001438
Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 7
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 99 of 222 PageID 4156



                                 EXHIBIT B




                                                                     001439
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21            Entered 02/01/21 16:22:31         Page 2 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                             Page 100 of 222 PageID 4157

                      61.      “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
         Final Term Sheet [D.I. 354].

                          62.     “Exculpated Parties” means, collectively, (i) the Debtor and its successors
         and assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
         Employees, (iii) Strand, (iv) the Independent Directors, (v) the Committee, (vi) the members of
         the Committee (in their official capacities), (vii) the Professionals retained by the Debtor and the
         Committee in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related Persons of each of
         the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none
         of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and
         managed entities), the Charitable Donor Advised Fund, L.P. (and any of its subsidiaries,
         including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd. (and any of its
         subsidiaries, members, and managed entities), Highland Capital Management Fund Advisors,
         L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
         subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the
         Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included in the
         term “Exculpated Party.”

                         63.    “Executory Contract” means a contract to which the Debtor is a party that
         is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                        64.     “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement
         (as such exhibits are amended, modified or otherwise supplemented from time to time), which
         are incorporated by reference herein.

                        65.    “Federal Judgment Rate” means the post-judgment interest rate set forth
         in 28 U.S.C. § 1961 as of the Effective Date.

                      66.      “File” or “Filed” or “Filing” means file, filed or filing with the
         Bankruptcy Court or its authorized designee in the Chapter 11 Case.

                         67.     “Final Order” means an order or judgment of the Bankruptcy Court,
         which is in full force and effect, and as to which the time to appeal, petition for certiorari, or
         move for a new trial, reargument or rehearing has expired and as to which no appeal, petition for
         certiorari, or other proceedings for a new trial, reargument or rehearing shall then be pending or
         as to which any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall
         have been waived in writing in form and substance satisfactory to the Debtor, the Reorganized
         Debtor, or the Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari,
         new trial, reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court
         shall have been determined by the highest court to which such order was appealed, or certiorari,
         new trial, reargument or rehearing shall have been denied and the time to take any further appeal,
         petition for certiorari, or move for a new trial, reargument or rehearing shall have expired;
         provided, however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil
         Procedure, or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such
         order shall not preclude such order from being a Final Order.




         9
                                                         9




                                                                                              001440
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21          Entered 02/01/21 16:22:31      Page 3 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                          Page 101 of 222 PageID 4158

                       126.   “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                        127. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
         service or sub-service the Reorganized Debtor Assets.

                        128. “Sub-Servicer Agreement” means the agreement that may be entered into
         providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.

                        129. “Subordinated Claim” means any Claim that is subordinated to the
         Convenience Claims and General Unsecured Claims pursuant to 11 U.S.C. § 510 oran order
         entered by the Bankruptcy Court (including any other court having jurisdiction over the Chapter
         11 Case) after notice and a hearing.

                        130. “Subordinated Claimant Trust Interests” means the Claimant Trust
         Interests to be distributed to Holders of Allowed Subordinated Claims under the Plan, which
         such interests shall be subordinated in right and priority to the Claimant Trust Interests
         distributed to Holders of Allowed General Unsecured Claims as provided in the Claimant Trust
         Agreement.

                       131. “Trust Distribution” means the transfer of Cash or other property by the
         Claimant Trustee to the Claimant Trust Beneficiaries.

                       132.   “Trustees” means, collectively, the Claimant Trustee and Litigation
         Trustee.

                       133.   “UBS” means, collectively, UBS Securities LLC and UBS AG London
         Branch.

                        134. “Unexpired Lease” means a lease to which the Debtor is a party that is
         subject to assumption or rejection under section 365 of the Bankruptcy Code.

                         135. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
         that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                        136. “Voting Deadline” means the date and time by which all Ballots to accept
         or reject the Plan must be received in order to be counted under the under the Order of the
         Bankruptcy Court approving the Disclosure Statement as containing adequate information
         pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
         acceptances of the Plan.

                       137.   “Voting Record Date” means November 23, 2020.




         16
                                                      16




                                                                                          001441
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21              Entered 02/01/21 16:22:31         Page 4 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                               Page 102 of 222 PageID 4159

         Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
         will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
         Days of entry of the order approving such Allowed Professional Fee Claim.

                 On the Effective Date, the Claimant Trustee shall establish the Professional Fee Reserve.
         The Professional Fee Reserve shall vest in the Claimant Trust and shall be maintained by the
         Claimant Trustee in accordance with the Plan and Claimant Trust Agreement. The Claimant
         Trust shall fund the Professional Fee Reserve on the Effective Date in an estimated amount
         determined by the Debtor in good faith prior to the Confirmation Date and that approximates the
         total projected amount of unpaid Professional Fee Claims on the Effective Date. Following the
         payment of all Allowed Professional Fee Claims, any excess funds in the Professional Fee
         Reserve shall be released to the Claimant Trust to be used for other purposes consistent with the
         Plan and the Claimant Trust Agreement.

         C.     Priority Tax Claims

                 On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
         such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
         on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
         Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
         and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
         an amount of a total value as of the Effective Date of the Plan equal to the amount of such
         Allowed Priority Tax Claim, (b) in accordance with section 1129(a)(9)(C) of the Bankruptcy
         Code, or (b) if paid over time, payment of such Allowed Priority Tax Claim in accordance with
         section 1129(a)(9)(C) of the Bankruptcy Code; or (c) such other less favorable treatment as
         agreed to in writing by the Debtor and such Holder. Payment of statutory fees due pursuant to
         28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry of a final decree;
         provided, however, that the Debtor may prepay any or all such Claims at any time, without
         premium or penalty.

                                             ARTICLE III.
                                  CLASSIFICATION AND TREATMENT OF
                                CLASSIFIED CLAIMS AND EQUITY INTERESTS

         A.     Summary

                 All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
         Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
         the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
         classified.

                 The categories of Claims and Equity Interests listed below classify Claims and Equity
         Interests for all purposes including, without limitation, confirmation and distribution pursuant to
         the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
         a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
         or Equity Interest qualifies within the description of that Class and will be deemed classified in a
         different Class to the extent that any remainder of such Claim or Equity Interest qualifies within


         18
                                                         18




                                                                                                 001442
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21            Entered 02/01/21 16:22:31        Page 5 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                            Page 103 of 222 PageID 4160

         I.     Special Provision Governing Unimpaired Claims

                 Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
         rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
         legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

         J.     Subordinated Claims

                 The allowance, classification, and treatment of all Claims under the Plan shall take into
         account and conform to the contractual, legal, and equitable subordination rights relating thereto,
         whether arising under general principles of equitable subordination, section 510(b) of the
         Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, uponUpon written
         notice and hearing, the Debtor the Reorganized Debtor, and the Claimant Trustee reserve the
         right to seek entry of an order by the Bankruptcy Court to re-classify or to subordinate any Claim
         in accordance with any contractual, legal, or equitable subordination relating thereto, and the
         treatment afforded any Claim under the Plan that becomes a subordinated Claim at any time shall
         be modified to reflect such subordination.

                                           ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THIS PLAN

         A.     Summary

               As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
         Claimant Trust, (ii) the Litigation Sub-Trust, and (iii) the Reorganized Debtor.

                 On the Effective Date, all Class A Limited Partnership Interests, including the Class A
         Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
         Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in
         the Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a
         newly-chartered limited liability company wholly-owned by the Claimant Trust. The Claimant
         Trust, as limited partner, will ratify New GP LLC’s appointment as general partner of the
         Reorganized Debtor, and on and following the Effective Date, the Claimant Trust will be the
         Reorganized Debtor’s limited partner and New GP LLC will be its general partner. The
         Claimant Trust, as limited partner, and New GP LLC, as general partner, will execute the
         Reorganized Limited Partnership Agreement, which will amend and restate, in all respects, the
         Debtor’s current Limited Partnership Agreement. Following the Effective Date, the Reorganized
         Debtor will be managed consistent with the terms of the Reorganized Limited Partnership
         Agreement by New GP LLC. The sole managing member of New GP LLC will be the Claimant
         Trust, and the Claimant Trustee will be the sole officer of New GP LLC on the Effective Date.

                Following the Effective Date, the Claimant Trust will administer the Claimant Trust
         Assets pursuant to this Plan and the Claimant Trust Agreement, and the Litigation Trustee will
         pursue, if applicable, the Estate Claims pursuant to the terms of the Litigation Sub-Trust
         Agreement and the Plan. The Reorganized Debtor will administer the Reorganized Debtor
         Assets and, if needed, with the utilization of a Sub-Servicer, which administration will include,
         among other things, managing the wind down of the Managed Funds.


         25
                                                        25




                                                                                             001443
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21           Entered 02/01/21 16:22:31        Page 6 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                            Page 104 of 222 PageID 4161

                 Notwithstanding anything herein to the contrary, the Debtor shall assume or reject that
         certain real property lease with Crescent TC Investors L.P. (“Landlord”) for the Debtor’s
         headquarters located at 200/300 Crescent Ct., Suite #700, Dallas, Texas 75201 (the “Lease”) in
         accordance with the notice to Landlord, procedures and timing required by 11 U.S.C. §365(d)(4),
         as modified by that certain Agreed Order Granting Motion to Extend Time to Assume or Reject
         Unexpired Nonresidential Real Property Lease [Docket No. 1122].

         B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

                 Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
         Confirmation Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
         asserting a Rejection Claim shall File a proof of claim within thirty days of the
         EffectiveConfirmation Date. Any Rejection Claims that are not timely Filed pursuant to this
         Plan shall be forever disallowed and barred. If one or more Rejection Claims are timely Filed,
         the Claimant Trustee may File an objection to any Rejection Claim.

                Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
         accordance with ARTICLE III of this Plan.

         C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
                Leases

                 Any monetary amounts by which any Executory Contract or Unexpired Lease to be
         assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
         Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
         default amount in Cash as and when due in the ordinary course or on such other terms as the
         parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
         Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
         reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
         Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
         amount (if any).

                If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
         the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
         performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
         Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
         assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
         Code will be made following the entry of a Final Order or orders resolving the dispute and
         approving the assumption or assignment.

                 Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
         Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
         V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
         whether monetary or nonmonetary, including defaults of provisions restricting the change in
         control or ownership interest composition or other bankruptcy-related defaults, arising under any
         assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
         date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts


         39
                                                       39




                                                                                            001444
       Case 19-34054-sgj11 Doc 1875-2 Filed 02/01/21           Entered 02/01/21 16:22:31        Page 7 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21                            Page 105 of 222 PageID 4162

                    forth in the Plan Documents; (ii) the provisions of the Confirmation Order and this
                    Plan are nonseverable and mutually dependent; (iii) the implementation of this Plan
                    in accordance with its terms is authorized; (iv) pursuant to section 1146 of the
                    Bankruptcy Code, the delivery of any deed or other instrument or transfer order, in
                    furtherance of, or in connection with this Plan, including any deeds, bills of sale, or
                    assignments executed in connection with any disposition or transfer of Assets
                    contemplated under this Plan, shall not be subject to any Stamp or Similar Tax; and
                    (v) the vesting of the Claimant Trust Assets in the Claimant Trust and the
                    Reorganized Debtor Assets in the Reorganized Debtor, in each case as of the
                    Effective Date free and clear of liens and claims to the fullest extent permissible
                    under applicable law pursuant to section 1141(c) of the Bankruptcy Code except with
                    respect to such Liens, Claims, charges and other encumbrances that are specifically
                    preserved under this Plan upon the Effective Date.

                x   All documents and agreements necessary to implement this Plan, including without
                    limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust
                    Agreement, and the New GP LLC Documents, in each case in form and substance
                    reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
                    for delivery, and (b) been effected by, executed by, or otherwise deemed binding
                    upon, all Entities party thereto and shall be in full force and effect. All conditions
                    precedent to such documents and agreements shall have been satisfied or waived
                    pursuant to the terms of such documents or agreements.

                x   All authorizations, consents, actions, documents, approvals (including any
                    governmental approvals), certificates and agreements necessary to implement this
                    Plan, including, without limitation, the Reorganized Limited Partnership Agreement,
                    the Claimant Trust Agreement, and the New GP LLC Documents, shall have been
                    obtained, effected or executed and delivered to the required parties and, to the extent
                    required, filed with the applicable governmental units in accordance with applicable
                    laws and any applicable waiting periods shall have expired without any action being
                    taken or threatened by any competent authority that would restrain or prevent
                    effectiveness or consummation of the Restructuring.

                x   The Debtor shall have obtained applicable directors’ and officers’ insurance coverage
                    that is acceptable to each of the Debtor, the Committee, the Claimant Trust Oversight
                    Committee, the Claimant Trustee and the Litigation Trustee.

                x   The Professional Fee Reserve shall be funded pursuant to this Plan in an amount
                    determined by the Debtor in good faith.

         B.     Waiver of Conditions

                 The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than
         that the Confirmation Order shall have been entered) may be waived in whole or in part by the
         Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
         the Committee) and any applicable parties in Section VII.A of this Plan, without notice, leave or
         order of the Bankruptcy Court or any formal action other than proceeding to confirm or


         47
                                                       47




                                                                                            001445
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 106 of 222 PageID 4163



                                EXHIBIT DD




                                                                      001446
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 2 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 107 of 222 PageID 4164



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, substantive consolidation, recharacterization, business
  disparagement, indemnity, claims for recovery of distributions or dividends, claims for
  indemnification, promissory estoppel, quasi-contract claims, any counterclaims, equitable
  subordination, avoidance actions provided for under sections 544 or 547 of the Bankruptcy
  Code, claims brought under state law, claims brought under federal law, claims under any
  common-law theory of tort or law or equity, and any claims similar in nature to the foregoing
  claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     001447
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 3 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 108 of 222 PageID 4165



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      001448
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 4 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 109 of 222 PageID 4166


  Cabi Holdco, L.P.                            David c. Hopson
  California Public Employees' Retirement      De Kooning, Ltd.
  System                                       deKooning, Ltd.
  Camelback Residential Investors, LLC         DFA/BH Autumn Ridge, LLC
  Camelback Residential Investors, LLC         Dolomiti, LLC
  (fka Sevilla Residential Partners, LLC)      DrugCrafters, L.P.
  Camelback Residential Partners, LLC          Dugaboy Investment Trust
  Capital Real Estate - Latitude, LLC          Dugaboy Management, LLC
  Castle Bio Manager, LLC                      Dugaboy Project Management GP, LLC
  Castle Bio, LLC                              Eagle Equity Advisors, LLC
  Cayco Admin Ltd.                             Eames, Ltd.
  Cayco Insolvency Ltd.                        Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
                                               Falcon Incentive Partners, LP
  Reese Avry Dondero
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)




                                                                             001449
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 5 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 110 of 222 PageID 4167


  Four Rivers Co-Invest GP, LLC                   GAF REIT, LLC
  Four Rivers Co-Invest, L.P.                     GAF Toys Holdco, LLC
  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harko, LLC
  FRBH Timberglen, LLC                            Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove SM, Inc.                      Haverhill Acquisition Co., LLC
  FRBH Willow Grove, LLC                          Haygood, LLC
  FRBH Woodbridge SM, Inc.                        HB 2015 Family LP (third party)
  FRBH Woodbridge, LLC                            HCBH 11611 Ferguson, LLC
  Freedom C1 Residential, LLC                     HCBH Buffalo Pointe II, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe III, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Hampton Woods SM, Inc.
  Freedom La Mirage, LLC                          HCBH Hampton Woods, LLC
  Freedom LHV LLC                                 HCBH Overlook SM, Inc.
  Freedom Lubbock LLC                             HCBH Overlook, LLC
  Freedom Miramar Apartments, LLC                 HCBH Rent Investors, LLC
  Freedom Sandstone, LLC                          HCMS Falcon GP, LLC
  Freedom Willowdale, LLC                         HCMS Falcon, L.P.
  Fundo de Investimento em Direitos Creditorios   HCO Holdings, LLC
  BB Votorantim Highland Infraestrutura           HCOF Preferred Holdings, L.P.
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, LP
  Towne, LLC                                      HCOF Preferred Holdings, Ltd.
  G&E Apartment REIT The Myrtles at Olde          HCRE 1775 James Ave, LLC
  Towne, LLC                                      HCRE Addison TRS, LLC




                                                                                001450
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 6 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 111 of 222 PageID 4168


  HCRE Addison, LLC (fka HWS Addison, LLC)   HFP CDO Construction Corp.
                                             HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS      HFRO Sub, LLC
  Partner, LLC)                              Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                  Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las         Highland 401(k) Plan
  Colinas, LLC)                              Highland 401K Plan
  HCRE Plano TRS, LLC                        Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)       Fund GP, LLC
  HCREF-I Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                     Fund, L.P.
  HCREF-III Holding Corp.                    Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                     Fund, Ltd.
  HCREF-IX Holding Corp.                     Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                      Master Fund, L.P.
  HCREF-VI Holding Corp.                     Highland Brasil, LLC
  HCREF-VII Holding Corp.                    Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                   (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                     Recursos, LTDA; fka HBI Consultoria
                                             Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                   Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                    Ltd
  HCREF-XV Holding Corp.                     Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.   Highland Capital Management AG
  HCSLR Camelback, LLC                       (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                          (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                         Highland Capital Management Fund Advisors,
  HE 41, LLC                                 L.P.
  HE Capital 232 Phase I Property, LLC       Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                     Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                 Highland Capital Management Latin America,
  HE Capital KR, LLC                         L.P.
  HE Capital, LLC                            Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                         Plan and Trust
  HE Mezz Fox Trails, LLC                    Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                            Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC              Highland Capital Management Real Estate
  HE Peoria Place, LLC                       Holdings I, LLC
  Heron Pointe Investors, LLC                Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.              Holdings II, LLC
  HFP Asset Funding II, Ltd.                 Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                Highland Capital Management, L.P.




                                                                             001451
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 7 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 112 of 222 PageID 4169


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)
  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   001452
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 8 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 113 of 222 PageID 4170


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  001453
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 9 of 18
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 114 of 222 PageID 4171


  Highland Small-Cap Equity Fund                John L. Holt, Jr.
  Highland Socially Responsible Equity Fund     John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  (fka Highland Premier Growth Equity Fund)     Keelhaul LLC
                                                KHM Interests, LLC (third party)
  Highland Special Opportunities Holding        Kuilima Montalban Holdings, LLC
  Company                                       Kuilima Resort Holdco, LLC
  Highland SunBridge GP, LLC                    KV Cameron Creek Owner, LLC
  Highland Tax-Exempt Fund                      Lakes at Renaissance Park Apartments
  Highland TCI Holding Company, LLC             Investors, L.P.
  Highland Total Return Fund                    Lakeside Lane, LLC
  Highland’s Roads Land Holding Company,        Landmark Battleground Park II, LLC
  LLC                                           Lane Britain
  Hinduja Bank (Switzerland) Ltd                Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada




                                                                               001454
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 10 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 115 of 222 PageID 4172


 Mark Okada                                  NexPoint Capital, Inc. (fka NexPoint Capital,
 Mark Okada and Pam Okada                    LLC)
 Mark Okada and Pam Okada, as joint owners   NexPoint CR F/H DST, LLC
 Mark Okada/Pamela Okada                     NexPoint Credit Strategies Fund
 Markham Fine Jewelers, L.P.                 NexPoint Discount Strategies Fund
 Markham Fine Jewelers, LP                   (fka NexPoint Discount Yield Fund)
 Matt McGraner                               NexPoint DRIP
 Meritage Residential Partners, LLC          NexPoint Energy and Materials Opportunities
 MGM Studios HoldCo, Ltd.                    Fund (fka NexPoint Energy Opportunities
 Michael Rossi                               Fund)
 ML CLO XIX Sterling (Cayman), Ltd.          NexPoint Event-Driven Fund
 N/A                                         (fkaNexPoint Merger Arbitrage Fund)
 Nancy Dondero                               NexPoint Flamingo DST
 NCI Apache Trail LLC                        NexPoint Flamingo Investment Co, LLC
 NCI Assets Holding Company LLC              NexPoint Flamingo Leaseco, LLC
 NCI Country Club LLC                        NexPoint Flamingo Manager, LlC
 NCI Fort Worth Land LLC                     NexPoint Flamingo Property Manager, LlC
 NCI Front Beach Road LLC                    NexPoint Healthcare Opportunities Fund
 NCI Minerals LLC                            NexPoint Hospitality Trust
 NCI Royse City Land LLC                     NexPoint Hospitality, Inc.
 NCI Stewart Creek LLC                       NexPoint Hospitality, LLC
 NCI Storage, LLC                            NexPoint Insurance Distributors, LLC
 Neil Labatte                                NexPoint Insurance Solutions GP, LLC
 Neutra, Ltd.                                NexPoint Insurance Solutions GP, LLC
 New Jersey Tissue Company Holdco, LLC       (fka Highland Capital Insurance Solutions GP,
 (fka Marcal Paper Mills Holding Company,    LLC)
 LLC)                                        NexPoint Insurance Solutions, L.P.
 NexAnnuity Holdings, Inc.                   (fka Highland Capital Insurance Solutions,
 NexBank Capital Trust I                     L.P.)
 NexBank Capital, Inc.                       NexPoint Latin American Opportunities Fund
 NexBank Land Advisors, Inc.                 NexPoint Legacy 22, LLC
 NexBank Securities Inc.                     NexPoint Lincoln Porte Equity, LLC
 NexBank Securities, Inc.                    NexPoint Lincoln Porte Manager, LLC
                                             NexPoint Lincoln Porte, LLC
 NexBank SSB                                 (fka NREA Lincoln Porte, LLC)
 NexBank Title, Inc.                         NexPoint Multifamily Capital Trust, Inc.
 (dba NexVantage Title Services)             NexPoint Multifamily Capital Trust, Inc.
 NexBank, SSB                                (fka NexPoint Multifamily Realty Trust, Inc.,
 NexPoint Advisors GP, LLC                   fka Highland Capital Realty Trust, Inc.)
 NexPoint Advisors, L.P.                     NexPoint Multifamily Operating Partnership,
 NexPoint Capital REIT, LLC                  L.P.
 NexPoint Capital, Inc.                      NexPoint Peoria, LLC
                                             NexPoint Polo Glen DST




                                                                               001455
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 11 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 116 of 222 PageID 4173


 NexPoint Polo Glen Holdings, LLC               NexPoint Securities, Inc.
 NexPoint Polo Glen Investment Co, LLC          (fka Highland Capital Funds Distributor, Inc.)
 NexPoint Polo Glen Leaseco, LLC                (fka Pyxis Distributors, Inc.)
 NexPoint Polo Glen Manager, LLC                NexPoint Strategic Income Fund
 NexPoint RE Finance Advisor GP, LLC            (fka NexPoint Opportunistic Credit Fund, fka
 NexPoint RE Finance Advisor, L.P.              NexPoint Distressed Strategies Fund)
 NexPoint Real Estate Advisors GP, LLC          NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors II, L.P.         NexPoint Strategic Opportunities Fund
 NexPoint Real Estate Advisors II, L.P.         (fka NexPoint Credit Strategies Fund)
 NexPoint Real Estate Advisors III, L.P.        NexPoint Texas Multifamily Portfolio DST
 NexPoint Real Estate Advisors IV, L.P.         (fka NREA Southeast Portfolio Two, DST)
 NexPoint Real Estate Advisors V, L.P.          NexPoint WLIF I Borrower, LLC
 NexPoint Real Estate Advisors VI, L.P.         NexPoint WLIF I, LLC
 NexPoint Real Estate Advisors VII GP, LLC      NexPoint WLIF II Borrower, LLC
 NexPoint Real Estate Advisors VII, L.P.        NexPoint WLIF II, LLC
 NexPoint Real Estate Advisors VIII, L.P.       NexPoint WLIF III Borrower, LLC
 NexPoint Real Estate Advisors, L.P.            NexPoint WLIF III, LLC
 NexPoint Real Estate Capital, LLC              NexPoint WLIF, LLC (Series I)
 NexPoint Real Estate Capital, LLC (fka         NexPoint WLIF, LLC (Series II)
 Highland Real Estate Capital, LLC, fka         NexPoint WLIF, LLC (Series III)
 Highland Multifamily Credit Fund, LLC)         NexStrat LLC
 NexPoint Real Estate Finance OP GP, LLC        NexVest, LLC
 NexPoint Real Estate Finance Operating         NexWash LLC
 Partnership, L.P.                              NFRO REIT Sub, LLC
 NexPoint Real Estate Finance, Inc.             NFRO TRS, LLC
 NexPoint Real Estate Opportunities, LLC        NHF CCD, Inc.
 NexPoint Real Estate Opportunities, LLC (fka   NHT 2325 Stemmons, LLC
 Freedom REIT LLC)                              NHT Beaverton TRS, LLC
 NexPoint Real Estate Partners, LLC             (fka NREA Hotel TRS, Inc.)
 (fka HCRE Partners, LLC)                       NHT Beaverton, LLC
 NexPoint Real Estate Partners, LLC (fka        NHT Bend TRS, LLC
 HCRE Partners, LLC)                            NHT Bend, LLC
 NexPoint Real Estate Strategies Fund           NHT Destin TRS, LLC
 NexPoint Residential Trust Inc.                NHT Destin, LLC
 NexPoint Residential Trust Operating           NHT DFW Portfolio, LLC
 Partnership GP, LLC                            NHT Holdco, LLC
 NexPoint Residential Trust Operating           NHT Holdings, LLC
 Partnership, L.P.                              NHT Intermediary, LLC
 NexPoint Residential Trust Operating           NHT Nashville TRS, LLC
 Partnership, L.P.                              NHT Nashville, LLC
 NexPoint Residential Trust, Inc.               NHT Olympia TRS, LLC
                                                NHT Olympia, LLC
                                                NHT Operating Partnership GP, LLC




                                                                                 001456
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 12 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 117 of 222 PageID 4174


 NHT Operating Partnership II, LLC          NREA Gardens Springing LLC
 NHT Operating Partnership, LLC             NREA Gardens Springing Manager, LLC
 NHT Salem, LLC                             NREA Gardens, DST
 NHT SP Parent, LLC                         NREA Hidden Lake Investment Co, LLC
 NHT SP TRS, LLC                            NREA Hue Investors, LLC
 NHT SP, LLC                                NREA Keystone Investors, LLC
 NHT Tigard TRS, LLC                        NREA Meritage Inc.
 NHT Tigard, LLC                            NREA Meritage Investment Co, LLC
 NHT TRS, Inc.                              NREA Meritage Leaseco, LLC
 NHT Uptown, LLC                            NREA Meritage Manager, LLC
 NHT Vancouver TRS, LLC                     NREA Meritage Property Manager, LLC
 NHT Vancouver, LLC                         NREA Meritage, DST
 NLA Assets LLC                             NREA Oaks Investors, LLC
 NMRT TRS, Inc.                             NREA Retreat Investment Co, LLC
 NREA Adair DST Manager, LLC                NREA Retreat Leaseco, LLC
 NREA Adair Investment Co, LLC              NREA Retreat Manager, LLC
 NREA Adair Joint Venture, LLC              NREA Retreat Property Manager, LLC
 NREA Adair Leaseco Manager, LLC            NREA Retreat, DST
 NREA Adair Leaseco, LLC                    NREA SE MF Holdings LLC
 NREA Adair Property Manager LLC            NREA SE MF Holdings, LLC
 NREA Adair, DST                            NREA SE MF Investment Co, LLC
 NREA Ashley Village Investors, LLC         NREA SE MF Investment Co, LLC
 NREA Cameron Creek Investors, LLC          NREA SE Multifamily LLC
 NREA Cityplace Hue Investors, LLC          NREA SE Multifamily, LLC
 NREA Crossing Investors LLC                NREA SE One Property Manager, LLC
 NREA Crossings Investors, LLC              NREA SE Three Property Manager, LLC
 NREA Crossings Ridgewood Coinvestment,     NREA SE Two Property Manager, LLC
 LLC (fka NREA Crossings Ridgewood          NREA SE1 Andros Isles Leaseco, LLC
 Investors, LLC)                            NREA SE1 Andros Isles Manager, LLC
 NREA DST Holdings, LLC                     NREA SE1 Andros Isles, DST
 NREA El Camino Investors, LLC              (Converted from DK Gateway Andros, LLC)
 NREA Estates Inc.                          NREA SE1 Arborwalk Leaseco, LLC
 NREA Estates Investment Co, LLC            NREA SE1 Arborwalk Manager, LLC
 NREA Estates Leaseco, LLC                  NREA SE1 Arborwalk, DST
 NREA Estates Manager, LLC                  (Converted from MAR Arborwalk, LLC)
 NREA Estates Property Manager, LLC         NREA SE1 Towne Crossing Leaseco, LLC
 NREA Estates, DST                          NREA SE1 Towne Crossing Manager, LLC
 NREA Gardens DST Manager LLC               NREA SE1 Towne Crossing, DST
 NREA Gardens DST Manager, LLC              (Converted from Apartment REIT Towne
 NREA Gardens Investment Co, LLC            Crossing, LP)
 NREA Gardens Leaseco Manager, LLC          NREA SE1 Walker Ranch Leaseco, LLC
 NREA Gardens Leaseco, LLC                  NREA SE1 Walker Ranch Manager, LLC
 NREA Gardens Property Manager, LLC




                                                                         001457
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 13 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 118 of 222 PageID 4175


 NREA SE1 Walker Ranch, DST                  NREA SOV Investors, LLC
 (Converted from SOF Walker Ranch Owner,     NREA Uptown TRS, LLC
 L.P.)                                       NREA VB I LLC
 NREA SE2 Hidden Lake Leaseco, LLC           NREA VB II LLC
 NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
 NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
 NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
 (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
 L.P.)                                       NREA VB Pledgor II LLC
 NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
 NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
 NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
 (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
 NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
 NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
 NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
 (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
 LLC)                                        NREA VB Pledgor VII LLC
 NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
 NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
 NREA SE3 Arboleda, DST                      NREA VB V LLC
 (Converted from G&E Apartment REIT          NREA VB VI LLC
 Arboleda, LLC)                              NREA VB VII LLC
 NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
 NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
 NREA SE3 Fairways, DST                      NREC BM Investors, LLC
 (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
 NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
 NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
 NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
 (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
 LP)                                         NREF OP I Holdco, LLC
 NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
 NREA Southeast Portfolio One, DST           NREF OP I, L.P.
 NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
 NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
 LLC                                         NREF OP II, L.P.
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
 NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
 NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
 NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
 NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC




                                                                          001458
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 14 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 119 of 222 PageID 4176


 NREO Perilune, LLC                         NXRT Radbourne Lake, LLC
 NREO SAFStor Investors, LLC                NXRT Rockledge, LLC
 NREO TRS, Inc.                             NXRT Sabal Palms, LLC
 NRESF REIT Sub, LLC                        NXRT SM, Inc.
 NXRT Abbington, LLC                        NXRT Steeplechase, LLC
 NXRT Atera II, LLC                         NXRT Stone Creek, LLC
 NXRT Atera, LLC                            NXRT Summers Landing GP, LLC
 NXRT AZ2, LLC                              NXRT Summers Landing LP, LLC
 NXRT Barrington Mill, LLC                  NXRT Torreyana, LLC
 NXRT Bayberry, LLC                         NXRT Vanderbilt, LLC
 NXRT Bella Solara, LLC                     NXRT West Place, LLC
 NXRT Bella Vista, LLC                      NXRTBH AZ2, LLC
 NXRT Bloom, LLC                            NXRTBH Barrington Mill Owner, LLC
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill SM, Inc.
 NXRT Brandywine GP I, LLC                  NXRTBH Barrington Mill, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Bayberry, LLC
 NXRT Brandywine GP II, LLC                 NXRTBH Cityview, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Colonnade, LLC
 NXRT Brandywine LP, LLC                    NXRTBH Cornerstone Owner, LLC
 NXRT Brentwood Owner, LLC                  NXRTBH Cornerstone SM, Inc.
 NXRT Brentwood, LLC                        NXRTBH Cornerstone, LLC
 NXRT Cedar Pointe Tenant, LLC              NXRTBH Dana Point SM, Inc.
 NXRT Cedar Pointe, LLC                     NXRTBH Dana Point, LLC
 NXRT Cityview, LLC                         NXRTBH Foothill SM, Inc.
 NXRT Cornerstone, LLC                      NXRTBH Foothill, LLC
 NXRT Crestmont, LLC                        NXRTBH Heatherstone SM, Inc.
 NXRT Crestmont, LLC                        NXRTBH Heatherstone, LLC
 NXRT Enclave, LLC                          NXRTBH Hollister Tenant, LLC
 NXRT Glenview, LLC                         NXRTBH Hollister, LLC
 NXRT H2 TRS, LLC                           NXRTBH Madera SM, Inc.
 NXRT Heritage, LLC                         NXRTBH Madera, LLC
 NXRT Hollister TRS LLC                     NXRTBH McMillan, LLC
 NXRT Hollister, LLC                        NXRTBH North Dallas 3, LLC
 NXRT LAS 3, LLC                            NXRTBH Old Farm II, LLC
 NXRT Master Tenant, LLC                    NXRTBH Old Farm Tenant, LLC
 NXRT Nashville Residential, LLC            NXRTBH Old Farm, LLC
 NXRT Nashville Residential, LLC (fka       NXRTBH Radbourne Lake, LLC
 Freedom Nashville Residential, LLC)        NXRTBH Rockledge, LLC
 NXRT North Dallas 3, LLC                   NXRTBH Sabal Palms, LLC
 NXRT Old Farm, LLC                         NXRTBH Steeplechase, LLC
 NXRT Pembroke Owner, LLC                   (dba Southpoint Reserve at Stoney Creek)-VA
 NXRT Pembroke, LLC                         NXRTBH Stone Creek, LLC
 NXRT PHX 3, LLC                            NXRTBH Vanderbilt, LLC




                                                                           001459
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 15 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 120 of 222 PageID 4177


 NXRTBH Versailles SM, Inc.                       PWM1 Holdings, LLC
 NXRTBH Versailles, LLC                           PWM1, LLC
 Oak Holdco, LLC                                  RADCO - Bay Meadows, LLLP
 Oaks CGC, LLC                                    RADCO - Bay Park, LLLP
 Okada Family Revocable Trust                     RADCO NREC Bay Meadows Holdings, LLC
 Oldenburg, Ltd.                                  RADCO NREC Bay Park Holdings, LLC
 Pam Capital Funding GP Co. Ltd.                  Ramarim, LLC
 Pam Capital Funding, L.P.                        Rand Advisors Series I Insurance Fund
 PamCo Cayman Ltd.                                Rand Advisors Series II Insurance Fund
 Park West 1700 Valley View Holdco, LLC           Rand Advisors, LLC
 Park West 2021 Valley View Holdco, LLC           Rand PE Fund I, L.P.
 Park West Holdco, LLC                            Rand PE Fund I, L.P. - Series 1
 Park West Portfolio Holdco, LLC                  Rand PE Fund Management, LLC
 Participants of Highland 401K Plan               Rand PE Holdco, LLC
 Patrick Willoughby-McCabe                        Realdania
 PCMG Trading Partners XXIII, L.P.                Red River CLO, Ltd.
 PCMG Trading Partners XXIII, LP                  Red River Investors Corp.
 PDK Toys Holdco, LLC                             Riverview Partners SC, LLC
 Pear Ridge Partners, LLC                         Rockwall CDO II Ltd.
 Penant Management GP, LLC                        Rockwall CDO II, Ltd.
 Penant Management LP                             Rockwall CDO, Ltd.
 PensionDanmark Holding A/S                       Rockwall Investors Corp.
 PensionDanmark                                   Rothko, Ltd.
 Pensionsforsikringsaktieselskab                  RTT Bella Solara, LLC
 Peoria Place Development, LLC                    RTT Bloom, LLC
 (30% cash contributions - profit participation   RTT Financial, Inc.
 only)                                            RTT Hollister, LLC
 Perilune Aero Equity Holdings One, LLC           RTT Rockledge, LLC
 Perilune Aviation LLC                            RTT Torreyana, LLC
 PetroCap Incentive Holdings III. L.P.            SALI Fund Partners, LLC
 PetroCap Incentive Partners II GP, LLC           SAS Management
 PetroCap Incentive Partners II, L.P.             SAS Asset Recovery Ltd.
 PetroCap Incentive Partners III GP, LLC
 PetroCap Incentive Partners III, LP              San Diego County Employees Retirement
 PetroCap Management Company LLC                  Association
 PetroCap Partners II GP, LLC                     Sandstone Pasadena Apartments, LLC
 PetroCap Partners II, L.P.                       Sandstone Pasadena, LLC
 PetroCap Partners III GP, LLC                    Santa Barbara Foundation (third party)
 PetroCap Partners III, L.P.                      Saturn Oil & Gas LLC
 Pharmacy Ventures I, LLC                         SBC Master Pension Trust
 Pharmacy Ventures II, LLC                        Scott Matthew Siekielski
 Pollack, Ltd.                                    SE Battleground Park, LLC
 Powderhorn, LLC                                  SE Battleground Park, LLC




                                                                                   001460
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 16 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 121 of 222 PageID 4178


 SE Glenview, LLC                               SE Oak Mill II Owner, LLC (fka SCG Atlas
 SE Governors Green Holdings, L.L.C.            Oak Mill II, L.L.C.)
 SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
 (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
 L.L.C.)                                        Mill II REIT, L.L.C.)
 SE Governors Green I, LLC                      SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Oak Mill II, LLC
 SE Governors Green II, LLC                     SE Quail Landing, LLC
 SE Governors Green REIT, L.L.C.                SE River Walk, LLC
 SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
 (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                SE Stoney Ridge Holdings, L.L.C. (fka SCG
 SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
 (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
 SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
 SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
 SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
 SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
 SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
 SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
 SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
 SE Multifamily REIT Holdings LLC               Sentinel Reinsurance Limited
 SE Myrtles at Olde Towne, LLC                  SFH1, LLC
 SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
 SE Oak Mill I Holdings, LLC                    (fka NexPoint WLIF I, LLC)
 SE Oak Mill I Holdings, LLC (fka SCG Atlas     SFR WLIF II, LLC
 Oak Mill I Holdings, L.L.C.)                   (NexPoint WLIF II, LLC)
 SE Oak Mill I Owner, LLC (fka SCG Atlas        SFR WLIF III, LLC
 Oak Mill I, L.L.C.)                            (NexPoint WLIF III, LLC)
 SE Oak Mill I REIT, LLC                        SFR WLIF Manager, LLC
 SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     (NexPoint WLIF Manager, LLC)
 Mill I REIT, L.L.C.)                           SFR WLIF, LLC
 SE Oak Mill I, LLC                             (NexPoint WLIF, LLC)
 SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
 SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series II
 SE Oak Mill II Holdings, LLC (fka SCG Atlas    SFR WLIF, LLC Series III
 Oak Mill II Holdings, L.L.C.)                  SH Castle BioSciences, LLC




                                                                               001461
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 17 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 122 of 222 PageID 4179


 Small Cap Equity Sub, LLC                        The Mark and Pamela Okada Family Trust -
 Socially Responsible Equity Sub, LLC             Exempt Descendants' Trust
 SOF Brandywine I Owner, L.P.                     The Mark and Pamela Okada Family Trust -
 SOF Brandywine II Owner, L.P.                    Exempt Trust #2
 SOF-X GS Owner, L.P.                             The Ohio State Life Insurance Company
 Southfork Cayman Holdings, Ltd.                  The Okada Family Foundation, Inc.
 Southfork CLO, Ltd.                              The Okada Insurance Rabbi Trust
 Specialty Financial Products Designated          The SLHC Trust
 Activity Company (fka Specialty Financial        The Trustees of Columbia University in the
 Products Limited)                                City of New York
 Spiritus Life, Inc.                              The Twentysix Investment Trust
 SRL Sponsor LLC                                  (Third Party Investor)
 SRL Whisperwod LLC                               Thomas A. Neville
 SRL Whisperwood Member LLC                       Thread 55, LLC
 SRL Whisperwood Venture LLC                      Tihany, Ltd.
 SSB Assets LLC                                   Todd Travers
 Starck, Ltd.                                     Tranquility Lake Apartments Investors, L.P.
 Stemmons Hospitality, LLC                        Tuscany Acquisition, LLC
 Steve Shin                                       Uptown at Cityplace Condominium
 Stonebridge Capital, Inc.                        Association, Inc.
 Stonebridge-Highland Healthcare Private          US Gaming OpCo, LLC
 Equity Fund                                      US Gaming SPV, LLC
 Strand Advisors III, Inc.                        US Gaming, LLC
 Strand Advisors IV, LLC                          Valhalla CLO, Ltd.
 Strand Advisors IX, LLC                          VB GP LLC
 Strand Advisors V, LLC                           VB Holding, LLC
 Strand Advisors XIII, LLC                        VB One, LLC
 Strand Advisors XVI, Inc.                        VB OP Holdings LLC
 Strand Advisors, Inc.                            VBAnnex C GP, LLC
 Stratford CLO, Ltd.                              VBAnnex C Ohio, LLC
 Summers Landing Apartment Investors, L.P.        VBAnnex C, LP
 Term Loan B                                      Ventoux Capital, LLC
 (10% cash contributions - profit participation   (Matt Goetz)
 only)                                            VineBrook Annex B, L.P.
 The Dallas Foundation                            VineBrook Annex I, L.P.
 The Dallas Foundation (third party)              VineBrook Homes Merger Sub II LLC
 The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub LLC
 The Dugaboy Investment Trust                     VineBrook Homes OP GP, LLC
 The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes Operating Partnership, L.P.
 Nov 15, 2010                                     VineBrook Homes Trust, Inc.
 The Get Good Non-Exempt Trust No. 1              VineBrook Partners I, L.P.
 The Get Good Non-Exempt Trust No. 2              VineBrook Partners II, L.P.
 The Get Good Trust                               VineBrook Properties, LLC




                                                                                   001462
Case 19-34054-sgj11 Doc 1875-3 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 18 of
Case 3:21-cv-00538-N Document 26-5 Filed 18 06/09/21 Page 123 of 222 PageID 4180


 Virginia Retirement System
 Vizcaya Investment, LLC
 Wake LV Holdings II, Ltd.
 Wake LV Holdings, Ltd.
 Walter Holdco GP, LLC
 Walter Holdco I, Ltd.
 Walter Holdco, L.P.
 Warhol, Ltd.
 Warren Chang
 Westchester CLO, Ltd.
 William L. Britain
 Wright Ltd.
 Wright, Ltd.
 Yellow Metal Merchants, Inc.




                                                                     001463
Case 19-34054-sgj11 Doc 1875-4 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 2
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 124 of 222 PageID 4181



                                EXHIBIT EE




                                                                     001464
Case 19-34054-sgj11 Doc 1875-4 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 2 of 2
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 125 of 222 PageID 4182



 accounting or seek approval of any court with respect to the administration of the Claimant Trust,
 or as a condition for managing any payment or distribution out of the Claimant Trust Assets.

                 (b)    The Claimant Trustee shall provide quarterly reporting to the Oversight
 Board and Claimant Trust Beneficiaries of (i) the status of the Claimant Trust Assets, (ii) the
 balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
 Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
 applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
 Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
 of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
 expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
 Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
 such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
 Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
 confidentiality with respect to any non-public information.

                 (c)     The Claimant Trustee may dispose some or all of the books and records
 maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
 determines, with the unanimous consent of the Oversight Board, that the continued possession or
 maintenance of such books and records is no longer necessary for the benefit of the Claimant
 Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
 Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
 related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
 Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
 subsidiaries to retain such books and records, and for such periods, as are required to be retained
 pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
 regulations.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                        (i)     Compensation. As compensation for any services rendered by the
 Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
 compensation of $150,000 per month (the “Base Salary”). Within the first forty-five days
 following the Confirmation Date, the Claimant Trustee, on the one hand, and the Committee, if
 prior to the Effective Date, or the Oversight Board, if on or after the Effective Date, on the other,
 will negotiate go-forward compensation for the Claimant Trustee which will include (a) the Base
 Salarya base salary, (b) a success fee, and (c) severance.

                       (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Claimant Trust Expenses paid by the Claimant Trust.




 19
                                                                                       001465
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 1 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 126 of 222 PageID 4183



                                EXHIBIT FF




                                                                     001466
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 2 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 127 of 222 PageID 4184




                              Schedule of Contracts and Leases to Be Assumed

 1.      Advisory Services Agreement, dated November 21, 2011, effective June 20, 2011, by and
         between Carey International, Inc., and Highland Capital Management, L.P.
 2.      Amended and Restated Advisory Services Agreement, dated March 4, 2013, by and
         between Trussway Holdings, Inc., and Highland Capital Management, L.P.
 3.      Reference Portfolio Management Agreement, dated March 4, 2004, by and between
         Highland Capital Management, L.P., and Citibank N.A.
 4.      Advisory Services Agreement, dated May 25, 2011, by and between CCS Medical, Inc.,
         and Highland Capital Management, L.P.
 5.      Amended and Restated Advisory Services Agreement, dated February 28, 2013, by and
         between Cornerstone Healthcare Group Holding, Inc., and Highland Capital
         Management, L.P.
 6.      Prime Brokerage Agreement by and between Jefferies LLC and Highland Capital
         Management, L.P., dated May 24, 2013.
 7.      Amended and Restated Shared Services Agreement, dated August 21, 2015, by and
         between Highland Capital Management, L.P., and Falcon E&P Opportunities GP, LLC.
 8.      Amended and Restated Administrative Services Agreement, effective as of August 21,
         2015, by and between Highland Capital Management, L.P., and Petrocap Partners II GP,
         LLC.
 9.      Office Lease, between Crescent Investors, L.P., and Highland Capital Management, L.P.
 10.     Paylocity Corporation Services Agreement, between Highland Capital Management,
         L.P., and Paylocity Corporation, dated November 19, 2012.
 11.     Electronic Trading Services Agreement, between SunTrust Robinson Humphrey Inc., and
         Highland Capital Management, L.P., dated February 6, 2019.
 12.     Letter Agreement, between FTI Consulting, Inc., and Highland Capital Management,
         L.P., dated November 19, 2018.
 13.     Administrative Services Agreement, dated January 1, 2018, between Highland Capital
         Management, L.P., and Liberty Life Assurance Company of Boston.
 14.     Electronic Communications: Customer Authorization & Indemnification, between
         Highland Capital Management, L.P., and The Bank of New York Mellon Corporation,
         dated August 9, 2016.
 15.     Letter Agreement, dated August 9, 2016, Electronic Access Terms and Conditions, by
         and between The Bank of New York Mellon Trust Company, N.A., and Highland Capital
         Management, L.P.
 16.     Shared Services Agreement by and between Highland HCF Advisor, Ltd., and Highland
         Capital Management, L.P., dated effective October 27, 2017.


 DOCS_NY:41790.1 36027/002
 DOCS_DE:232636.3 36027/002

                                                                                 001467
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 3 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 128 of 222 PageID 4185



 17.     Sub-Advisory Agreement, by and between Highland HCF Advisors, Ltd., and Highland
         Capital Management, dated effective October 27, 2017.
 18.     Collateral Management Agreement, dated November 2, 2006, by and between Highland
         Credit Opportunities CDO Ltd. and Highland Capital Management, L.P.
 19.     Management Agreement, dated November 15, 2007, between Highland Restoration
         Capital Partners, L.P., Highland Restoration Capital Partners Offshore, L.P., Highland
         Restoration Capital Partners Master L.P., Highland Restoration Capital Partners GP,
         LLC, and Highland Capital Management, L.P.
 20.     Investment Management Agreement, between Highland Capital Multi-Strategy Fund,
         L.P., and Highland Capital Management, L.P., dated July 31, 2006.
 21.     Investment Management Agreement, between Highland Capital Multi-Strategy Master
         Fund, L.P., and Highland Capital Management, L.P., dated July 31, 2006.
 22.     Management Agreement, dated August 22, 2007, between and among Highland Capital
         Management, L.P., and Walkers Fund Services Limited, as trustee of Highland Credit
         Opportunities Japanese Unit Trust.
 23.     Third Amended and Restated Investment Management Agreement, by and among
         Highland Multi Strategy Credit Fund, Ltd., Highland Multi Strategy Credit Fund, L.P.,
         and Highland Capital Management, L.P., dated November 1, 2013.
 24.     Investment Management Agreement, dated March 31, 2015, by and among Highland
         Select Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., and Highland
         Capital Management, L.P.
 25.     Amended and Restated Investment Management Agreement, dated February 27, 2017, by
         and among Highland Prometheus Master Fund L.P., Highland Prometheus Feeder Fund I,
         L.P., Highland Prometheus Feeder Fund II, L.P., Highland SunBridge GP, LLC, and
         Highland Capital Management, L.P.
 26.     Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
         and Highland Capital Management, L.P.
 27.     Investment Management Agreement, dated November 1, 2007, by and between Longhorn
         Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
 28.     Reference Portfolio Management Agreement, dated August 1, 2016, by and between
         Highland Capital Management, L.P., and Valhalla CLO, Ltd.
 29.     Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
         CDO I, Ltd., and Highland Capital Management, L.P.
 30.     Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
         Ltd., and Highland Capital Management, L.P.
 31.     Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
         and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
 32.     Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
         Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                     2
 DOCS_DE:232636.3 36027/002

                                                                                 001468
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 4 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 129 of 222 PageID 4186



 33.     Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
         Highland Capital Management, L.P. (as amended)
 34.     Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
         CLO, Ltd., and Highland Capital Management, L.P.
 35.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
         Ltd., and Highland Capital Management, L.P.
 36.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
         Highland Capital Management, L.P.
 37.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
         Highland Capital Management, L.P., dated August 1, 2001.
 38.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
         Legacy Limited and Highland Capital Management, L.P.
 39.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 40.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
         Highland Capital Management, L.P.
 41.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
         Highland Capital Management, L.P. (as amended)
 42.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
         and Highland Capital Management, L.P.
 43.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
         Highland Capital Management, L.P.
 44.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
         CLO, Ltd., and Highland Capital Management, L.P.
 45.     AT&T Managed Internet Service, between Highland Capital Management, L.P. and
         AT&T Corp., dated February 24, 2015.
 46.     ViaWest, Master Service Agreement, dated October 3, 2011, between Highland Capital
         Management, L.P. and ViaWest
 47.     Stockholders’ Agreement, dated April 15, 2005, by and between American Banknote
         Corporation and Highland Capital Management, L.P.
 48.     Stockholders’ Agreement and Amendment No. 1, dated January 25, 2011, by and
         between Carey Holdings, Inc. and Highland Capital Management, L.P.
 49.     Stockholders’ Agreement and Amendment, dated March 24, 2010, by and between
         Cornerstone Healthcare Group Holding, Inc. and Highland Capital Management, L.P.
 50.     Members’ Agreement and Amendment, dated November 15, 2017, by and between
         Highland CLO Funding, Ltd. and Highland Capital Management, L.P.
 51.     Stock Purchase and Sale Agreement and Amendment, dated January 16, 2013, by and
         between Progenics Pharmaceuticals, Inc. and Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                    3
 DOCS_DE:232636.3 36027/002

                                                                              001469
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 5 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 130 of 222 PageID 4187



 52.     Stockholders’ Agreement and Amendments, dated October 24, 2008, by and between
         JHT Holdings, Inc. and Highland Capital Management, L.P.
 53.     Amended and Restated Limited Partnership Agreement of Highland Dynamic Income
         Fund, L.P., dated February 25, 2013, by and between Highland Dynamic Income Fund
         GP, LLC and Highland Capital Management, L.P.
 54.     Highland Multi-Strategy Fund, L.P. Limited Partnership Agreement, dated July 6, 2006,
         by and between Highland Multi-Strategy Fund GP, L.P. and Highland Capital
         Management, L.P.
 55.     Operating Agreement of HE Capital, LLC (as amended), dated September 27, 2007, by
         and between ENA Capital, LLC Ellman Management Group, Inc. and Highland Capital
         Management, L.P.
 56.     Limited Liability Company Agreement of Highland Multi-Strategy Onshore Master
         SubFund II, LLC, dated February 27, 2007, by and between Highland Multi-Strategy
         Master Fund, L.P. and Highland Capital Management, L.P.
 57.     Limited Liability Company Agreement of Highland Multi-Strategy Onshore Master
         SubFund, LLC, dated July 19, 2006, by and between Highland Multi-Strategy Master
         Fund, L.P. and Highland Capital Management, L.P.
 58.     Highland Capital Management, L.P., Limited Liability Company Agreement of Highland
         Receivables Finance 1, LLC, by and between Highland Capital Management, L.P. and
         Highland Capital Management, L.P.
 59.     Agreement of Limited Partnership of Highland Restoration Capital Partners, L.P. and
         Amendments, dated November 6, 2007, by and between Highland Restoration Capital
         Partners GP, LLC and Highland Capital Management, L.P.
 60.     Agreement of Limited Partnership of Highland Select Equity Fund GP, L.P., dated
         October 2005, by and between Highland Select Equity Fund GP, LLC and Highland
         Capital Management, L.P.
 61.     Agreement of Limited Partnership of Penant Management LP, dated December 12, 2012,
         by and between Penant Management GP, LLC and Highland Capital Management, L.P.
 62.     Agreement of Limited Partnership of Petrocap Incentive Partners III, LP, dated April 12,
         2018, by and between Petrocap Incentive Partners III GP, LLC, Petrocap Incentive
         Holdings III, LP and Highland Capital Management, L.P.
 63.     Amended and Restated Agreement of Limited Partnership of Petrocap Partners II, LP,
         dated October 30, 2014, by and between Petrocap Partners II GP, LLC, Petrocap
         Incentive Partners II, LP and Highland Capital Management, L.P.
 64.     Agreement of Limited Partnership of Highland Credit Opportunities CDO GP, L.P.,
         dated December 29, 2005, by and between Highland Credit Opportunities CDO GP, LLC
         and Highland Capital Management, L.P.
 65.     Fourth Amended and Restated Limited Partnership Agreement of Highland Multi
         Strategy Credit Fund, L.P., dated November 1, 2014, by and between Highland Multi
         Strategy Credit Fund GP, L.P. and Highland Capital Management, L.P.


 DOCS_NY:41790.1 36027/002                      4
 DOCS_DE:232636.3 36027/002

                                                                                   001470
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 6 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 131 of 222 PageID 4188



 66.     DUO Security, 2 factor authentication, by and between DUO Security and Highland
         Capital Management, L.P.
 67.     GoDaddy Domain Registrations, by and between GoDaddy and Highland Capital
         Management, L.P.
 68.     Highland Loan Fund, Ltd. et al, Investment Management Agreement, dated July 31,
         2001, by and between Highland Loan Fund, Ltd. et al and Highland Capital Management,
         L.P.
 69.     E Mailflow Monitoring, by and between Mxtoolbox and Highland Capital Management,
         L.P.
 70.     Cloud single sign on for HR related employee login, by and between Onelogin and
         Highland Capital Management, L.P.
 71.     Collateral Management Agreement, dated May 19, 1998, by and between Pam Capital
         Funding LP, Ranger Asset Mgt LP and Highland Capital Management, L.P.
 72.     Collateral Management Agreement, dated August 6, 1997, by and between Pamco
         Cayman Ltd., Ranger Asset Mgt LP and Highland Capital Management, L.P.
 73.     Order Addenda, dated January 28, 2020, by and between CenturyLink Communications,
         LLC and Highland Capital Management, L.P.
 74.     Service Agreement (as amended), dated April 1, 2005, by and between Intex Solutions,
         Inc. and Highland Capital Management, L.P.
 75.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Red River CLO Ltd. et al
 76.     Interim Collateral Management Agreement, June 15, 2005, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 77.     Amendment No. 1 to Servicing Agreement, October 2, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd
 78.     Collateral Servicing Agreement dated December 20, 2006, between Highland Capital
         Management, L.P. and Highland Park CDO I, Ltd.; The Bank of New York Trust
         Company, National Association
 79.     Representations and Warranties Agreement, dated December 20, 2006, between Highland
         Capital Management, L.P. and Highland Park CDO I, Ltd.
 80.     Collateral Administration Agreement, dated March 27, 2008, between Highland Capital
         Management, L.P. and Aberdeen Loan Funding, Ltd.; State Street Bank and Trust
         Company
 81.     Collateral Administration Agreement, dated December 20, 2007, between Highland
         Capital Management, L.P. and Greenbriar CLO, Ltd.; State Street Bank and Trust
         Company
 82.     Collateral Acquisition Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd



 DOCS_NY:41790.1 36027/002                    5
 DOCS_DE:232636.3 36027/002

                                                                               001471
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 7 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 132 of 222 PageID 4189



 83.     Collateral Administration Agreement, dated March 13, 2007, between Highland Capital
         Management, L.P. and Eastland CLO, Ltd. and Investors Bank and Trust Company
 84.     Collateral Administration Agreement, dated October 13, 2005, between Highland Capital
         Management, L.P. and Gleneagles CLO, Ltd.; JPMorgan Chase Bank, National
         Association
 85.     Collateral Acquisition Agreement, dated November 30, 2006, between Highland Capital
         Management, L.P. and Grayson CLO, Ltd.
 86.     Collateral Administration Agreement, dated November 30, 2006, between Highland
         Capital Management, L.P. and Grayson CLO, Ltd.; Investors Bank & Trust Company
 87.     Collateral Acquisition Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.
 88.     Collateral Administration Agreement, dated August 3, 2006, between Highland Capital
         Management, L.P. and Red River CLO, Ltd.; U.S. Bank National Association
 89.     Master Warehousing and Participation Agreement, dated April 19, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; Highland Special
         Opportunities Holding Company
 90.     Master Warehousing and Participation Agreement, dated February 2, 2006, between
         Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5 Funding, LLC;
         IXIS Financial Products Inc.
 91.     Master Warehousing and Participation Agreement (Amendment No. 2), dated May 5,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 92.     Master Warehousing and Participation Agreement (Amendment No. 1), dated April 12,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 93.     Master Warehousing and Participation Agreement (Amendment No. 3), dated June 22,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 94.     Master Warehousing and Participation Agreement (Amendment No. 4), dated July 17,
         2006, between Highland Capital Management, L.P. and Red River CLO Ltd.; MMP-5
         Funding, LLC; IXIS Financial Products Inc.
 95.     Collateral Administration Agreement, dated February 2, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; U.S. Bank National Association; IXIS
         Financial Products Inc.
 96.     Collateral Administration Agreement, dated April 18, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Highland Special Opportunities Holding
         Company; U.S. Bank National Association
 97.     Master Participation Agreement, dated June 5, 2006, between Highland Capital
         Management, L.P. and Red River CLO Ltd.; Grand Central Asset Trust



 DOCS_NY:41790.1 36027/002                     6
 DOCS_DE:232636.3 36027/002

                                                                                001472
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 8 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 133 of 222 PageID 4190



 98.     A&R Asset Acquisition Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Smith Barney Inc.; Highland Loan Funding V Ltd.
 99.     A&R Master Participation Agreement, dated July 18, 2001, between Highland Capital
         Management, L.P. and Salomon Brothers Holding Company; Highland Loan Funding V
         Ltd.
 100.    Collateral Acquisition Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.
 101.    Collateral Administration Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Jasper CLO Ltd.; JPMorgan Chase Bank, National Association
 102.    Master Warehousing and Participation Agreement, dated March 24, 2005, between
         Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5 Funding, LLC; and
         IXIS Financial Products Inc.
 103.    Master Warehousing and Participation Agreement (Amendment No. 1), dated May 16,
         2005, between Highland Capital Management, L.P. and Jasper CLO Ltd; MMP-5
         Funding, LLC; and IXIS Financial Products Inc.
 104.    Securities Account Control Agreement, dated June 29, 2005, between Highland Capital
         Management, L.P. and Highland CDO Opportunity Fund, Ltd.; JPMorgan Chase Bank,
         National Association
 105.    Collateral Administration Agreement, dated December 8, 2005, between Highland
         Capital Management, L.P. and Liberty CLO Ltd.
 106.    Collateral Administration Agreement, dated May 10, 2006, between Highland Capital
         Management, L.P. and Rockwall CDO Ltd; JPMorgan Chase Bank, National Association
 107.    Collateral Administration Agreement, dated May 9, 2007, between Highland Capital
         Management, L.P. and Rockwall CDO II, Ltd.; Investors Bank & Trust Company
 108.    Collateral Administration Agreement, dated March 15, 2005, between Highland Capital
         Management, L.P. and Southfork CLO Ltd.; JPMorgan Chase Bank, National
         Association
 109.    Collateral Administration Agreement, dated October 25, 2007, between Highland Capital
         Management, L.P. and Stratford CLO Ltd.; State Street
 110.    Collateral Administration Agreement, dated August 18, 2004, between Highland Capital
         Management, L.P. and Valhalla CLO, Ltd.; JPMorgan Chase Bank
 111.    Extension/Buy-Out Agreement, dated August 18, 2004, between Highland Capital
         Management, L.P. and Citigroup Financial Products Inc.; Citigroup Global Markets Inc.
 112.    Collateral Acquisition Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.
 113.    Collateral Administration Agreement, dated May 31, 2007, between Highland Capital
         Management, L.P. and Westchester CLO, Ltd.; Investors Bank & Trust Company
 114.    Collateral Administration Agreement, dated December 21, 2006, between Highland
         Capital Management, L.P. and Brentwood CLO, Ltd.; Investors Bank & Trust Company


 DOCS_NY:41790.1 36027/002                     7
 DOCS_DE:232636.3 36027/002

                                                                                001473
Case 19-34054-sgj11 Doc 1875-5 Filed 02/01/21 Entered 02/01/21 16:22:31 Page 9 of 9
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 134 of 222 PageID 4191



 115.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and James Seery
 116.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and John Dubel
 117.       Indemnification and Guaranty Agreement between Highland Capital Management,
            Strand Advisors, Inc. and Russell Nelms
 118.       Colocation Service Order dated October 14, 2019 between Highland Capital
            Management and Dawn US Holdings, LLC d/b/a Evoque Date Center Solutions
 119.       Tradesuite Web Module Services/Agreement between Highland Capital Management and
            DTCC ITP LLC
 120.       Bloomberg (Terminal) Agreement No. 306371 between Highland Capital Management
            and Bloomberg Finance, L.P. 1
 121.       Master Service Agreement between Highland Capital Management and Via West
 122.       Amendment to Bloomberg Order Management System Addendum and Bloomberg Order
            Management System Schedule of Services Account No. 167969 between Highland
            Capital Management and Bloomberg Finance, L.P.
 123.       Fourth Amendment to Software License and Services Agreement between Highland
            Capital Management and Markit WSO Corporation
 124.       Master Services Agreement, First Amendment to Master Services Agreement, Second
            Amendment and Restatement of Master Services Agreement between Highland Capital
            Management and Siepe Services, LLC
 125.       Internet Agreement Account No. 831-000-7888-651 between Highland Capital
            Management and AT&T
 126.       Landline Fax Agreement Account No. 831-000-2532-176 between Highland Capital
            Management and AT&T
 127.       Amazon Web Services Account No. 353534426569 between Highland Capital
            Management and Amazon Web Service, Inc.
 128.       Website Hosting Agreement                Account No. 325667 between Highland Capital
            Management and WP Engine




 1
     The Debtor is currently in discussions with Bloomberg regarding the assumption of this agreement.

 DOCS_NY:41790.1 36027/002                                 8
 DOCS_DE:232636.3 36027/002

                                                                                                     001474
Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 1 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 135 of 222 PageID 4192



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                 )
 In re:                                                          ) Chapter 11
                                                                 )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            ) Case No. 19-34054 (SGJ)
                                                                 )
                                    Debtor.                      )
                                                                 )

     SUPPLEMENTAL CERTIFICATION OF PATRICK M. LEATHEM WITH RESPECT
         TO THE TABULATION OF VOTES ON THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

 I, Patrick M. Leathem, depose and say under the penalty of perjury:

          1.        I am a Senior Consultant in Corporate Restructuring Services, employed by

 Kurtzman Carson Consultants LLC (“KCC”), located at 222 N. Pacific Coast Highway, 3rd

 Floor, El Segundo, California 90245. I am over the age of 18 and not a party to this action.

          2.        On October 18, 2019, the United States Bankruptcy Court for the District of

 Delaware Court entered the Order Appointing Kurtzman Carson Consultants as Claims and

 Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) and Local Rule

 2002-1(f) (Docket No. 43), prior to a venue transfer to this District.

          3.        On January 19, 2021, the Debtor filed the Certification of Patrick M. Leathem with

 Respect to the Tabulation of Votes on the Fifth Amended Plan of Reorganization of Highland

 Capital Management, L.P. (Docket No. 1772) (the “Original Voting Certification”). This

 certification supplements the Original Voting Certification to reflect the updated tabulation of

 votes for Class 7 and Class 8.




 1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
       address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




 DOCS_SF:104985.1
                                                                                                  001475
Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 2 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 136 of 222 PageID 4193



          4.        KCC has considerable experience in soliciting and tabulating votes to accept or

 reject proposed chapter 11 plans. Except as otherwise stated, I could and would testify to the

 following based upon my personal knowledge. I am authorized to submit this Certification on

 behalf of KCC.

          5.        Pursuant to the terms of the settlement between the Debtor and the Senior

 Employees and the Debtor’s settlement with Patrick Daugherty, the updated tabulation of votes

 reflecting the settlements is attached hereto as Exhibit A. The detailed ballot reports for the

 affected classes (Voting Classes 7 and 8) are attached to this Certification as Exhibits A-2 and

 A-3, along with a summary 2 provided to KCC by the Debtor with respect to the Debtor’s

 position with respect to the tabulation and classification of votes in the Voting Classes pursuant

 to the Settlement, Disclosure Statement Order, Plan and applicable law.



                                                      Conclusion

          To the best of my knowledge, information and belief, the foregoing information

 concerning the distribution, submission and tabulation of Ballots in connection with the Plan is

 true. The Ballots received by KCC are stored at KCC’s office and are available for inspection by

 or submission to this Court.


 Dated: February 3, 2021
                                                                            /s/ Patrick M. Leathem
                                                                           Patrick M. Leathem




 2
  Please see footnotes on the detailed ballot reports with respect to tabulation of certain ballots in Class 7 and Class
 8. The changes reflecting the voting tabulation with respect to the Debtor’s settlement with the Senior Employees
 and with Mr. Daugherty are highlighted in the Exhibits to this Supplemental Certification. The voting summaries
 and tabulations remain as set forth in the Original Voting Certification, except to the extent modified by this
 Supplemental Certification.




                                                            2
 DOCS_SF:104985.1
                                                                                                        001476
Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 3 of 7
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 137 of 222 PageID 4194


                              EXHIBIT A




                                                                    001477
                                    Case 19-34054-sgj11 Doc 1887 Filed 02/03/21                Entered 02/03/21 08:39:30             Page 4 of 7
                                                                                    Exhibit A
                                                                       Revised Ballot Tabulation Summary


                                                        Ballots Not       Number        Number
                                                                  1
                         Class                          Tabulated        Accepting      Rejecting     Amount Accepting         Amount Rejecting              Voting Result
 Class 2 - Frontier Secured Claim                            0                1              0          $5,209,963.62               $0.00            Accepted in Number
                                                                          100.00%         0.00%           100.00%                  0.00%             Accepted in Dollar
 Class 7 - Convenience Claims                                 0              16              0          $4,155,683.51               $0.00            Accepted in Number
                                                                          100.00%         0.00%           100.00%                  0.00%             Accepted in Dollar
 Class 8 - General Unsecured Claims                           1              17             27         $324,578,303.49           $650,025.00         Rejected in Number
                                                                           38.64%        61.36%            99.80%                  0.20%             Accepted in Dollar
 Class 9 - Subordinated Claims                                0               5              0         $35,000,000.00               $0.00            Accepted in Number
                                                                          100.00%         0.00%           100.00%                  0.00%             Accepted in Dollar

                                                        Ballots Not       Number        Number        Amount of Interests     Amount of Interests
                        Class                           Tabulated        Accepting      Rejecting        Accepting                Rejecting                  Voting Result
 Class 10 - Class B/C Limited Partnership Interests          0                0             0               0.00                     0.00            No Votes
                                                                           0.00%         0.00%             0.00%                    0.00%            No Votes
 Class 11 - Class A Limited Partnership Interests             0               0             1               0.00               37.37% Interests      Rejected in Number
                                                                           0.00%        100.00%            0.00%                   100.00%           Rejected in Amount


 1
  The only vote not tabulated was Class 8 Ballot No. 15 of HarbourVest Partners L.P. on behalf of funds and accounts under management, that cast a vote under Bankruptcy Rule 3018
 which was not allocated a voting amount under the HarbourVest settlement.
                                                                                                                                                                                Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21
                                                                                                                                                                                Page 138 of 222 PageID 4195




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                                              Page 1 of 1

                                                                                                                                                        001478
          Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 5 of 7
          Case 3:21-cv-00538-N Document 26-5 Exhibit
                                                 Filed A-2
                                                       06/09/21 Page 139 of 222 PageID 4196
                                               Revised Class 7 Ballot Detail
                                                  Convenience Claims



                      Creditor Name1             Ballot No.     Voting Amount          Date Filed     Vote
             Argo Partners                           3                 $10,000.00       12/08/2020 Accept
             CBIZ Valuation Group, LLC               48                 $8,269.26       01/05/2021 Accept
             Contrarian Funds, LLC                   1               $268,095.08        12/04/2020 Accept

             Crescent TC Investors, L.P.            41                   $27,480.67     01/04/2021 Accept
             Daniel Sheehan & Associates,            6                   $32,433.75     12/21/2020 Accept
             PLLC
             Department of the Treasury -           39                   $85,281.32     01/04/2021 Accept
             Internal Revenue Service
             Katten Muchin Rosenman LLP              4                   $16,695.00     12/10/2020 Accept
             MCS Capital LLC c/o STC, Inc.           8                  $507,430.34     12/21/2020 Accept

             Meta-e Discovery, LLC                   9                  $779,969.84     12/22/2020   Accept
             Parmentier, Andrew                     51                  $136,350.00     01/05/2021   Accept
             Pivotal Research Group LLC             11                    $2,500.00     12/29/2020   Accept
             Ryan P. Newell (Connolly               12                  $166,062.22     12/31/2020   Accept
             Gallagher LLP)
             Siepe Services, LLC                    64                   $80,183.88     01/05/2021 Accept

             Stinson Leonard Street LLP             65                  $645,155.15     01/14/2021 Accept
             Isaac Leventon                         61                  $598,198.00     01/05/2021 Accept
             Frank Waterhouse                       59                  $791,579.00     01/05/2021 Accept

             Total Class Members                    16                 $4,155,683.51
             Accepting                              16                 $4,155,683.51                          100%
             Rejecting                               0                         $0.00                            0%


             1
              The Debtor has advised that pursuant to the terms of the Settlement between the Debtor and the
             Senior Employees, Waterhouse shall have a Class 7 Claim in the amount of $791,579.00 and vote to
             accept the Plan, with such claim to be treated pursuant to the terms of the Settlement; and (ii)
             Leventon will have a Class 7 Claim in the amount of $598,198.00 and vote to accept the Plan, with
             such claim to be treated in accordance with the terms of the Settlement.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                  Page 1 of 1

                                                                                                     001479
          Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 6 of 7
          Case 3:21-cv-00538-N Document 26-5 Exhibit
                                                 Filed A-3
                                                       06/09/21 Page 140 of 222 PageID 4197
                                              Revised Class 8 Ballot Detail
                                               General Unsecured Claims



                 Creditor Name1            Ballot No.    Voting Amount        Date Filed           Vote
        Acis Capital Management L.P. and       45          $23,000,000.00          01/05/2021 Accept
        Acis Capital Management GP,
        LLC
        Charlotte Investor IV, L.P.           19                      $1.00       12/31/2020 Accept

        Contrarian Funds, LLC3                20              $1,318,730.36       01/04/2021 Accept

        Ellington, Scott                      56              $7,604,375.00       01/05/2021 Accept
        Employee 01                           50                      $1.00       01/05/2021 Reject

        Employee 02                           52                      $1.00       01/05/2021   Reject
        Employee 03                           2                       $1.00       12/07/2020   Accept
        Employee 04                           26                      $1.00       01/04/2021   Reject
        Employee 06                           32                      $1.00       01/04/2021   Reject

        Employee 08                           28                      $1.00       01/04/2021   Reject
        Employee 09                           40                      $1.00       01/04/2021   Reject
        Employee 11                           24                      $1.00       01/04/2021   Reject
        Employee 12                           29                      $1.00         1/4/2021   Reject
        Employee 13                           25                      $1.00       01/04/2021   Reject

        Employee 14                           27                      $1.00       01/04/2021 Reject
        Employee 15                           30                      $1.00       01/04/2021 Reject
        Employee 16                           43                      $1.00       01/04/2021 Reject

        Employee 17                           47                      $1.00       01/05/2021   Reject
        Employee 18                           34                      $1.00       01/04/2021   Reject
        Employee 19                           38                      $1.00       01/04/2021   Reject
        Employee 20                           49                      $1.00       01/05/2021   Reject
        Employee 22                           44                      $1.00       01/05/2021   Reject
        Employee 23                           23                      $1.00       01/04/2021   Reject
        Employee 25                           33                      $1.00       01/04/2021   Reject
        Employee 26                           31                      $1.00       01/04/2021   Reject
        Employee 27                           36                      $1.00       01/04/2021   Reject
        Employee 28                           46                      $1.00       01/05/2021   Reject
        Employee 29                           21                      $1.00       01/04/2021   Reject
        Employee 30                           37                      $1.00       01/04/2021   Reject
        HarbourVest 2017 Global AIF L.P.      18              $4,366,125.00       12/31/2020   Accept

        HarbourVest 2017 Global Fund          17              $2,183,085.00       12/31/2020 Accept
        L.P.
        HarbourVest Dover Street IX           16            $31,954,320.00        12/31/2020 Accept
        Investment L.P.
        HarbourVest Skew Base AIF L.P.        13               $648,990.00        12/31/2020 Accept

        Highland Crusader Offshore            10                 $50,000.00       12/28/2020 Accept
        Partners, L.P., et al.
        Hunter Covitz                         35               $250,000.00        01/04/2021 Reject



In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                 Page 1 of 2

                                                                                            001480
            Case 19-34054-sgj11 Doc 1887 Filed 02/03/21 Entered 02/03/21 08:39:30 Page 7 of 7
            Case 3:21-cv-00538-N Document 26-5 Exhibit
                                                   Filed A-3
                                                         06/09/21 Page 141 of 222 PageID 4198
                                                 Revised Class 8 Ballot Detail
                                                  General Unsecured Claims



                 Creditor Name1              Ballot No.      Voting Amount            Date Filed           Vote
        HV International VIII Secondary          14              $5,847,480.00             12/31/2020 Accept
        L.P.
        Jean Paul Sevilla                        63                $400,000.00              01/05/2021 Reject

        Leventon, Isaac                          58                $744,181.00              01/05/2021 Accept

        Patrick Hagaman Daugherty                42              $9,134,019.00              01/04/2021 Accept
        Raymond Joseph Dougherty                 62                      $1.00              01/05/2021 Reject
        Redeemer Commttee Highland                5            $137,696,610.00              12/16/2020 Accept
        Crusader Fund
        Surgent, Thomas                          57              $3,958,628.14              01/05/2021 Accept
        UBS Securities LLC                       22             $94,761,076.00              01/04/2021 Accept

        Waterhouse, Frank                        59              $1,310,681.99              01/05/2021 Accept

                                              Number            Amount
        Total Class Members                      44         $325,228,328.49
        Accepting                                17         $324,578,303.49
                                              (38.64%)         (99.80%)
        Rejecting                                27           $650,025.00
                                              (61.36%)          (0.20%)

        1
          The Debtor has advised that pursuant to the Settlement agreed to by and between the Debtor, on the one hand,
        and Ellington, Waterhouse, Surgent and Leventon (the "Settlement"), the parties agreed that: (i) Ellington shall
        vote his entire Class 8 Claim in the amount of $7,604,375.00 to accept the Plan, of which amount $1,367,197.00
        will receive the treatment provided for Class 7 Convenience Claims in accordance with the terms of the
        Settlement; (ii) Surgent shall vote his entire Class 8 Claim in the amount of $3,958,628.14 to accept the Plan, of
        which $1,191,748.00 will receive the treatment provided for Class 7 Convenience Claims in accordance with the
        terms of the Settlement; (iii) Leventon will reduce his Class 8 Claim by $598,198 from $1,342,379 to $744,181
        and vote to accept the Plan. Leventon will have a Class 7 Claim in the amount of $598,198.00 and receive the
        treatment provided to Class 7 Convenience Claims in accordance with the terms of the Settlement; and (iv)
        Waterhouse will reduce his Class 8 Claim by $791,579.00 from $2,102,260.99 to $1,310,681.99. Waterhouse will
        have a a Class 7 Claim in the voting amount of $791,579.00 and receive the treatment provided to Class 7
        Convenience Claims in accordance with the terms of the Settlement. In addition, Daugherty has agreed to change
        his vote to accept the Plan.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                    Page 2 of 2

                                                                                                       001481
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 1 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 142 of 222 PageID 4199



 United States Department of Justice
 Office of the United States Trustee
 1100 Commerce St. Room 976
 Dallas, Texas 75242
 (202) 834-4233

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                            §
                                   §
 HIGHLAND CAPITAL MANAGEMENT, L.P. §                         Case No. 19-34054
                                   §
                                   §
                                   §
     Debtors-in-Possession.        §



     United States Trustee’s Limited Objection to Confirmation of Debtors’ Fifth Amended
                        Plan of Reorganization (Docket Entry No. 1472)


 To the Honorable Stacey J. Jernigan,
 United States Bankruptcy Judge:

         The United States Trustee for Region 6 files this Limited Objection (the “Objection”) to

 the Debtor’s Fifth Amended Plan of Reorganization (the “Plan” -- docket entry [D.E.] 1472, filed

 11/24/2020). In support of the relief requested, the United States Trustee respectfully submits as

 follows:

                                                  Summary

         The United States Trustee objects to confirmation of the Plan because the releases exceed

 the scope permitted by Fifth Circuit precedent. The United States Trustee has resolved other

 objections with the Debtors, and these resolutions will be announced and incorporated in the

 confirmation order.




 United States Trustee’s Confirmation Objection                                          Page 1 of 6
 
                                                                                     001482
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 2 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 143 of 222 PageID 4200



                                      Facts: Relevant Plan Provisions

     Salient Definitions:

                 1.      The Plan defines exculpated and released parties as follows:

         a. “Exculpated Parties” means, collectively, (i) the Debtor and its successors and assigns, direct

             and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the Employees, (iii)

             Strand, (iv) the Independent Directors, (v) the Committee, (vi) the members of the Committee

             (in their official capacities), (vii) the Professionals retained by the Debtor and the Committee

             in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related Persons of each of the

             parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none

             of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and

             managed entities), the Charitable Donor Advised Fund, L.P. (and any of its subsidiaries,

             including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd. (and any of

             its subsidiaries, members, and managed entities), Highland Capital Management Fund

             Advisors, L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of

             its subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust),

             the Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included

             in the term “Exculpated Party.”

         b. “Released Parties” means, collectively, (i) the Independent Directors; (ii) Strand (solely from

             the date of the appointment of the Independent Directors through the Effective Date); (iii) the

             CEO/CRO; (iv) the Committee; (v) the members of the Committee (in their official

             capacities), (vi) the Professionals retained by the Debtor and the Committee in the Chapter 11

             Case; and (vii) the Employees.

 Plan, D.E. 1472; definitions 61, 111, p. 16.

 Releasing Third Parties:

                  2. The Plan releases third parties who would share liability with the Debtor:

 United States Trustee’s Confirmation Objection                                                    Page 2 of 6
 
                                                                                               001483
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 3 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 144 of 222 PageID 4201


             “[E]ach Released Party is deemed to be, hereby conclusively, absolutely, unconditionally,

             irrevocably, and forever released and discharged by the Debtor and the Estate, in each case on

             behalf of themselves and their respective successors, assigns, and representatives, including,

             but not limited to, the Claimant Trust and the Litigation Sub-Trust from any and all Causes of

             Action, including any derivative claims, asserted on behalf of the Debtor, whether known or

             unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law,

             equity, contract, tort or otherwise, that the Debtor or the Estate would have been legally

             entitled to assert in their own right (whether individually or collectively) or on behalf of the

             holder of any Claim against, or Interest in, a Debtor or other Person.

 Plan, D.E. 1472, p. 48.

                 3.      The releases for Released Parties exclude “any Causes of Action arising from

 willful misconduct, criminal misconduct, actual fraud, or gross negligence of such applicable Released

 Party as determined by Final Order of the Bankruptcy Court or any other court of competent jurisdiction.”

 Plan, D.E. 1472, pp. 48-49.

                 4.      The Plan releases do not contemplate any type of channeling injunction.

 Exculpating Third Parties:

                 5.      The exculpation provisions broadly cover third parties:

                 Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent permitted

                 by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is

                 hereby exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,

                 right, Cause of Action, remedy, loss, and liability for conduct occurring on or after the

                 Petition Date in connection with or arising out of (i) the filing and administration of the

                 Chapter 11 Case; (ii) the negotiation and pursuit of the Disclosure Statement, the Plan, or

                 the solicitation of votes for, or confirmation of, the Plan; (iii) the funding or

                 consummation of the Plan (including the Plan Supplement) or any related agreements,


 United States Trustee’s Confirmation Objection                                                      Page 3 of 6
 
                                                                                                001484
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 4 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 145 of 222 PageID 4202


                 instruments, or other documents, the solicitation of votes on the Plan, the offer, issuance,

                 and Plan Distribution of any securities issued or to be issued pursuant to the Plan,

                 including the Claimant Trust Interests, whether or not such Plan Distributions occur

                 following the Effective Date; (iv) the implementation of the Plan; and (v) any

                 negotiations, transactions, and documentation in connection with the foregoing clauses

                 (i)-(v); provided, however, the foregoing will not apply to (a) any acts or omissions of an

                 Exculpated Party arising out of or related to acts or omissions that constitute bad faith,

                 fraud, gross negligence, criminal misconduct, or willful misconduct or (b) Strand or any

                 Employee other than with respect to actions taken by such Entities from the date of

                 appointment of the Independent Directors through the Effective Date. This exculpation

                 shall be in addition to, and not in limitation of, all other releases, indemnities,

                 exculpations, any other applicable law or rules, or any other provisions of this Plan,

                 including ARTICLE IV.C.2, protecting such Exculpated Parties from liability.



                                        Argument and Authority

 Plan Contains Non-Consensual Third-Party Releases and Exculpation in Contravention of
 Fifth Circuit Precedent.

                 6.      The Plan contains non-consensual third-party releases that should be

 stricken under Fifth Circuit precedent.

                 7.      The Plan’s exculpation provisions are similarly overbroad.

                 8.      While the Plan specifies that the releases and exculpation are allowed to

 “the maximum extent allowed by law,” the law in the Fifth Circuit is that they are not allowed.

                 9.      Like the Highland Capital Plan, the Pacific Lumber plan contained

 exculpation and release provisions that carved out willful or intentional conduct. Scotia Pacific

 Co., LLC v. Official Unsecured Creditors’ Committee (In re Pacific Lumber Co.), 584 F.3d 229


 United States Trustee’s Confirmation Objection                                                        Page 4 of 6
 
                                                                                                 001485
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 5 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 146 of 222 PageID 4203



 (5th Cir. 2009). Reviewing four prior Fifth Circuit bankruptcy cases, the Pacific Lumber court

 concluded these cases “seem broadly to foreclose non-consensual non-debtor releases and

 permanent injunctions.” Id. at 252 (citations omitted). The Fifth Circuit struck these non-

 consensual provisions as to parties who were co-liable with the debtor but noted that committee

 members and committee professionals received qualified immunity. Id.

                 10.     The Pacific Lumber court disallowed the exculpation and releases of the

 debtors’ officers, directors, and professionals because there was no evidence that they “were

 jointly liable for any . . . pre-petition debt. They are not guarantors or sureties, nor are they

 insurers. Instead, the essential function of the exculpation clause . . . is to absolve the released

 parties from any negligent conduct that occurred during the course of the bankruptcy. The fresh

 start § 524(e) provides to debtors is not intended to serve this purpose.” Id. at 252-53.

                 11.     Bankruptcy Courts in the Northern District of Texas have resolved

 objections to exculpation or release provisions by replacing such provisions with channeling

 injunctions. See Memorandum Opinion and Order, Docket Entry No. 4614, In re Pilgrim’s

 Pride Corporation, et al., Case No. 08-45664-DML-11 (January 14, 2010); Fourth Amended

 Joint Chapter 11 Plan of CHC Group Ltd. and its Affiliated Debtors (Section 10.8), Docket Entry

 No. 1701, In re CHC Group, Ltd., Case No. 16-31854-BJH-11, United States Bankruptcy Court

 for the Northern District of Texas, Dallas Division (February 16, 2017).

                 12.     The Plan release and exculpation provisions should be limited. Unless

 they exclude the Debtors’ professionals, the Debtors’ officers and directors, and others not

 protected by quasi-immunity, confirmation should be denied.




 United States Trustee’s Confirmation Objection                                               Page 5 of 6
 
                                                                                         001486
Case 19-34054-sgj11 Doc 1671 Filed 01/05/21 Entered 01/05/21 16:46:20 Page 6 of 6
Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 147 of 222 PageID 4204



                                                  Conclusion

         Wherefore, the United States Trustee requests that the Court deny approval of the Plan

 and grant to the United States Trustee such other and further relief as is just and proper.




 DATED: January 5, 2021                            Respectfully submitted,

                                                   WILLIAM T. NEARY
                                                   UNITED STATES TRUSTEE

                                                   /s/ Lisa L. Lambert
                                                   Lisa L. Lambert
                                                   Asst. U.S. Trustee, TX 11844250
                                                   Office of the United States Trustee
                                                   1100 Commerce Street, Room 976
                                                   Dallas, Texas 75242
                                                   (202) 834-4233



                                         Certificate of Service

         There undersigned hereby certifies that on January 5, 2020, a copy of the foregoing

 pleading was served via ECF to parties requesting notice via ECF.

                                                          /s/ Lisa L. Lambert
                                                          Lisa L. Lambert




 United States Trustee’s Confirmation Objection                                                Page 6 of 6
 
                                                                                         001487
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 1 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 148 of 222 PageID 4205


                        IN THE UNITED STATES BANKRUPTCY COURT
    1                     FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
    2
                                          )   Case No. 19-34054-sgj-11
    3   In Re:                            )   Chapter 11
                                          )
    4   HIGHLAND CAPITAL                  )   Dallas, Texas
        MANAGEMENT, L.P.,                 )   Tuesday, February 2, 2021
    5                                     )   9:30 a.m. Docket
                   Debtor.                )
    6                                     )   CONFIRMATION HEARING [1808]
                                          )   AGREED MOTION TO ASSUME [1624]
    7                                     )
    8                         TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE STACEY G.C. JERNIGAN,
    9                      UNITED STATES BANKRUPTCY JUDGE.

   10   WEBEX APPEARANCES:

   11   For the Debtor:                   Jeffrey Nathan Pomerantz
                                          PACHULSKI STANG ZIEHL & JONES, LLP
   12                                     10100 Santa Monica Blvd.,
                                            13th Floor
   13                                     Los Angeles, CA 90067-4003
                                          (310) 277-6910
   14
        For the Debtor:                   John A. Morris
   15                                     Gregory V. Demo
                                          PACHULSKI STANG ZIEHL & JONES, LLP
   16                                     780 Third Avenue, 34th Floor
                                          New York, NY 10017-2024
   17                                     (212) 561-7700

   18   For the Debtor:                   Ira D. Kharasch
                                          PACHULSKI STANG ZIEHL & JONES, LLP
   19                                     10100 Santa Monica Blvd.,
                                            13th Floor
   20                                     Los Angeles, CA 90067-4003
                                          (310) 277-6910
   21
        For the Official Committee        Matthew A. Clemente
   22   of Unsecured Creditors:           SIDLEY AUSTIN, LLP
                                          One South Dearborn Street
   23                                     Chicago, IL 60603
                                          (312) 853-7539
   24

   25




                                                                     001488
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 2 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 149 of 222 PageID 4206
                                                                              2


    1   APPEARANCES, cont'd.:
    2   For Redeemer Committee of         Terri L. Mascherin
        the Highland Crusader             JENNER & BLOCK, LLP
    3   Fund:                             353 N. Clark Street
                                          Chicago, IL 60654-3456
    4                                     (312) 923-2799
    5   For Acis Capital                  Rakhee V. Patel
        Management GP, LLC:               WINSTEAD, P.C.
    6                                     2728 N. Harwood Street, Suite 500
                                          Dallas, TX 75201
    7                                     (214) 745-5250
    8   For UBS Securities, LLC:          Andrew Clubok
                                          LATHAM & WATKINS, LLP
    9                                     555 Eleventh Street, NW,
                                            Suite 1000
   10                                     Washington, DC 20004
                                          (202) 637-2200
   11
        For Patrick Daugherty:            Jason Patrick Kathman
   12                                     PRONSKE & KATHMAN, P.C.
                                          2701 Dallas Parkway, Suite 590
   13                                     Plano, TX 75093
                                          (214) 658-6500
   14
        For HarbourVest, et al.:          Erica S. Weisgerber
   15                                     DEBEVOISE & PLIMPTON, LLP
                                          919 Third Avenue
   16                                     New York, NY 10022
                                          (212) 909-6000
   17
        For James Dondero:                Clay M. Taylor
   18                                     John Y. Bonds, III
                                          D. Michael Lynn
   19                                     Bryan C. Assink
                                          BONDS ELLIS EPPICH SCHAFER
   20                                       JONES, LLP
                                          420 Throckmorton Street,
   21                                       Suite 1000
                                          Fort Worth, TX 76102
   22                                     (817) 405-6900
   23   For Get Good Trust and            Douglas S. Draper
        Dugaboy Investment Trust:         HELLER, DRAPER & HORN, LLC
   24                                     650 Poydras Street, Suite 2500
                                          New Orleans, LA 70130
   25                                     (504) 299-3300




                                                                     001489
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 3 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 150 of 222 PageID 4207
                                                                              3

        APPEARANCES, cont'd.:
    1
        For Certain Funds and             Davor Rukavina
    2   Advisors:                         Julian Vasek
                                          MUNSCH, HARDT, KOPF & HARR
    3                                     500 N. Akard Street, Suite 3800
                                          Dallas, TX 75201-6659
    4                                     (214) 855-7587
    5   For Certain Funds and             A. Lee Hogewood, III
        Advisors:                         K&L GATES, LLP
    6                                     4350 Lassiter at North Hills
                                            Avenue, Suite 300
    7                                     Raleigh, NC 27609
                                          (919) 743-7306
    8
        For the NexPoint                  Lauren K. Drawhorn
    9   Parties:                          WICK PHILLIPS
                                          3131 McKinney Avenue, Suite 100
   10                                     Dallas, TX 75204
                                          (214) 692-6200
   11
        For Scott Ellington,              Frances A. Smith
   12   Isaac Leventon, Thomas            ROSS & SMITH, P.C.
        Surgent, and Frank                Plaza of the Americas
   13   Waterhouse:                       700 N. Pearl Street, Suite 1610
                                          Dallas, TX 75201
   14                                     (214) 593-4976
   15   For Scott Ellington,              Debra A. Dandeneau
        Isaac Leventon, Thomas            BAKER & MCKENZIE, LLP
   16   Surgent, and Frank                452 Fifth Avenue
        Waterhouse:                       New York, NY 10018
   17                                     (212) 626-4875
   18   For CLO Holdco, Ltd.:             John J. Kane
                                          KANE RUSSELL COLEMAN LOGAN, P.C.
   19                                     901 Main Street, Suite 5200
                                          Dallas, TX 75202
   20                                     (214) 777-4261
   21   For Davis Deadman, Todd     Jason Patrick Kathman
        Travers, and Paul Kauffman: PRONSKE & KATHMAN, P.C.
   22                               2701 Dallas Parkway, Suite 590
                                    Plano, TX 75093
   23                               (214) 658-6500
   24

   25




                                                                     001490
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 4 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 151 of 222 PageID 4208
                                                                              4


    1   APPEARANCES, cont'd.:
    2   For the United States             David G. Adams
        of America (IRS):                 U.S. STATES DEPARTMENT OF JUSTICE,
    3                                       TAX DIVISION
                                          717 N. Harwood Street, Suite 400
    4                                     Dallas, TX 75201
                                          (214) 880-2432
    5
        For Highland CLO Funding,         Rebecca Matsumura
    6   Ltd.:                             KING & SPALDING, LLP
                                          500 West 2nd Street, Suite 1800
    7                                     Austin, TX 78701
                                          (512) 457-2024
    8
        For Crescent TC                   Michael S. Held
    9   Investors:                        JACKSON WALKER, LLP
                                          2323 Ross Avenue, Suite 600
   10                                     Dallas, TX 75201
                                          (214) 953-5859
   11
        For the Issuer Group:             Amy K. Anderson
   12                                     JONES WALKER, LLP
                                          811 Main Street, Suite 2900
   13                                     Houston, TX 77002
                                          (713) 437-1866
   14
        Recorded by:                      Michael F. Edmond, Sr.
   15                                     UNITED STATES BANKRUPTCY COURT
                                          1100 Commerce Street, 12th Floor
   16                                     Dallas, TX 75242
                                          (214) 753-2062
   17
        Transcribed by:                   Kathy Rehling
   18                                     311 Paradise Cove
                                          Shady Shores, TX 76208
   19                                     (972) 786-3063
   20

   21

   22

   23

   24          Proceedings recorded by electronic sound recording;
                  transcript produced by transcription service.
   25




                                                                     001491
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 5 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 152 of 222 PageID 4209
                                                                             5


    1               DALLAS, TEXAS - FEBRUARY 2, 2021 - 9:38 A.M.

    2               THE COURT:    Good morning.     Please be seated.      All

    3   right.    We are ready to get started now in Highland Capital.

    4   We have a confirmation hearing as well as a motion to assume

    5   the non-residential real property lease at the headquarters.

    6   All right.     This is Case No. 19-34054.       I know we're going to

    7   have a lot of appearances today.         I think we're just down to a

    8   handful of objections, but I'm nevertheless going to go ahead

    9   and get formal appearances from our key parties that we've had

   10   historically in this case.

   11         First, for the Debtor team, do we have Mr. Pomerantz and

   12   your crew?

   13               MR. POMERANTZ:     Yes.   Good morning, Your Honor.       Jeff

   14   Pomerantz, along with John Morris, Ira Kharasch, and Greg

   15   Demo, on behalf of the Debtor-in-Possession, Highland Capital.

   16               THE COURT:    All right.    Good morning.     All right.

   17   For the Unsecured Creditors' Committee team, do we have Mr.

   18   Clemente and others?

   19               MR. CLEMENTE:     Yes.    Good morning, Your Honor.

   20   Matthew Clements; Sidley Austin; on behalf of the Official

   21   Committee of Unsecured Creditors.

   22               THE COURT:    All right.    I'm actually going to call a

   23   roll call for the Committee members who have obviously been

   24   very active during this case.         For the Redeemer Committee and

   25   Crusader Fund, do we have Ms. Mascherin and her team?




                                                                     001492
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 6 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 153 of 222 PageID 4210
                                                                             6


    1   (Pause.)    Okay.    We're -- if -- you must be on mute.

    2               MS. MASCHERIN:     Your Honor, I apologize.

    3               THE COURT:    Okay.    Go ahead.

    4               MS. MASCHERIN:     I apologize, Your Honor.       I was on

    5   mute and could not figure out how to unmute myself quickly.

    6   Terri Mascherin; Jenner & Block; on behalf of the Redeemer

    7   Committee.

    8               THE COURT:    All right.    Good morning.

    9         All right.    What about Acis?      Do we have Ms. Patel and

   10   others for the Acis team?

   11               MS. PATEL:    Good morning, Your Honor.       Rakhee Patel

   12   on behalf of Acis Capital Management.

   13               THE COURT:    Good morning.

   14         All right.    Mr. Clubok, I see you there for the UBS team,

   15   correct?

   16               MR. CLUBOK:    Yes.    Good morning, Your Honor.

   17               THE COURT:    Good morning.

   18         All right.    For Patrick Daugherty, I think I see Mr.

   19   Kathman out there, correct?

   20               MR. KATHMAN:     Good morning, Your Honor.       Jason

   21   Kathman on behalf of Patrick Daugherty.

   22               THE COURT:    All right.    Good morning.

   23         All right.    What about HarbourVest?       Anyone on the line

   24   for HarbourVest?

   25               MS. WEISGERBER:     Good morning, Your Honor.       Erica




                                                                     001493
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 7 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 154 of 222 PageID 4211
                                                                              7


    1   Weisgerber for HarbourVest.

    2               THE COURT:    All right.    Very good.

    3         All right.    Well, I'll now, I guess, turn to some of the

    4   Objectors that I haven't hit yet.         Who do we have appearing

    5   for Mr. Dondero this morning?

    6               MR. TAYLOR:    Good morning, Your Honor.        Clay Taylor

    7   of the law firm of Bonds Ellis Eppich Schaefer & Jones

    8   appearing on behalf of Mr. Dondero.          I have with me, of

    9   course, Mr. Dondero, who is in the room with me.            Dennis

   10   Michael Lynn, John Bonds, and Bryan Assink are also appearing

   11   on behalf of Mr. Dondero.

   12               THE COURT:    All right.    Thank you, Mr. Taylor.

   13         All right.    For the Dugaboy Trust and Get Good Trust, do

   14   we have Mr. Draper and others?

   15               MR. DRAPER:    Yes, Your Honor.      This is Douglas Draper

   16   on the line.

   17               THE COURT:    All right.    Good morning.

   18               MR. DRAPER:    Good morning, Your Honor.

   19               THE COURT:    All right.    What about what I'll call

   20   Highland Fund, the Highland Funds and Advisors?            Do we have

   21   Mr. Rukavina this morning, or who do we have?

   22               MR. RUKAVINA:     Your Honor, good morning.       Davor

   23   Rukavina and Julian Vasek for the Funds and Advisors.             I can

   24   make a full appearance, but it's the parties listed on Docket

   25   1670.




                                                                     001494
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 8 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 155 of 222 PageID 4212
                                                                               8


    1               THE COURT:    All right.    Thank you, Mr. Rukavina.

    2         All right.    What about --

    3               MR. HOGEWOOD:     Your Honor?

    4               THE COURT:    Go ahead.

    5               MR. HOGEWOOD:     Your Honor, Lee Hogewood.       I'm sorry,

    6   Your Honor.     Lee Hogewood is also here on behalf of the same

    7   parties.

    8               THE COURT:    All right.    Thank you, sir.

    9         All right.    What about NexPoint Real Estate Partners, HCRE

   10   Partners?

   11               MS. DRAWHORN:     Good morning, Your Honor.       Lauren

   12   Drawhorn with Wick Phillips on behalf of NexPoint Real Estate

   13   Partners, LLC.     I'm also here on behalf of the NexPoint Real

   14   Estate entities which are listed on Docket 1677, and NexBank,

   15   which is -- their objection is 1676.

   16               THE COURT:     All right.     Thank you.

   17         All right.    Let's cover some of the employees.         I think I

   18   see Ms. Smith out there.       Are you appearing for Mr. Ellington

   19   and Mr. Leventon?

   20               MS. SMITH:    Yes, Your Honor.      Frances Smith with Ross

   21   & Smith, along with Debra Dandeneau of Baker McKenzie, on

   22   behalf of Scott Ellington, Isaac Leventon, Thomas Surgent, and

   23   Frank Waterhouse.

   24               THE COURT:    All right.    Could you spell the last name

   25   of your co-counsel from Baker McKenzie?          I didn't clearly get




                                                                     001495
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 9 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 156 of 222 PageID 4213
                                                                             9


    1   that.

    2               MS. SMITH:    Yes, Your Honor.       It's Debra Dandeneau,

    3   D-A-N-D-E-N-N-A-U [sic].

    4               THE COURT:    Okay.   Thank you.

    5         All right.    CLO Holdco, do we have you appearing this

    6   morning?

    7               MR. KANE:    Your Honor, John Kane on behalf of CLO

    8   Holdco.

    9               THE COURT:    Thank you, Mr. Kane.

   10         All right.    I know we had a different group of current or

   11   former employees -- Brad Borud, Jack Yang -- and some joining

   12   parties:    Kauffman, Travers, Deadman.        Who do we have

   13   appearing for those?       (Pause.)    Anyone?    If you're appearing,

   14   we're not hearing you.       Go ahead.

   15               MR. KATHMAN:     Good morning, Your Honor.       Jason

   16   Kathman.    I represent Mr. Deadman, Mr. Travers, and Mr.

   17   Kauffman as well.

   18               THE COURT:    Okay.   Thank you.      And I can't remember

   19   who represents Mr. Borud and Yang.         Someone separately.

   20               MR. KATHMAN:     It's Mr. Winikka, Your Honor.

   21               THE COURT:    Oh, Mr. Winikka.

   22               MR. KATHMAN:     And I haven't scrolled through to see

   23   whether he's with -- in the 120 people signed in this morning.

   24   But I believe that objection has been resolved.            I think Mr.

   25   Pomerantz will probably address that later.           So Mr. Winikka




                                                                     001496
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 10 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 157 of 222 PageID 4214
                                                                              10


     1   may not be appearing.

     2               THE COURT:    Okay.   All right.    Well, anyone for the

     3   IRS?

     4               MR. ADAMS:    Good morning, Your Honor.       David Adams,

     5   Department of Justice, on behalf of the United States and its

     6   agency, the Internal Revenue Service.

     7               THE COURT:    Thank you, Mr. Adams.

     8          For the U.S. Trustee, who do we have appearing this

     9   morning?    (No response.)     I'm not hearing you.      If you're

   10    trying to appear, you must be on mute.          (No response.)     All

   11    right.    Well, I suspect at some point we'll hear from the U.S.

   12    Trustee, even though I don't hear anyone now.

   13           At this point, I will open it up to anyone else who wishes

   14    to appear who I failed to call.

   15                MS. MATSUMURA:    Your Honor, this is Rebecca Matsumura

   16    from King & Spalding representing Highland CLO Funding, Ltd.

   17    Thank you.

   18                THE COURT:    All right.    Thank you, Ms. Matsumura.

   19    HCLOF.

   20           Anyone else?

   21                MR. HELD:    Your Honor, this is Michael Held with the

   22    law firm of Jackson Walker, LLP on behalf of the office

   23    landlord, Crescent TC Investors, LP.

   24                THE COURT:    All right.    Thank you, Mr. Held.

   25                MR. HELD:    Thank you, Your Honor.




                                                                      001497
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 11 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 158 of 222 PageID 4215
                                                                              11


     1              THE COURT:     Okay.   Any other lawyer appearances?

     2        All right.     Well, again, if there's anyone out there who

     3   did not get to appear, maybe we'll hear from you at some point

     4   as the day goes on.

     5        All right.     Mr. Pomerantz, this is an important day,

     6   obviously.    How did you want to begin things?

     7              MR. POMERANTZ:     So, Your Honor, I have a brief

     8   opening to talk about what I plan to do, and a little more

     9   lengthy opening, and it'll be come clear.          So if I may

   10    proceed, Your Honor?

   11               THE COURT:     You may.

   12               MR. POMERANTZ:     Your Honor, we're here to request

   13    that the Court confirm the Debtor's Fifth Amended Plan of

   14    Reorganization, as modified.         The operative documents before

   15    Your Honor are the Fifth Amended Plan, as modified, that was

   16    filed along with our pleadings in support of confirmation on

   17    January 22nd and the minor amendments that we filed on

   18    February 1st.

   19         Here is my proposal on how we can proceed this morning.              I

   20    would intend to provide the Court with an opening statement

   21    that would last approximately 20 minutes.          And then after any

   22    other party who desires to make an opening statement, I would

   23    propose that the Debtor put on its evidence that it intends to

   24    rely on in support of confirmation.         The evidence consists of

   25    the exhibits that the Debtor filed with its witness and




                                                                      001498
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 12 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 159 of 222 PageID 4216
                                                                              12


     1   exhibit list on January 22nd and certain amendments that we

     2   filed yesterday.

     3        We would also put on the testimony of the following

     4   witnesses:    Jim Seery, the Debtor's chief executive officer,

     5   who Your Honor is very familiar with, and also a member of

     6   Strand's board of directors; John Dubel, a member of Strand's

     7   board of directors; and Mark Tauber, a vice president with Aon

     8   Financial Services, the Debtor's D&O broker.

     9        We have also submitted the declaration of Patrick Leatham,

   10    who is with KCC, the Debtor's balloting agent.           And we don't

   11    intend to put Mr. Leatham on the stand, but he is available on

   12    the WebEx for cross-examination, to the extent necessary.

   13         I propose that I would leave the bulk of my argument,

   14    which includes going through the Section 1129 requirements for

   15    plan confirmation, as well as responding to the remaining

   16    outstanding objections, until my closing argument.

   17         With that, Your Honor, I will pause and ask the Court if

   18    Your Honor has any questions before I proceed.

   19               THE COURT:     I do not have questions, so your method

   20    of going forward sounds appropriate.         You may go ahead.

   21               MR. POMERANTZ:     Thank you, Your Honor.

   22                 OPENING STATEMENT ON BEHALF OF THE DEBTOR

   23               MR. POMERANTZ:     As I indicated, Your Honor, we stand

   24    here side by side with the Creditors' Committee asking that

   25    the Court confirm the Debtor's plan of reorganization.




                                                                      001499
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 13 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 160 of 222 PageID 4217
                                                                              13


     1        As Your Honor is well aware, this case started in December

     2   in -- October 2019, was transferred to Your Honor's court in

     3   December 2019, and has been pending for approximately 15

     4   months.

     5        On January 9, 2020, I stood before Your Honor seeking the

     6   approval of the independent board of directors of Strand, the

     7   general partner of the Debtor, pursuant to a heavily-

     8   negotiated agreement with the Committee.          And as the Court has

     9   remarked on occasions throughout the case, the economic

   10    stakeholders in this case believed that the installation of a

   11    new board consisting of highly-qualified restructuring

   12    professionals and a bankruptcy judge, a former bankruptcy

   13    judge, was far more attractive than the alternative, which was

   14    appointment of a trustee.       And upon approval of the

   15    settlement, members of the board -- principally, Mr. Seery --

   16    testified that one of the board's goals was to change the

   17    culture of litigation that plagued Highland in the decade

   18    before filing and threatened to embroil the Debtor in

   19    continued litigation if changes were not made.

   20         And as Your Honor is well aware, the last 14 months have

   21    not been easy.     The board took its role as an independent

   22    fiduciary extremely seriously, much to the consternation of

   23    the Committee at times, and more recently, to the

   24    consternation of Mr. Dondero and his affiliated entities.

   25         And what has the Debtor, under the leadership of the




                                                                      001500
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 14 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 161 of 222 PageID 4218
                                                                              14


     1   board, been able to accomplish during this case?            The answer

     2   is a lot more than many parties believed when the board was

     3   installed.

     4        The Debtor reached a settlement with the Redeemer

     5   Committee, resolving disputes that had been litigated for many

     6   years, in many forums, and that resulted in an arbitration

     7   award that was the catalyst for the bankruptcy filing.

     8        Participating in a court-ordered mediation at the end of

     9   August 2020 and September, the Debtor reached agreement with

   10    Acis and Josh Terry.      The Court is all too familiar with the

   11    years of disputes between the Debtor and Acis and Josh Terry,

   12    which spanned arbitration proceedings and an extremely

   13    combative Chapter 11 that Your Honor presided over.

   14         The Debtor next reached an agreement with HarbourVest

   15    regarding their assertion of over $300 million of claims

   16    against the estate.      The HarbourVest litigation stemmed from

   17    its investment in the Acis CLOs and would have resulted in

   18    complex, fact-intensive litigation which would have forced the

   19    Court to revisit many of the issues addressed in the Acis

   20    case.

   21         And perhaps most significantly, Your Honor, the Debtor was

   22    able to resolve disputes with UBS, disputes which took the

   23    most time of any claim in this case, through a contested stay

   24    relief motion, a hotly-contested summary judgment motion, and

   25    a Rule 3018 motion.




                                                                      001501
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 15 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 162 of 222 PageID 4219
                                                                              15


     1         While the Debtor and UBS hoped to file a 9019 motion prior

     2   to the commencement of the hearing, they were not able to do

     3   so.   However, I am now in a position to disclose to the Court

     4   the terms of the settlement, which is the subject of

     5   documentation acceptable to the Debtor and UBS.           The

     6   settlement provides for, among other things, the following

     7   terms:

     8         UBS will receive a $50 million Class 8 general unsecured

     9   claim against the Debtor.

   10          UBS will receive a $25 million Class 9 subordinated

   11    general unsecured claim against the Debtor.

   12          UBS will receive a cash payment of $18.5 million from

   13    Multi-Strat, which was a defendant and the subject of

   14    fraudulent transfer claims.

   15          The Debtor will use reasonable efforts to assist UBS to

   16    collect its Phase I judgment against CDL Fund and assets CDL

   17    Fund may have.

   18          The parties will also agree to mutual and general

   19    releases, subject to agreed carve-outs.

   20          And, of course, the parties will not be bound until the

   21    Court approves the settlement pursuant to a 9019 motion we

   22    would hope to get on file shortly.

   23          I am also pleased to let the Court know -- breaking news

   24    -- that this morning we reached an agreement to settle Patrick

   25    Daugherty's claims.      I would now like to, at the request of




                                                                      001502
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 16 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 163 of 222 PageID 4220
                                                                              16


     1   Mr. Kathman, read into the record the Patrick Daugherty

     2   settlement.

     3        Under the Patrick Daugherty settlement, Mr. Daugherty will

     4   receive a $750,000 cash payment on the effective date.             He

     5   will receive an $8.25 million general unsecured claim, and he

     6   will receive a $2.75 million Class 9 subordinated claim.

     7        The settlement of all claims against the Debtor and its

     8   affiliates -- and affiliates will be defined in the documents

     9   -- with the exception of the tax claim against the Debtor, Mr.

   10    Dondero, and Mr. Okada -- and for the avoidance of doubt,

   11    except as I describe below, nothing in the settlement is

   12    intended to affect any pending litigation Mr. Daugherty has

   13    against Mr. Dondero, Scott Ellington, Isaac Leventon, Marc

   14    Katz, Michael Hurst, and Hunton Andrew Kurth.

   15         Mr. Daugherty will release the Debtor and its affiliates

   16    and current employees for all claims and causes of action,

   17    except for the agreements I identify below, and dismiss all

   18    current employees as to pending actions.          We believe this only

   19    applies to Thomas Surgent and no other employee is implicated.

   20         Mr. Surgent and other employees, including but not limited

   21    to David Klos, Frank Waterhouse, Brian Collins, Lucy Bannon,

   22    and Matt Diorio, will receive releases similar to the covenant

   23    in Paragraph 1D of the Acis settlement agreement, which

   24    essentially provided the release would go away if they

   25    assisted anyone in pursuing claims against Mr. Daugherty.




                                                                      001503
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 17 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 164 of 222 PageID 4221
                                                                              17


     1        Highland and the above-mentioned parties will accept

     2   service of any subpoenas and acknowledge the jurisdiction of

     3   the Delaware Chancery Court for the purposes of accepting any

     4   subpoenas.    And for the avoidance of doubt, Highland will

     5   accept service on behalf of the employees only in their

     6   capacity as such.

     7        Highland will also use material -- will use reasonable

     8   efforts at no material cost to assist Daugherty in vacating a

     9   Texas judgment that was issued against him.           We've also looked

   10    at a form of the motion and believe we have agreed on the form

   11    of the motion.

   12         Highland, its affiliates, and current employees will

   13    covenant and agree they will not pursue or seek to enforce the

   14    injunction and the Texas judgment against Daugherty.

   15         And lastly, Daugherty will not be able to settle any

   16    claims for negligence or other claims that might be subject to

   17    indemnification by the Debtor or any successor.

   18         Accordingly, Your Honor, other than the claims of Mr.

   19    Dondero and his related entities, and the unliquidated claims

   20    of certain employees, substantially all claims have been

   21    resolved in this case, a truly remarkable achievement.

   22         Separate and apart, Your Honor, from the work done

   23    resolving the claims, the Debtor, under the direction of the

   24    independent board, has worked extremely hard to develop a plan

   25    of reorganization.




                                                                      001504
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 18 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 165 of 222 PageID 4222
                                                                              18


     1        After the independent board got its bearings, it started

     2   to work on various plan alternatives.          And the board received

     3   a lot of pressure from the Committee to go straight to a plan

     4   seeking to monetize assets like the one before Your Honor

     5   today.   However, the board believed that before proceeding to

     6   do so and go down an asset monetization path, it should

     7   adequately diligence all alternatives, including a

     8   continuation of the current business model, a reorganization

     9   sponsored by Mr. Dondero and his affiliates, a sale of the

   10    Debtor's assets, including a sale to Mr. Dondero.

   11         In June 2020, plan negotiations proceeded in earnest, and

   12    the Debtor started to negotiate an asset monetization plan

   13    with the Committee, while still pursuing other alternatives.

   14         Preparation of an asset monetization plan is not typically

   15    a complicated process.       However, creating the appropriate

   16    structure for a business like the Debtor's was extremely

   17    complicated, because of the contractual, regulatory, tax, and

   18    governance issues that had to be carefully considered.

   19         At the same time the Committee negotiations were

   20    proceeding down that path, Mr. Seery continued to spend

   21    substantial time trying to negotiate a grand bargain plan with

   22    Mr. Dondero.     It is not an exaggeration to say that over the

   23    last several months Mr. Seery has dedicated hundreds of hours

   24    towards a potential grand bargain plan.

   25         And why did he do it?       Because he has always believed that




                                                                      001505
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 19 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 166 of 222 PageID 4223
                                                                              19


     1   a global restructuring among all parties was the best

     2   opportunity to fully and finally resolve the acrimony that

     3   continued to plague the Debtor.

     4        Notwithstanding Mr. Seery's and the independent board's

     5   best efforts, they were not able to reach consensus on a grand

     6   bargain plan, and the Debtor filed the plan, the initial plan,

     7   on August 12th, which ultimately evolved into the plan before

     8   the Court today.

     9        The Court conducted an initial hearing on the disclosure

   10    statement on October 27th, and then ultimately approved -- the

   11    Court approved the disclosure statement at a hearing on

   12    November 23rd.

   13         While the Debtor continued to work towards resolving

   14    issues with the Committee with the filed plan, Mr. Dondero,

   15    beginning to finally see that the train was leaving the

   16    station, started to do whatever he could to get in the way of

   17    plan confirmation.

   18         He objected to the Acis settlement.         When his objection

   19    was overruled, he filed an appeal.

   20         He objected to the HarbourVest settlement.           When his

   21    objection was overruled, he had Dugaboy file an appeal.

   22         He started to interfere with the Debtor's management of

   23    its CLOs, stopping trades, refusing to provide support, and

   24    threatening Mr. Seery and the Debtor's employees.

   25         He had his Advisors and Funds that he owned and controlled




                                                                      001506
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 20 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 167 of 222 PageID 4224
                                                                              20


     1   file motions that Your Honor said was a waste of time.

     2          He had those same Funds and Advisors threaten to terminate

     3   the Debtor as a manager, in blatant violation of the Court's

     4   January 9, 2020 order.

     5          His conduct was so egregious that it warranted entry of a

     6   temporary restraining order and preliminary injunction against

     7   him.    And of course, he has appealed that ruling as well.

     8          But that was not all.     He brazenly threw out his phone, in

     9   what the Court has remarked was spoliation of evidence, and he

   10    violated the TRO in other ways, actions for which he will

   11    answer for at the contempt hearing scheduled later this week.

   12           And, of course, he and his pack of related entities have

   13    filed a series of objections.        We have received 12 objections

   14    to the plan, Your Honor, excluding three joinders.            And as I

   15    mentioned, we have been pleased to report that we've been able

   16    to resolve six of them:       those of the Senior Employees, those

   17    of Patrick Daugherty, those of CLO Holdco, those of the IRS,

   18    those of Texas Taxing Authorities, and those of Jack Young and

   19    Brad Borud.

   20           The CLO Holdco objection was withdrawn in connection with

   21    the settlement reached with them in connection with the

   22    preliminary injunction hearing that the Court heard -- started

   23    to hear last week.

   24           The Taxing Authorities' objections have been resolved by

   25    the Debtor agreeing to make certain modifications to the plan




                                                                      001507
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 21 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 168 of 222 PageID 4225
                                                                              21


     1   that were included in our filing yesterday and to include

     2   certain provisions in the confirmation order to address other

     3   concerns.

     4        The group of employees who are referred to as the Senior

     5   Employee are comprised of four individuals -- Frank

     6   Waterhouse, Thomas Surgent, Scott Ellington, and Isaac

     7   Leventon -- although Mr. Ellington and Mr. Leventon are no

     8   longer employed by the Debtor.

     9        On January 22nd, Your Honor, we filed executed

   10    stipulations with Frank Waterhouse and Thomas Surgent.             These

   11    stipulations were essentially the Senior Employee stipulations

   12    that were referred to in the plan and the disclosure

   13    statement.

   14         And as part of those stipulations, the Debtor, in

   15    consultation with and agreement from the Committee, agreed to

   16    certain modifications of the prior version of the Senior

   17    Employee stipulation with both Mr. Waterhouse and Mr. Surgent

   18    that effectively reduced the compensation they needed to

   19    provide for the release from 40 percent to five percent of

   20    their claims.

   21         The Debtor and the Committee believed the resolution with

   22    Mr. Surgent and with Mr. Waterhouse was fair, given the

   23    importance of these two people to the transition effort and

   24    the increased reliance upon them that the Debtor would have

   25    with the departure of Mr. Ellington and Mr. Leventon.             And as




                                                                      001508
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 22 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 169 of 222 PageID 4226
                                                                              22


     1   a result of that agreement, Your Honor, on January 27th, Mr.

     2   Waterhouse and Mr. Surgent withdrew from the Senior Employee

     3   objection.

     4        Subsequently, we reached agreement with Mr. Ellington and

     5   Mr. Leventon to resolve the objections they raised with

     6   confirmation.     And at Ms. Dandeneau's request, I would like to

     7   read into the record the agreement reached with both of them,

     8   and I know she will correct me if I get anything wrong.

     9              THE COURT:     Okay.

   10               MR. POMERANTZ:     Among other things, Mr. Ellington and

   11    Mr. Leventon asserted in their objection that they were

   12    entitled to have their liquidated bonus claims treated as

   13    Class 7 convenience claims under the plan, under their reading

   14    of the plan, and their understanding of communications with

   15    Mr. Seery.    The Debtor disputed the entitlement to elect Class

   16    7 based upon the terms of the plan, the disclosure statement,

   17    and applicable law.      But as I said, the parties have resolved

   18    this dispute.

   19         Mr. Ellington asserts liquidated bonus claims in the

   20    aggregate amount of $1,367,197, which, to receive convenience

   21    class treatment under anybody's analysis, would have had to be

   22    reduced to a million dollars.

   23         Mr. Leventon asserts a liquidated bonus claim in the

   24    amount of $598,198.

   25         If Mr. Ellington and Mr. Leventon were entitled to be




                                                                      001509
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 23 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 170 of 222 PageID 4227
                                                                              23


     1   included in the convenience class, as they claimed, they would

     2   be entitled to receive 85 percent of their claim as and when

     3   the claims were allowed under the plan.

     4        To settle the dispute regarding whether, in fact, they

     5   would be entitled to the convenience class treatment, they

     6   have agreed to reduce the percentage they would otherwise be

     7   entitled to receive from 85 percent to 70.125 percent.             And as

     8   a result, Mr. Ellington's Class 7 convenience claim would be

     9   entitled to receive $701,250 if allowed, and Mr. Leventon's

   10    Class 7 convenience claim would be entitled to receive

   11    $413,175.10 if allowed.

   12         Mr. Ellington and Mr. Leventon would reserve the right to

   13    assert that a hundred percent of their liquidated bonus claims

   14    are entitled to administrative priority, and the Debtor, the

   15    Committee, the estate and their successors, would reserve all

   16    rights to object.

   17         If anyone did object to the allowance of the liquidated

   18    bonus claims and Mr. Ellington and/or Mr. Leventon prevailed

   19    in such disputes, then the discount that was previously agreed

   20    to -- 85 percent to 70.125 percent -- would go away and they

   21    would be entitled to receive the full 85 percent payout as

   22    essentially a penalty for litigating against them on their

   23    allowed claims and losing.

   24         As an alternative to the estate preserving the right to

   25    object to the allowance of Mr. Ellington and Mr. Leventon's




                                                                      001510
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 24 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 171 of 222 PageID 4228
                                                                              24


     1   liquidated bonus claims, the Debtor and the Committee have an

     2   option to be exercised before the effective date to just agree

     3   that both their claims will be allowed, and allowed as Class 7

     4   convenience claims.      And if that agreement was reached, then

     5   the amount of such liquidated bonus claims, they would receive

     6   a payment equal to 60 percent of their allowed convenience

     7   class claim.

     8        In exchange, Mr. Ellington and Mr. Leventon would waive

     9   their right to assert payment of a hundred percent of their

   10    liquidated bonus claims as an administrative expense.

   11         So, under this circumstance, Mr. Ellington would receive

   12    an allowed claim of $600,000, which is 60 percent of a million

   13    dollars, and Mr. Leventon will receive a payment on account of

   14    his Class 7 claim of $358,918.80.

   15         Under both scenarios, Mr. Ellington and Mr. Leventon would

   16    preserve their paid time off claims that are treated in Class

   17    6, and they would preserve their other claims in Class 8,

   18    largely unliquidated indemnification claims, subject to the

   19    rights of any party in interest to object to those claims.

   20         Mr. Ellington will change his vote in Class 8 from

   21    rejecting the plan to accepting the plan, and Mr. Leventon

   22    would change his votes in Class 8 and Class 7 from rejecting

   23    the plan to accepting the plan.        And Mr. Ellington and Mr.

   24    Leventon would withdraw any remaining objections to

   25    confirmation of the plan, and we intend to put this settlement




                                                                      001511
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 25 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 172 of 222 PageID 4229
                                                                              25


     1   in the confirmation order.

     2        Your Honor, six objections to the plan remain outstanding.

     3   One objection was filed by the Office of the United States

     4   Trustee, and the remaining five objections are from Mr.

     5   Dondero and his related entities.         And I would like to put up

     6   a demonstrative on the screen which shows how all of these

     7   objections lead back to Jim Dondero.

     8              THE COURT:     All right.

     9              MR. POMERANTZ:     You see on the top left, Your Honor,

   10    there's a box in white that says A through E, which are the

   11    five remaining objections.       And you can see how they relate.

   12    But all of it goes back to that orange box in the middle, Jim

   13    Dondero.

   14         These objections, which I will address in my closing

   15    argument in detail, are not really focused on concerns that

   16    creditors are being treated unfairly, and that's because Mr.

   17    Dondero and his entities don't really have any valid claims.

   18    Mr. Dondero owns no equity in the Debtor.          He owns the

   19    Debtor's general partner, Strand, which in turn owns a quarter

   20    percent of the total equity in the Debtor.          Mr. Dondero's only

   21    other claim is a claim for indemnification.           And as Your Honor

   22    would expect, the Debtor intends to fight that claim

   23    vigorously.

   24         Dugaboy and Get Good have asserted frivolous

   25    administrative and unsecured claims, which I will discuss in




                                                                      001512
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 26 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 173 of 222 PageID 4230
                                                                              26


     1   more detail later.

     2        Dugaboy does have an equity interest in the Debtor, but it

     3   represents eighteen-hundredths of a percent of the Debtor's

     4   total equity.

     5        And Mr. Rukavina's clients similarly have no general

     6   unsecured claims against the Debtor.         Either his clients did

     7   not file proofs of claim or filed claims and then agreed to

     8   have them expunged.      The only claims that his clients assert

     9   is a disputed administrative claim filed by NexPoint Advisors.

   10         And the objections aren't legitimately concerned about the

   11    post-confirmation operations of the estate, to preserve equity

   12    value, how much people are getting, whether Mr. Seery is

   13    really the right person to run these estates.           That's because

   14    Mr. Dondero has repeatedly told the Court that he believes his

   15    offer, which doesn't come close to satisfying claims in full

   16    in this case, is for fair value and that creditors, who are

   17    owed more than $280 million, will not receive anywhere close

   18    to the amount of their claims.

   19         Rather, Mr. Dondero and his entities are concerned with

   20    one thing and one thing only:        how to preserve their rights to

   21    continue their frivolous litigation after confirmation against

   22    the independent directors, the Claimant Trustee, the

   23    Litigation Trustee, the employees, the Claimant Trust

   24    Oversight Board, and anyone who will stand in their way.             For

   25    Mr. Dondero, the decision is binary:         Either give him what he




                                                                      001513
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 27 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 174 of 222 PageID 4231
                                                                              27


     1   wants, or as he has told Mr. Seery, he will burn down the

     2   place.

     3        Your Honor will hear a lot of argument today about how the

     4   -- and tomorrow, in closing -- about how the injunction, the

     5   gatekeeper, and the exculpation provisions of the plan are not

     6   appropriate under applicable law.         The Debtor, of course,

     7   disagrees with these arguments, and I will address them in

     8   detail in my closing argument.

     9        But I do think it's important to focus the Court at the

   10    outset on the January 9, 2020 order that the Court entered

   11    which addressed some of these issues.          This order, which has

   12    not been appealed, which was actually agreed to by Mr.

   13    Dondero, has no expiration by its terms and will continue

   14    post-confirmation, did some things that the Objectors just

   15    refuse to recognize and accept.

   16         It approved an exculpation for negligence for the

   17    independent directors and their agents.          It provided that the

   18    Court would be the gatekeeper to determine whether any claims

   19    asserted for them -- against them for gross negligence and

   20    willful misconduct could be pursued, and if so, provided that

   21    this Court would have exclusive jurisdiction to adjudicate

   22    those claims.     And it prevented Mr. Dondero and his related

   23    entities from causing any related entity to terminate any

   24    agreements with the Debtor.

   25         I also note, Your Honor, that the Court's July 16, 2020




                                                                      001514
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 28 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 175 of 222 PageID 4232
                                                                              28


     1   order approving Mr. Seery as chief executive officer and chief

     2   restructuring officer included the same exculpation and

     3   gatekeeping provision as contained in the January 29th --

     4   January 9th order.

     5        Your Honor, we have all come too far to allow Mr. Dondero

     6   to make good on his promise to Mr. Seery to burn down the

     7   place if he didn't get what he wanted.          The Debtor deserves

     8   better, the creditors deserve better, and this Court deserves

     9   better.

   10         That concludes my opening argument, Your Honor.

   11               THE COURT:     All right.    Thank you.    I had one follow-

   12    up question about the Daugherty settlement.           You did not

   13    mention, is it going to be reflected in the confirmation

   14    order, is it going to be the subject of a 9019 motion, or

   15    something else?

   16               MR. POMERANTZ:     It'll be subject to a -- it'll be

   17    subject to a 9019 motion, Your Honor.

   18               THE COURT:     All right.

   19               MR. POMERANTZ:     I apologize for leaving that out.

   20               THE COURT:     All right.    Thank you.    Well, --

   21               MR. KATHMAN:     Your --

   22               THE COURT:     -- I appreciate that you stuck closely to

   23    your 20-minute time estimate.

   24         As far as other opening statements today, I'm going to

   25    start with the objections that were resolved.           Mr. Kathman, I




                                                                      001515
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 29 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 176 of 222 PageID 4233
                                                                              29


     1   see you there.     Who will speak on behalf of Patrick Daugherty

     2   and the announced settlement?

     3            OPENING STATEMENT ON BEHALF OF PATRICK DAUGHERTY

     4              MR. KATHMAN:     Good morning, Your Honor.       Jason

     5   Kathman on behalf of Mr. Daugherty.

     6        Mr. Pomerantz correctly recited the bullet points of the

     7   settlement that we agreed to in principle this morning.             There

     8   was one that he did leave off that I do want to make sure that

     9   I mention and that it's read into the record.           And he read at

   10    the top end that Mr. Daugherty does maintain his ability to

   11    pursue his 2008 tax refund bonus claim, or tax refund

   12    compensation claim.      If the Court will recall, there's a

   13    contingent liability out there based on how compensation was

   14    paid back in 2008 that's the subject of an IRS audit.             And so

   15    the settlement expressly contemplates that those -- that that

   16    claim will be preserved and Mr. Daugherty may pursue that

   17    claim.   Should the IRS have an adverse ruling and we have to

   18    pay money back, we get to preserve that claim.

   19         And so the one thing that is preserved, Your Honor -- and

   20    the same way that Mr. Pomerantz read verbatim the words, I'm

   21    going to read verbatim the words that we've agreed to:

   22    Daugherty maintains and may pursue the 2008 tax refund

   23    compensation portion of his claim that is currently a disputed

   24    contingent liability.      The Debtor and all successors reserve

   25    the right to assert any and all defenses to this portion of




                                                                      001516
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 30 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 177 of 222 PageID 4234
                                                                              30


     1   the Daugherty claim.      The litigation of this claim shall be

     2   stayed until the IRS makes a final determination, provided,

     3   however, Daugherty may file a motion with the Bankruptcy Court

     4   seeking to have the amount of his tax claim determined for

     5   reservation purposes as a "disputed claim" under the Debtor's

     6   plan.   The Debtor and all successors reserve the right to

     7   assert any and all defenses to any such motion.

     8        So the Debtor's plan says that they can make estimations

     9   for disputed claims.      There is not currently something

   10    reserving this particular claim, so we wanted to make sure we

   11    reserve our rights to be able to have that amount reserved

   12    under the Debtor's plan.       And the Debtor obviously preserves

   13    their ability to object to that.

   14         With that, Your Honor, it is going to be papered up in a

   15    9019, and we'll have some further things to say at the 9019

   16    hearing, but didn't want to derail the Debtor's confirmation

   17    hearing this morning.

   18               THE COURT:     All right.    And --

   19               MR. POMERANTZ:     And Mr. Kathman is -- Mr. Kathman is

   20    correct.    I neglected to mention that provision, but he is --

   21    he read it, and that's agreed to.

   22               THE COURT:     All right.    And I did not hear anything

   23    about Mr. Daugherty's vote on the plan.          Is there an agreement

   24    to change or a motion to change the vote from no to yes?

   25               MR. KATHMAN:     Your Honor, that wasn't, I think,




                                                                      001517
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 31 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 178 of 222 PageID 4235
                                                                                31


     1   directly -- and Mr. Pomerantz can correct me if I'm wrong, or

     2   Mr. Morris, actually, probably more could -- that wasn't

     3   directly addressed, but I think the answer to that is probably

     4   they don't need our vote.

     5               THE COURT:    Okay.

     6               MR. KATHMAN:    I think they have enough votes in that

     7   class to carry.

     8               THE COURT:    Okay.

     9               MR. KATHMAN:    But the answer directly is that that

   10    wasn't specifically addressed one way or the other.

   11                THE COURT:    All right.

   12                MR. POMERANTZ:    That is correct, Your Honor.        We

   13    would, of course, not oppose Mr. Daugherty changing his vote,

   14    but as Your Honor saw in the ballot summary, we are way over

   15    the amount in dollar amounts of claims.          But if they wanted to

   16    change their vote, we wouldn't oppose.

   17                THE COURT:    All right.    Well, --

   18                MR. KATHMAN:    Your Honor, I have -- I have the

   19    benefit of Mr. Daugherty.         He is on -- I should note, Mr.

   20    Daugherty is on the hearing this morning.          He just let me know

   21    that he is willing to change his vote.          If the Debtor were to

   22    so make a motion, we're fine changing our vote to in favor of

   23    the plan.

   24                THE COURT:    All right.    All right.    Well, we'll get

   25    the ballot agent declaration or testimony later.            At one time




                                                                      001518
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 32 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 179 of 222 PageID 4236
                                                                              32


     1   when I had checked, there was a numerosity problem but not a

     2   dollar amount problem.       And it sounds like that is no longer

     3   an issue, perhaps because of the employee votes, or I don't

     4   know.

     5        But, all right.      Well, thank you.

     6               MR. POMERANTZ:    Your Honor, there is still a

     7   numerosity problem.

     8               THE COURT:    Okay.

     9               MR. POMERANTZ:    There's not a dollar amount problem.

   10                THE COURT:    Okay.

   11                MR. POMERANTZ:    But we'll address that and cram-down

   12    in closing.

   13                THE COURT:    All right.    Very good.

   14         All right.     Well, I want to hear from the -- what we've

   15    called the Senior Employee group.         Is Ms. Dandeneau going to

   16    confirm the announcement of Mr. Pomerantz?

   17                MS. DANDENEAU:    Yes, Your Honor.      I confirm that Mr.

   18    Pomerantz's recitation of the terms to which we've agreed is

   19    accurate.

   20                THE COURT:    All right.    Very good.

   21         All right.     I suppose I should circle back to UBS.         We've,

   22    of course, heard in prior hearings the past few weeks that

   23    there was a settlement with UBS, but Mr. Clubok, could I get

   24    you to confirm what Mr. Pomerantz announced earlier about the

   25    UBS settlement?




                                                                      001519
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 33 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 180 of 222 PageID 4237
                                                                              33


     1              MR. CLUBOK:     Yes.   Good morning again, Your Honor.

     2        Yes, we have reached a settlement, and it's just -- and

     3   it's been approved internally at UBS and obviously by the

     4   Debtor.    It's just subject to the final documentation.           And we

     5   are working very closely with the Debtor to try to do that as

     6   quickly as possible.

     7              THE COURT:     All right.    Thank you.

     8        All right.     Well, let me go, then, to other opening

     9   statements.    Is there anyone else who at this time wishes to

   10    make an opening statement?        And, you know, for the pending

   11    objectors, please, no more than 20 minutes.

   12               MR. CLEMENTE:     Your Honor?     Your Honor, if I may,

   13    it's Matt Clemente on behalf of the Committee.

   14               THE COURT:     Okay.

   15               MR. CLEMENTE:     I'd be very brief, but I would like to

   16    make some remarks to Your Honor.         It'll be less than five

   17    minutes.

   18               THE COURT:     All right.    Go ahead.

   19               MR. CLEMENTE:     Thank you, Your Honor.

   20    OPENING STATEMENT ON BEHALF OF THE UNSECURED CREDITORS' COMMITTEE

   21               MR. CLEMENTE:     Again, for the record, Matt Clemente;

   22    Sidley Austin; on behalf of the Official Committee of

   23    Unsecured Creditors.

   24         Your Honor, to be clear, the Committee fully supports

   25    confirmation of the Debtor's plan and believes the plan is




                                                                      001520
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 34 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 181 of 222 PageID 4238
                                                                              34


     1   confirmable and should be confirmed.

     2        Although it has taken us quite some time to get to this

     3   point, Your Honor, and as Mr. Pomerantz referred, the Debtor's

     4   business is somewhat complex, the plan is remarkably

     5   straightforward, Your Honor, and has only been made

     6   complicated by the various objections filed by Mr. Dondero's

     7   tentacles.

     8        At bottom, Your Honor, the plan is designed to recognize

     9   the reality of the situation that the Committee has

   10    continually been expressing to Your Honor, and that is the

   11    overwhelming amount of creditors in terms of dollars are

   12    litigation creditors, creditors who are here entirely because

   13    of the fraudulent and other conduct of Mr. Dondero and his

   14    tentacles.

   15         The other third-party creditors, Your Honor, by and large

   16    are those collateral to these litigation claims in terms of

   17    true trade creditors and service providers.

   18         Recognizing this fact, Your Honor, the plan contains an

   19    appropriate convenience class, which, in the Committee's view,

   20    provides a fair way to capture a large number of claims and

   21    appropriately recognizes the distinction between those claims

   22    and the large litigation claims.         And the holders of these

   23    large litigation claims, including now Mr. Daugherty, have

   24    voted in favor of allowing this convenience class treatment.

   25         Your Honor, after distributions are made to the




                                                                      001521
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 35 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 182 of 222 PageID 4239
                                                                              35


     1   administrative creditors, the priority creditors, the secured

     2   creditors, and the convenience creditors, the remainder goes

     3   to general unsecured creditors who will control how this value

     4   is realized.     These are the large litigation creditors.

     5        Additionally, Your Honor, recognizing the possibility of

     6   recovery in excess of general unsecured claims plus interest,

     7   and to thwart, from the Committee's perspective, what would

     8   have undoubtedly been an argument by one of the Dondero

     9   tentacles that the general unsecured creditors could be paid

   10    more than they are owed, the plan provides for a contingent

   11    interest to kick in after payment in full for interests of all

   12    prior claims.

   13         Your Honor, this is the sum and substance of the plan.               At

   14    bottom, fairly straightforward.        And the true creditors, Your

   15    Honor, have voted overwhelmingly in favor of the plan.             Class

   16    8 has voted to support the plan.         Class 7 has voted to accept

   17    the plan.    And now I believe, with Mr. Daugherty's settlement,

   18    one hundred percent in amount of Class 8, non-insider, non-

   19    Dondero-controlled or (audio gap) have voted in favor of the

   20    plan.

   21         To be clear, as Your Honor pointed out and as Mr.

   22    Pomerantz referenced, there is not numerosity in Class 8, Your

   23    Honor, but that is driven, as Your Honor will see, from

   24    approximately 30 no-votes of current employees who the

   25    Committee believes are not owed any amounts and therefore they




                                                                      001522
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 36 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 183 of 222 PageID 4240
                                                                              36


     1   will not be receiving payments under the plan, yet they voted

     2   against the plan.      So although we have a technical cram-down

     3   plan from the Class 8 perspective, Your Honor, the plan voting

     4   reflects the reality that the economic parties in interest

     5   overwhelmingly support the plan.

     6        So, Your Honor, cutting through the machinations of the

     7   Dondero tentacles, we do have a fairly straightforward plan

     8   and a plan that the Committee believes is confirmable and

     9   should be confirmed.

   10         Your Honor, since I've been in front of you for over a

   11    year now, I've referred to the goals of the Committee in this

   12    case, and the goals are straightforward in terms of expressing

   13    them but can be difficult in reality to implement them.             The

   14    Committee's goals have been two-fold:          to maximize the value

   15    of the estate and therefore the recoveries for its

   16    constituency, and to disentangle from the Dondero (audio gap).

   17         As with all things Highland, although these goals are

   18    straightforward, they're remarkably difficult to achieve,

   19    given the Dondero tentacles.        However, the Committee strongly

   20    believes the plan achieves these two goals.

   21         First, the plan provides a credible path to maximize

   22    recovery with Mr. Seery, who has gotten to know the assets and

   23    who has performed skillfully and credibly throughout this very

   24    difficult process.      It is a difficult set of assets and

   25    complex set of assets, as Your Honor knows very well.




                                                                      001523
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 37 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 184 of 222 PageID 4241
                                                                              37


     1        To be sure, there is uncertainty associated with the

     2   Debtor's projections, but that is inherent in the nature of

     3   the assets of the Debtor, and frankly, is inherent in the

     4   nature of projections themselves.         And Mr. Dondero and his

     5   tentacles will point to the downside, potentially, in those

     6   projections, but the Court will be reminded that there is also

     7   potential upside in those projections, an upside that would

     8   inure to the benefit of the general unsecured claims.

     9        Second, Your Honor, although it is seemingly impossible to

   10    free yourself from the Dondero web until every single one of

   11    the 2,000 barbed tentacles is painfully removed, if that's

   12    even possible, Your Honor, the Reorganized Debtor, the

   13    Claimant Trust, the Claimant Trustee, the Litigation Sub-

   14    Trust, the Litigation Trustee, and the Oversight Board

   15    construct and mechanisms is a structure that the Committee

   16    believes provides the creditors with the best possibility to

   17    do so, and that is to deal with what will undoubtedly be a

   18    flurry of attacks from Mr. Dondero and his tentacles.

   19         This is a virtual certainty, Your Honor.          The creditors

   20    have seen this movie before and Your Honor has seen this movie

   21    before.    They have seen Mr. Dondero make and break promises.

   22    They have seen Mr. Dondero attempt to bludgeon adversaries

   23    into submission in order to accept his offerings, and they

   24    have heard Mr. Dondero say that which he has said in this

   25    court during the preliminary injunction hearing --




                                                                      001524
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 38 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 185 of 222 PageID 4242
                                                                              38


     1   specifically, that the Debtor's plan "is going to end up in a

     2   myriad of litigation."

     3        The creditors are steeled in their will to be rid of Mr.

     4   Dondero, and they're confident in this structure to do so.

     5        To be clear, Your Honor, what is before the Court today

     6   for confirmation is the Debtor's plan, not some other plan

     7   that no one supports other than Mr. Dondero and his tentacles.

     8   The question isn't whether Mr. Dondero has a better proposal

     9   -- and footnote, Your Honor, the answer is he does not, both

   10    from a qualitative and quantitative perspective -- but whether

   11    the plan before the Court is in the best interest of creditors

   12    and should be confirmed.       The Committee strongly believes it

   13    is, and should, and all the Committee members support

   14    confirmation of the Debtor's plan.

   15         Recognizing Mr. Dondero's behavior, Your Honor, and

   16    threats regarding how he will behave in the future, there are

   17    certain provisions in the plan that are of critical importance

   18    to the creditors.      Of course, all provisions in the plan are

   19    extremely important, Your Honor, but as Mr. Pomerantz

   20    referenced, the creditors need the gatekeeper, exculpation,

   21    and injunction provisions.

   22         The reason is obvious, and is emphasized by the

   23    supplemental objection filed just yesterday by some of Mr.

   24    Dondero's tentacles -- namely, the Dugaboy and the Get Good

   25    Trusts.    And I quote, Your Honor:       "It is virtually certain




                                                                      001525
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 39 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 186 of 222 PageID 4243
                                                                              39


     1   that, under the Debtor's plan, there will be years of

     2   litigation in multiple adversary proceedings, appeals, and

     3   collection activities, all adding substantial uncertainty and

     4   delay."

     5        Additionally, Your Honor has seen from the proceedings in

     6   this case and has expressed frustration at numerous times at

     7   the myriad and at times baseless and borderline frivolous and

     8   out of touch with reality suits and objections and proceedings

     9   that the Dondero tentacles bring.         The creditors need the

   10    gatekeeper, exculpation, and injunction provisions to preserve

   11    and protect value.      And the record, I think, to this point is

   12    clear, and will be further made clear through the confirmation

   13    proceedings, that the protections are appropriate and entirely

   14    within this Court's authority to grant.

   15         In sum, Your Honor, the Committee fully supports

   16    confirmation of the plan.       The Committee believes it is

   17    confirmable and should be confirmed, and two classes of

   18    creditors and the overwhelming amount of creditors in terms of

   19    dollars agree.

   20         That's it, Your Honor.       Unless you have questions for me,

   21    I have nothing further at this time.

   22               THE COURT:     All right.    Thank you, Mr. Clemente.

   23               MR. CLEMENTE:     Thank you, Your Honor.

   24               THE COURT:     All right.    Who else wishes to be heard?

   25               MR. DRAPER:     Your Honor, this is Douglas Draper.         I'd




                                                                      001526
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 40 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 187 of 222 PageID 4244
                                                                              40


     1   like to be heard.      I have a few -- I'll take five minutes, at

     2   most --

     3               THE COURT:    All right.    Go ahead.

     4               MR. DRAPER:    -- and just focus on a few things.

     5    OPENING STATEMENT ON BEHALF OF THE GET GOOD TRUST AND DUGABOY

     6                               INVESTMENT TRUST

     7               MR. DRAPER:    I'm going to focus my opening remarks on

     8   the releases, the exculpations, and channeling injunctions in

     9   the plan.    I'm not waiving my other objections, but, rather,

   10    trying not to subject the Court to hearing the same argument

   11    from multiple lawyers.

   12         The good thing about the law is that it's absolute in

   13    certain respects.      It does not matter who is asserting a legal

   14    protection, the law applies it.        For example, a serial killer

   15    is entitled to a Miranda warning and a protection against

   16    unlawful search and seizure.        The law does not allow tainted

   17    evidence or an unlawful admission into evidence,

   18    notwithstanding the fact that the lack of admission of that

   19    evidence may lead to the freeing of that serial killer.

   20         Today, you must make an independent evaluation as to

   21    whether the plan complies with 1129 and applicable law.             The

   22    decision must be made notwithstanding the fact that it is

   23    being made by a Dondero entity.        It's not being -- it must be

   24    applied notwithstanding the fact that it's being made by me.

   25         We contend that the plan does not meet the hurdle and




                                                                      001527
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 41 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 188 of 222 PageID 4245
                                                                              41


     1   confirmation should be denied, notwithstanding the fact that

     2   the infirmity with the plan is asserted by me and

     3   notwithstanding the fact that Mr. Pomerantz and the unsecured

     4   creditors have overwhelming support.

     5        We all know 1141, the Barton Doctrine, and 544 -- 524

     6   provide injunctions and protections for certain parties

     7   associated with the Debtor.        Had the plan merely referenced

     8   these sections and stated that the injunction, et cetera,

     9   shall not exceed those allowed pursuant to Pacific Lumber, I

   10    would not be making this argument.

   11         Instead, we see a plan that has a definition of Exculpated

   12    Parties, Released Parties, Related Parties, that exceed the

   13    protections afforded by the Bankruptcy Code, the Barton

   14    Doctrine, and 524.

   15         We have a grant of jurisdiction and oversight that exceeds

   16    that allowed under Craig's Store, the Craig's Store line of

   17    cases.

   18         We have releases of claims against non-debtor parties,

   19    such as Strand, who is, under the Bankruptcy Code, under 723,

   20    liable for the debts of the Debtor.

   21         The plan, with its expansive releases, released parties,

   22    grant of injunctions, exculpations and channeling injunctions,

   23    are impermissible under Fifth Circuit case law.           And I would

   24    ask the Court to look closely at those definitions, who is --

   25    who the law allows to be exculpated and released and who the




                                                                      001528
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 42 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 189 of 222 PageID 4246
                                                                              42


     1   law specifically prohibits being exculpated and released, and,

     2   in fact, apply the Pacific Lumber line of -- case, as well as

     3   524 and the Bankruptcy Code when you look at these issues.

     4        Notwithstanding the overwhelming so-called support by the

     5   creditors at issue, the law must be applied, and it must be

     6   applied pursuant to what the Fifth Circuit requires.

     7               THE COURT:    All right.    Thank you, Mr. Draper.

     8        Other Objectors with opening statements?

     9               MR. RUKAVINA:    Your Honor, Davor Rukavina.        Briefly?

   10                THE COURT:    Okay.

   11       OPENING STATEMENT ON BEHALF OF CERTAIN FUNDS AND ADVISORS

   12                MR. RUKAVINA:    Your Honor, I represent various funds,

   13    including three of which have independent boards.            The Debtor

   14    manages more than $140 million of those funds, and the Debtor

   15    manages around a billion dollars in CLOs.

   16         Whether I am a tentacle of Mr. Dondero or not -- I'm not,

   17    since there's an independent board -- the fact remains that

   18    the Debtor wants to manage these assets and my clients' money

   19    post-assumption and post-confirmation with effective judicial

   20    immunity.    So our fundamental problem with this plan is the

   21    assumption of those contracts under 365(c) and (b).            I think

   22    we'll have to wait for the evidence to see what the Debtor

   23    proposes and has, and I will reserve, I guess, the balance of

   24    my arguments on that to closing, depending on what the

   25    evidence is.




                                                                      001529
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 43 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 190 of 222 PageID 4247
                                                                              43


     1        But I don't want the Court to lose sight of the fact that

     2   what the Debtor wants to do is, in contravention of our

     3   desires, continue managing our assets post-confirmation, even

     4   as it liquidates, just to make a buck.          It's our money, Your

     5   Honor, and whether we're Dondero or not, we're a couple

     6   hundred million, probably, or more, of third-party investment

     7   professionals, pension funds, et cetera, and we should not be

     8   all tainted without evidence as a tentacle of someone whom,

     9   I'll remind everyone here, built a multi-billion dollar

   10    company and made a lot of money for people.

   11         The second objection, Your Honor, goes to the Class 8

   12    rejection.    It sounds like there's still a problem with the

   13    number of creditors, even though certain creditors have

   14    switched their votes.      That raises now the fair and equitable

   15    standard, together with the undue discrimination and the

   16    absolute priority rule.       I think we'll have to let the

   17    evidence play out, and I'll reserve the balance of my closing

   18    or the balance of my remarks to closing on that issue.

   19         The third issue, Your Honor, is the same exculpation and

   20    release and injunction provisions that Mr. Draper raised.

   21    Those are legal matters that I'll discuss at closing, but I do

   22    note that the Debtor purports to prevent my clients from

   23    exercising post-assumption post-confirmation rights, period.

   24    And that's just inappropriate, because if the Debtor wants the

   25    benefits of these agreements, well, then of course it has to




                                                                      001530
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 44 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 191 of 222 PageID 4248
                                                                              44


     1   comply with the burdens.       And to say a priori that anything

     2   that my clients might do post-confirmation would be the result

     3   of a bad-faith Mr. Dondero strategy, there's no basis for that

     4   and that's not the basis on which my clients' rights in the

     5   future, when there is no bankruptcy estate and there is no

     6   bankruptcy jurisdiction, can be enjoined.

     7        And the final point, Your Honor, entails this channeling

     8   injunction.    I'll talk about it during closing.         It is

     9   inappropriate under 28 U.S.C. 959.         This is not a Barton

   10    Doctrine trustee issue, this is a debtor-in-possession, and a

   11    channeling injunction, the Court will have no jurisdiction

   12    post-confirmation.

   13         Thank you, Your Honor.

   14               THE COURT:     All right.    Thank you.

   15         Does Mr. Dondero's counsel have an opening statement?

   16               MR. TAYLOR:     I do, Your Honor.      I'll keep it brief.

   17    This is Clay Taylor on behalf of Mr. Dondero.

   18               THE COURT:     Okay.

   19             OPENING STATEMENT ON BEHALF OF JAMES D. DONDERO

   20               MR. TAYLOR:     Your Honor, the plan is clear in some

   21    respects, and I'm not going to belabor these points, as other

   22    objecting counsel have already addressed this.           But the plan

   23    does provide for non-debtor releases, and it provides for non-

   24    debtor releases for parties beyond that which is allowed by

   25    Pacific Lumber and under the Code.




                                                                      001531
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 45 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 192 of 222 PageID 4249
                                                                              45


     1        It also provides for exculpations of non-debtor parties in

     2   excess of that which is allowed under the Code and applicable

     3   case law.

     4        Finally -- or, not finally, but third, it requires this

     5   Court to keep a broad retention of post-confirmation

     6   jurisdiction that could go on for years, and that is improper.

     7        Finally, it requires the parties to submit to the

     8   jurisdiction of this Court via a channeling injunction, which

     9   we believe is beyond that which is allowed under applicable

   10    Fifth Circuit precedent.

   11         What is clear, what the evidence will show -- and I

   12    thought it was interesting that none of the proponents of plan

   13    confirmation ever talk about what the evidence is going to

   14    show.    They testified a lot before Your Honor, but they didn't

   15    ever talk about what the evidence would show.           What the

   16    evidence will show is this plan was solicited via a disclosure

   17    statement that told all the unsecured creditors, we project

   18    that you're going to receive 87 cents on the dollar on your

   19    claim.

   20         About two months later, and this was Friday of this past

   21    week, they changed those projections, and those projections

   22    then showed unsecured creditors, under a plan analysis, that

   23    they were going to receive 62 cents on the dollar.            That is in

   24    contrast to the liquidation analysis that had been prepared

   25    just two months prior showing that, under a hypothetical




                                                                      001532
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 46 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 193 of 222 PageID 4250
                                                                              46


     1   Chapter 7 liquidation analysis, that the unsecured creditors

     2   would receive 65 cents on the dollar.          Obviously, 62 cents is

     3   less than 65 percent.

     4        Realizing they had a problem, I guess, over the weekend,

     5   they changed last night, the night before confirmation, and

     6   sent us some new projections that now show that the unsecured

     7   creditors under a plan would receive 71 cents on the dollar.

     8        Your Honor, what the evidence will show, and it is

     9   Highland's burden to show this, is that -- that they meet the

   10    best interests of the creditors.         And part of that is that

   11    they will do better under a plan rather than under a

   12    hypothetical Chapter 7.

   13         Quite simply, they don't have the evidence, nor have they

   14    done the analysis to be able to prove that to this Court.

   15         What the evidence will also show is clear is that Mr.

   16    Seery, under the plan analysis, is scheduled to receive at

   17    least $3.6 million over just the first two years of this plan

   18    if it doesn't go any further.        And that's just for monthly

   19    payouts of $150,000 per month.        That's not including a to-be-

   20    agreed-upon success fee structure, which hasn't been

   21    negotiated yet.     And if it hasn't been negotiated yet, it

   22    can't be analyzed yet to see if those costs would exceed their

   23    benefits and therefore drive the return down such that a

   24    hypothetical Chapter 7 trustee could do better.

   25         There is also going to be additional costs for the




                                                                      001533
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 47 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 194 of 222 PageID 4251
                                                                              47


     1   Litigation Trustee and the fees that they are going to charge.

     2   There's going to be an Oversight Committee, and those fees are

     3   also to be negotiated.       There's also U.S. Trustee fees, which

     4   Mr. Seery tells us that he has calculated within the

     5   liquidation and plan analysis numbers, albeit both myself and

     6   Mr. Draper, as the evidence will show, have asked for the

     7   rollups that come behind the liquidation and plan analysis in

     8   each instance of the three iterations that have been done in

     9   two months, and we have been denied that information.             That

   10    evidence is not going to come in before this Court, and

   11    without that rollup information, this Court can't make an

   12    independent verification that this meets the best interests of

   13    the creditor and better than a hypothetical Chapter 7 trustee.

   14         What the evidence will also show, make an assumption that,

   15    under a plan analysis, that Mr. Seery will be able to generate

   16    higher returns on the sale of the assets of the Highland

   17    debtor and its subsidiaries, to the neighborhood of $60

   18    million higher.     There is no independent verification of this.

   19    There has been no due diligence done.          It was merely an

   20    assumption done by Mr. Seery and his advisors, and we submit

   21    that they will not have the evidence to show that they can

   22    beat a Chapter 7 trustee.

   23         This Court does have an alternative before it.            There is

   24    an alternative plan that has been filed under seal.            The Court

   25    is aware of it.     And it guarantees that creditors will receive




                                                                      001534
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 48 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 195 of 222 PageID 4252
                                                                              48


     1   at least 65 cents on the dollar.         Moreover, those claims are

     2   guaranteed -- and they're going to be secured that they will

     3   be paid that money.

     4              MR. POMERANTZ:     Your Honor, this is under -- this is

     5   under seal.    And I never interrupt somebody's argument, but

     6   this plan is under seal for a reason, Your Honor, and I object

     7   to any description of the terms of a plan that's not before

     8   Your Honor and is under seal.

     9              THE COURT:     Okay.    I sustain that objection.

   10               MR. TAYLOR:     Your Honor has a means to cut the

   11    Gordian knot of the litigation and appeals before it and to

   12    ensure that there is certainty for creditors.           It would

   13    massively reduce the administrative fee burn that is

   14    contemplated under the proposed plan before the Court.             As

   15    I've mentioned, it's at least $3.6 million just in monthly

   16    fees for Mr. Seery alone.         All of the rest of the fees are yet

   17    to be determined and to be negotiated.          I don't see how any

   18    analysis could have been done regarding the administrative fee

   19    burn that is going to happen over the two years and

   20    potentially much further as this case draws on.

   21         For those reasons alone, Your Honor, we believe that the

   22    plan confirmation should be denied and this Court should look

   23    at the alternatives before it.

   24               MR. KATHMAN:     Can I say something before --

   25               MR. TAYLOR:     Thank you, Your Honor.




                                                                      001535
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 49 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 196 of 222 PageID 4253
                                                                              49


     1              THE COURT:     All right.    Thank you.

     2        All right.     Have I missed any Objectors?

     3              MR. KATHMAN:     Your Honor?

     4              MS. DRAWHORN:     Yes, Your Honor.

     5              THE COURT:     Okay.   Ms. --

     6              MR. KATHMAN:     Your Honor, if I could spend just one

     7   minute, and I -- we -- I -- we filed a joinder on behalf of

     8   Mr. -- or, Jason Kathman on behalf of Davis Deadman, Todd

     9   Travers, and Paul Kauffman.

   10               THE COURT:     Uh-huh.

   11      OPENING STATEMENT ON BEHALF OF DAVIS DEADMAN, TODD TRAVERS,

   12                               AND PAUL KAUFFMAN

   13               MR. KATHMAN:     Mr. Pomerantz had noted, I think, at

   14    the front end that the Debtor amended their plan that resolved

   15    those objections.      I just want to say for the record that

   16    those had been resolved.

   17         And with that, Your Honor, may I be dismissed?

   18               THE COURT:     Yes, you may.     Thank you.

   19               MR. KATHMAN:     Thank you, Your Honor.

   20               THE COURT:     All right.    Was Ms. Drawhorn speaking up

   21    to make an opening statement?

   22               MS. DRAWHORN:     Yes.

   23               THE COURT:     Go ahead.

   24               MS. DRAWHORN:     Yes, Your Honor.

   25               THE COURT:     Go ahead.




                                                                      001536
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 50 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 197 of 222 PageID 4254
                                                                              50


     1          OPENING STATEMENT ON BEHALF OF THE NEXPOINT PARTIES

     2              MS. DRAWHORN:     Just very briefly, Lauren Drawhorn on

     3   behalf of NexPoint Real Estate Partners, the NexPoint Real

     4   Estate entities, and NexBank.

     5        Just a very brief opening.        Just wanted to note that it

     6   seems that the Debtor's and the Committee's position seems to

     7   be if there's some way, any way, to connect an entity to Mr.

     8   Dondero, then they don't need to perform any true evaluation

     9   of potential claims or that party's rights or their concerns,

   10    and that results in ignoring not only the merits of many

   11    claims but also the basic requirements of due process and the

   12    statutes, the Bankruptcy Code, and the case law.

   13         We filed objections that were focused largely on the

   14    injunctions and the releases, and then also the proposed

   15    subordination provisions.

   16         Two of my clients, one of them has a proof of claim, and

   17    while it is being disputed, that claim is out there and should

   18    get -- be entitled to be pursued and defended, and many of the

   19    injunctions appear to prevent my client from doing so.

   20         Similarly, it was mentioned that NexBank, in the

   21    demonstrative, had a terminated service agreement, but there's

   22    periods of time for which no services were provided but

   23    payment was made, and that's a potential admin claim that has

   24    been raised.     And the injunction, again, appears to prevent my

   25    clients from pursuing these claims.




                                                                      001537
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 51 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 198 of 222 PageID 4255
                                                                               51


     1          So I think, despite the general response to any connection

     2   to Dondero means there's no merit, that's not what we're here

     3   for today.       We need to really look at the merits of all

     4   potential claims and all -- the rights of all parties and the

     5   -- how the injunction and release provisions prevent that and

     6   how they don't comply with the required law.

     7          And, of course, we join in with many of the other

     8   objections, but that's my main point for the opening today.

     9                  THE COURT:    All right.   Thank you.

   10           All right.    I think I have covered all of the at least

   11    pending objections except the U.S. Trustee.            I'll check again

   12    to see if someone is out there for the U.S. Trustee.            (No

   13    response.)       All right.     If you're there, we're not hearing

   14    you.    You're on mute.

   15           Okay.    Any other attorneys out there who wish to make an

   16    opening statement?

   17           All right.    Well, I'll turn back to Mr. Pomerantz.        You

   18    may call your first witness.

   19                   MR. POMERANTZ:    Okay.    I will turn the virtual podium

   20    over to my partner, John Morris, who will be putting on our

   21    witnesses.

   22                   THE COURT:    All right.   Mr. Morris, you may call your

   23    first witness.

   24                   MR. MORRIS:    Good morning, Your Honor.    John Morris

   25    from Pachulski Stang Ziehl & Jones on behalf of the Debtor.




                                                                      001538
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 52 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 199 of 222 PageID 4256
                                                                              52


     1   Can you hear me okay?

     2              THE COURT:     I can.

     3              MR. MORRIS:     Okay.    Thank you very much.

     4        The Debtor calls James Seery as its first witness.

     5              THE COURT:     All right.     Mr. Seery, if you could say,

     6   "Testing, one, two," please.

     7              MR. SEERY:     Testing, one, two.

     8              THE COURT:     All right.    Hmm, I've not picked up your

     9   video yet.    Let's try it again.

   10               MR. SEERY:     Testing, one, two.      Testing.

   11               MR. MORRIS:     We have the audio.

   12               THE COURT:     We have the audio.

   13               MR. SEERY:     Oh.

   14               MR. MORRIS:     There we go.

   15               THE COURT:     There you are.

   16               MR. SEERY:     The video should be working.

   17               THE COURT:     All right.

   18               MR. POMERANTZ:       Yeah.   Actually, one -- Your Honor,

   19    one thing before we start.         We have Patrick Leatham from KCC.

   20    He is prepared to sit on the line for the whole day until his

   21    time comes.    I would just like to know if anyone intends to

   22    cross-examine him or object to his declaration.           Because if

   23    they don't, we could excuse Mr. Leatham.

   24               THE COURT:     All right.    What about that?       Anyone

   25    want to cross-examine the balloting agent?




                                                                      001539
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 53 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 200 of 222 PageID 4257
                                                                              53


     1               MR. RUKAVINA:    Your Honor, Davor Rukavina.        I do not.

     2   If the Debtor would just state, with the change of votes in

     3   Class 8, what the final tally is, I see no reason to dispute

     4   that, and then we can dismiss this gentleman.           But I do think

     5   that we should all know, with the change of votes, what it now

     6   is.

     7               THE COURT:    All right.

     8               MR. POMERANTZ:    We will -- we will work on that, Your

     9   Honor, with the changes as a result of the settlements today,

   10    and including Mr. Daugherty's client.          We can get that

   11    information sometime today.

   12                THE COURT:    All right.    So, Mr. Rukavina, do you

   13    agree that he can be excused with that representation, or do

   14    you want --

   15                MR. RUKAVINA:    Yes, Your Honor.

   16                THE COURT:    Okay.   All right.    So, it's Mr. Leatham?

   17    You are excused if you want to drop off this video.

   18          All right.    Mr. Seery, please raise your right hand.

   19                  JAMES P. SEERY, DEBTOR'S WITNESS, SWORN

   20                THE COURT:    All right.    Thank you.    Mr. Morris, go

   21    ahead.

   22                MR. MORRIS:    Thank you, Your Honor.

   23          If I may, I'd like to just begin by moving my exhibits

   24    into evidence so that it'll make this all go a little bit

   25    smoother.




                                                                      001540
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 54 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 201 of 222 PageID 4258
                                                                              54


     1              THE COURT:     All right.

     2              MR. MORRIS:     And if you'll indulge me just a little

     3   patience, please, because the Debtor's exhibits are found in

     4   three separate places.

     5              THE COURT:     Uh-huh.

     6              MR. MORRIS:     And I would just take them one at a

     7   time.

     8        First, at Docket No. 1822, the Court will find Debtor's

     9   Exhibits A through what I'm referring to as 6Z.           Six Zs.    So

   10    the Debtor respectfully moves into evidence Exhibits A through

   11    6Z on Docket No. 1822.

   12               THE COURT:     All right.    Are there any objections?

   13               MR. RUKAVINA:     Your Honor, I have a number of

   14    targeted objections to all of the exhibits.           Did I hear Mr.

   15    Morris say 6Z?

   16               THE COURT:     Yes.

   17               MR. MORRIS:     Yes.

   18               MR. RUKAVINA:     Or six -- then, Your Honor, I can go

   19    through my limited objections, if that pleases the Court.

   20               THE COURT:     All right.    Go ahead.

   21               MR. RUKAVINA:     Your Honor, Exhibit B, a transcript, B

   22    as in boy.    Exhibit D, an email, D as in dog.         Exhibit E as in

   23    Edward.    Moving on, Your Honor, 4D as in dog.         4E as in

   24    Edward.

   25               MR. MORRIS:     Slow down, please.




                                                                      001541
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 55 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 202 of 222 PageID 4259
                                                                              55


     1              THE COURT:     Okay.

     2              MR. RUKAVINA:     I'm sorry.

     3              THE COURT:     You said 4D as in dog, correct?

     4              MR. RUKAVINA:     Then -- yes, Your Honor.       Then 4E as

     5   in Edward.

     6              THE COURT:     Okay.

     7              MR. RUKAVINA:     4G as in George.      Your Honor, one,

     8   two, three, four, five T.         5T as in Tom.   And then, Your

     9   Honor, one, two -- 6R.       6S.   6T as in Tom.     And 6U as in

   10    under.   That's it.

   11               THE COURT:     All right.    Well, Mr. Morris, do you want

   12    to carve those out for now and just offer them the old-

   13    fashioned way and I can rule on the objections then?

   14               MR. MORRIS:     Why don't we do that?      I may just deal

   15    with it at the end of the case.        But subject to those

   16    objections, the Debtor then moves into evidence the balance of

   17    the exhibits on Docket 1822.

   18               THE COURT:     All right.    So, for the record, the Court

   19    will admit all exhibits at Docket No. 1822 at this time except

   20    B, D, E, 4D, 4E, 4G, 5T, 6R, 6S, 6T, and 6U.

   21         (Debtor's Docket 1822 exhibits, exclusive of Exhibits B,

   22    D, E, 4D, 4E, 4G, 5T, 6R, 6S, 6T, and 6U, are received into

   23    evidence.)

   24               THE COURT:     All right.    Mr. Morris, continue.

   25               MR. MORRIS:     Thank you, Your Honor.




                                                                      001542
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 56 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 203 of 222 PageID 4260
                                                                                56


     1        Next, at Docket 1866, you'll find Debtor's Exhibits 7A

     2   through 7E, and the Debtor respectfully moves those dockets --

     3   documents into evidence.

     4               THE COURT:    All right.    Any objection?     (No

     5   response.)    Are there any objections?

     6               MR. RUKAVINA:    Your Honor, not from -- not from me.

     7               THE COURT:    All right.    Hearing no objections, the

     8   Court will admit all Debtor exhibits appearing at Docket Entry

     9   No. 1866.

   10                MR. MORRIS:    Thank you, Your Honor.

   11         (Debtor's Docket 1866 exhibits are received into

   12    evidence.)

   13                MR. MORRIS:    And finally, at Docket 1877, the Court

   14    will find Debtor's Exhibits 7F through 7Q, and the Debtor

   15    respectfully moves for the admission of those documents into

   16    evidence.

   17                THE COURT:    All right.    Any objection?

   18                MR. RUKAVINA:    Your Honor, I might have to talk about

   19    this with Mr. Morris, but I have 7F as any document entered in

   20    the case, 7G as any document to be filed, et cetera.             Mr.

   21    Morris, am I wrong about that?

   22                MR. MORRIS:    I don't have that list in front of me.

   23    So I'll reserve on those documents and we can talk about them

   24    at a break, Your Honor.

   25                THE COURT:    All right.




                                                                      001543
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 57 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 204 of 222 PageID 4261
                                                                              57


     1              MR. DRAPER:     Your Honor, this is Douglas Draper.          I

     2   object, and I don't have the number in front of me, it's the

     3   liquidation analysis and the plan summary.           It's a summary

     4   exhibit, and we've not been given the underlying documentation

     5   with respect to them.      I'd ask Mr. Morris to deal with that

     6   separately also.

     7              MR. MORRIS:     All right.    Well, we're certainly going

     8   to be moving that into evidence, so we can deal with that at

     9   the time, Your Honor.

   10               THE COURT:     Okay.    Which documents are they?      Which

   11    exhibits are those?

   12               MR. DRAPER:     I don't have the number in front -- Mr.

   13    Morris, do you have the number for that exhibit?

   14               MR. MORRIS:     I do, but why don't we just deal with it

   15    when I -- when I get into --

   16               THE COURT:     Okay.

   17               MR. MORRIS:     -- into the testimony?

   18               THE COURT:     I just wanted the record clear what I am

   19    admitting at this time at Docket Entry No. 1877.            Or do you

   20    want to just --

   21               MR. MORRIS:     Okay.

   22               THE COURT:     -- hold all those --

   23               MR. MORRIS:     Mr. Rukavina, other than F and G, which

   24    you noted, is there any objection to any of the other

   25    documents on that witness and exhibit list?




                                                                      001544
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 58 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 205 of 222 PageID 4262
                                     Seery - Direct                            58


     1               MR. RUKAVINA:    Well, I also have H as impeachment/

     2   rebuttal, I as any document offered by any other party.               So I

     3   would suggest, Mr. Morris, that I have my associate confirm

     4   that I have the right -- the right stuff here, and we can take

     5   it up maybe during a break.        But I have F, G, H, I as so-

     6   called catchalls, not any discrete exhibits.

     7               MR. MORRIS:    All right.    All right, Your Honor.

     8   Let's, let's just proceed.         We've got -- we took care of

     9   Docket No. 1822 and 1866, and the balance we'll deal with at a

   10    break, --

   11                THE COURT:    All right.

   12                MR. MORRIS:     -- unless they come up through

   13    testimony.

   14                THE COURT:    All right.    That sounds good.

   15                MR. MORRIS:    Okay.    Thank you very much.      May I

   16    proceed?

   17                THE COURT:    You may.

   18                MR. MORRIS:    Okay.

   19                               DIRECT EXAMINATION

   20    BY MR. MORRIS:

   21    Q    Good morning, Mr. Seery.

   22    A    (no response)

   23    Q    Can you hear me?

   24    A    Apologies.     I went on mute.     Can you hear me now?      I

   25    apologize.




                                                                      001545
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 59 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 206 of 222 PageID 4263
                                     Seery - Direct                           59


     1   Q    Yes.    Good morning.

     2                MR. MORRIS:    So, let's begin, Your Honor, with just a

     3   little bit of background of Mr. Seery and how he got involved

     4   in the case.

     5   BY MR. MORRIS:

     6   Q    Mr. Seery, what's your current position with the Debtor?

     7   A    I am the CEO, the CRO -- the chief restructuring officer

     8   -- as well as an independent director on the Strand Advisors

     9   board of directors.

   10    Q    Okay.

   11                 MR. MORRIS:    Your Honor, I'm going to ask Mr. Seery

   12    to describe a bit for his background.          For the record, you'll

   13    find that Exhibits 6X, 6Y, and 6Z, on the Debtor's exhibit

   14    list at Docket 1822, the resumes and C.V.s of the three

   15    independent members of the board.         If Your Honor has any

   16    question about their qualifications and their experience, that

   17    evidence is already in the record.

   18                 THE COURT:    Okay.

   19    BY MR. MORRIS:

   20    Q    But Mr. Seery, without going into the detail of everything

   21    that's on your C.V., can you just describe for the Court

   22    generally your professional background, starting, well, with

   23    your time as a lawyer?

   24    A    I've been involved in the restructuring, finance,

   25    investing and managing of assets and banking-type assets for




                                                                      001546
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 60 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 207 of 222 PageID 4264
                                    Seery - Direct                            60


     1   over 30 years.

     2        I began in restructuring in real estate.          Became a lawyer,

     3   and was a lawyer in private practice dealing with

     4   restructuring and finance for approximately ten years, in

     5   addition to time before that on the real estate side.

     6        I joined Lehman Brothers on the business side in 1999,

     7   where I immediately began working on the -- with a distress

     8   team as a team member investing off the balance sheet, Lehman

     9   Brothers assets in various types of distressed financing

   10    investments.     Bonds, loans, equities.       In addition, then I

   11    became the head of Lehman's loan business globally.            I ran

   12    that business for the number of years.          Was one of the key

   13    players in selling Lehman Brothers to Barclays in a very

   14    difficult situation and structure.

   15         After that, joined some of my partners, we formed a hedge

   16    fund called RiverBirch Capital, about a billion and a half

   17    dollar hedge fund in -- operating in -- globally, but mostly

   18    U.S. stressed/distressed assets that we invested in.

   19    Oftentimes, though, we would run from high-grade assets all

   20    the way down to equities, different types of investors,

   21    different types of investments.

   22         Thereafter, I left -- was -- joined Guggenheim.            I left

   23    Guggenheim, and shortly thereafter became a director at

   24    Strand.

   25    Q    Prior to acceptance of the positions that you described




                                                                      001547
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 61 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 208 of 222 PageID 4265
                                     Seery - Direct                           61


     1   earlier, were you at all familiar with Highland or Mr.

     2   Dondero?

     3   A    Yeah.    I was, yes.

     4   Q    Can you just describe for the Court how you became

     5   familiar with Highland and Mr. Dondero?

     6   A    Highland was a customer of Lehman Brothers, and it was --

     7   particularly in the loan business.          And the CLO businesses.

     8   Highland was run by Mr. Dondero, and I knew of that business

     9   through that --

   10         (Interruption.)

   11                 MR. MORRIS:    Can somebody please put their device on

   12    mute?

   13                 A VOICE:   That's Mr. Taylor.

   14                 THE COURT:    Mr. Taylor, you were off mute,

   15    apparently, for a moment.          Make sure you're staying on mute.

   16    Thank you.

   17                 MR. TAYLOR:    Yes.    Sorry, Your Honor.    I thought we

   18    might have a hearsay objection.          I wasn't sure what the answer

   19    was going to be, so I wanted to be prepared to object.

   20                 THE COURT:    All right.    Thank you.

   21    BY MR. MORRIS:

   22    Q    Did you know or meet Mr. Dondero in the course of what you

   23    just described?

   24    A    Yes, I did.     I believe we met once or twice over the

   25    years.   There was a senior team member who handled the




                                                                      001548
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 62 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 209 of 222 PageID 4266
                                    Seery - Direct                            62


     1   Highland relationship.        He was quite good, quite experienced,

     2   and he handled most of the Highland relationship issues.             But

     3   Highland, we came across a number of times, whether it be in

     4   -- I came across a number of times, whether it be in specific

     5   investments we had where they would be either a competing

     6   party or holding a similar interest, whether they were a

     7   customer purchasing loans or securities, whether they were a

     8   potential CLO customer where we were structuring some assets

     9   for them.

   10    Q    Okay.    And who are the two other members of the

   11    independent board at Strand?

   12    A    John Dubel and Russel Nelms.

   13    Q    And had you had any personal experience with either of

   14    those gentleman prior to this case?

   15    A    I knew of Mr. Nelms and his experience as a bankruptcy

   16    judge in the Northern District of Texas, and I had worked on

   17    one matter with Mr. Dubel, but very, very briefly, while he

   18    was the CEO of FGIC, which is a large insurer in the financial

   19    insurance space that he was responsible for reorganizing and

   20    ultimately winding down.

   21    Q    Okay.    How did you learn about this particular case?           How

   22    did you learn about the opportunity or the possibility of

   23    becoming an independent director?

   24    A    Initially, I was contacted by some of the creditors and

   25    asked whether I was interested, and I indicated that I was.




                                                                      001549
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 63 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 210 of 222 PageID 4267
                                    Seery - Direct                            63


     1   Subsequently, I received a call from the Debtor's

     2   representatives as well meeting the counsel as well as the

     3   financial advisor as well as specific members of the Debtor's

     4   senior management.

     5   Q    Do you know how long in advance of the January 9th

     6   settlement you were first contacted?

     7   A    Probably four, four or five days at the most, but started

     8   working immediately at that time because it was a pretty

     9   complicated matter and the interview process would be quick

   10    because of the hearing date that was coming up.

   11    Q    Do you recall the names of any of the creditors who

   12    reached out to you?

   13    A    I spoke to counsel for UBS.        Certainly, Committee counsel.

   14    I don't recall if I spoke to anybody from Jenner Block in the

   15    initial interview.      And then I spoke to representatives from

   16    your firm as well as Mr. Leventon and ultimately Mr.

   17    Ellington.

   18    Q    Did you do any due diligence before accepting the

   19    appointment?

   20    A    I did, yes.

   21    Q    Can you describe for the Court the due diligence you did

   22    before accepting your appointment as independent director?

   23    A    Well, I got the petition, I read the petition, as well as

   24    the first day, as well as the venue-changing motion.            In

   25    addition, I went through the schedules.          Ultimately, I took a




                                                                      001550
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 64 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 211 of 222 PageID 4268
                                    Seery - Direct                            64


     1   look at and examined the limited partnership agreement of the

     2   Debtor, with particular focus on the indemnity provisions.                I

     3   then sat down with the Committee to get their views as part of

     4   the interview process, as well as the Debtor's counsel and

     5   Debtor's representatives.

     6   Q    Did you -- in the course of your diligence, did you come

     7   to an understanding or did you form a view as to why an

     8   independent board was being sought at that time?

     9   A    Yes, I did.

   10    Q    And what view or understanding did you come to?

   11    A    There was extreme antipathy from the creditors, as

   12    evidenced by the venue motion and the documents around that

   13    venue motion.

   14         In addition, in the first day order, or affidavit, you

   15    could see the issues related to Redeemer and the length of

   16    time that litigation has been gone on, going on.

   17         The creditors became extremely concern with Mr. Dondero

   18    having any control over the operations of the Debtor and

   19    wanted to make sure that either he was removed from that or

   20    that -- and someone else was brought in, or that the case was

   21    somehow taken over by a trustee.

   22    Q    Did you form any views as to the causes of the Debtor's

   23    bankruptcy filing?

   24    A    The initial cause was the entry or the soon-to-be-entered

   25    order related to the arbitration with Redeemer, but it was




                                                                      001551
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 65 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 212 of 222 PageID 4269
                                    Seery - Direct                            65


     1   pretty clear from looking at the first day that there was a

     2   number of litigations.       The bulk of the creditor body was made

     3   up of -- on the liquidated side was made up of litigation

     4   creditors.    And then the other creditors, the Committee

     5   members, other than Meta-e, were significant litigation

     6   creditors.

     7              MR. MORRIS:     Your Honor, I think Mr. Seery was sworn

     8   in, but unless -- unless you -- if you think there's a need,

     9   I'm happy to have you swear Mr. Seery in again just to make

   10    sure his testimony is under oath.

   11               THE WITNESS:     I was sworn in.

   12               THE COURT:     Yes, I swore him in.

   13               MR. MORRIS:     That's what I thought.       That's what I

   14    thought.    Somebody had made the suggestion to me, so I was

   15    just trying to make sure, because I didn't want any unsworn

   16    testimony here today.

   17               THE COURT:     We did.

   18               MR. MORRIS:     Okay.

   19               THE COURT:     We did.

   20               MR. MORRIS:     Thank you.    Thank you.

   21    BY MR. MORRIS:

   22    Q    Ultimately, sir, just to move this along a little bit, do

   23    you recall that an agreement was reached with the UCC and Mr.

   24    Dondero and the Debtor concerning governance issues?

   25    A    Yes, I do.




                                                                      001552
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 66 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 213 of 222 PageID 4270
                                    Seery - Direct                            66


     1   Q    And did you accept your position as an independent

     2   director at Strand as part of that corporate governance

     3   settlement?

     4   A    That, that was part of the appointment.          We -- the

     5   independent directors were brought in to take -- really, to

     6   take control of the company as independent fiduciaries.             And

     7   the idea, I think, was that there was a Chapter 7 motion that

     8   was about to be filed by the Committee, or at least that was

     9   the representation, and the Debtor had a choice, they could

   10    either accept the independent directors or they could face the

   11    motion.

   12         What actually happened was a little bit more complicated.

   13    The creditors and the Debtor agreed on the selection of Mr.

   14    Dubel and myself.      And then because they couldn't agree on the

   15    third member of the independent board, they left it to Mr.

   16    Dubel and myself to actually come up with a process, interview

   17    candidates, and make that selection, which we did, which

   18    ultimately became Mr. Nelms.

   19    Q    And did all of this take place during that four- or five-

   20    day period prior to January 9th?

   21    A    It did, yes.

   22    Q    Okay.    And let's talk about the makeup of the board.

   23    You've identified the other individuals.          How would you

   24    characterize the skillset and the capability of the

   25    individual?




                                                                      001553
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 67 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 214 of 222 PageID 4271
                                    Seery - Direct                            67


     1   A    Well, on paper, I think it's a pretty uniquely-constructed

     2   board for this type of asset management business with the

     3   diversity of these types of assets and the diversity of issues

     4   that we had.

     5        So, former Judge Nelms, obviously skilled in bankruptcy

     6   and the law around bankruptcy, but also very skilled in

     7   mediation, conflict resolution, and in particular his

     8   prepetition or maybe pre-judicial experience in litigation and

     9   litigation involving fiduciary duties we thought could be

   10    very, very important because of the myriad of interrelated

   11    issues that we could see that might arise.

   12         John Dubel is an extremely well-known and respected

   13    restructuring professional.        He has been dealing these kinds

   14    of assignments as an independent fiduciary for, gosh, as long

   15    as I can recall, but at least going back 15 to 20 years.             He

   16    had experience in accounting, but he's also been the leader of

   17    these kinds of organizations going through restructuring in

   18    many operational type roles, and so he was a perfect fit.

   19         And my experience in both restructuring as well as asset

   20    management and investment I think dovetailed nicely with the

   21    experience that Mr. Nelms and Mr. Dubel have.

   22    Q    Okay.    Let's talk for just a moment at a high level of the

   23    agreement that was reached.        Do you remember that there were

   24    several documents that embodied the terms of the agreement?

   25    A    Yes, I do.




                                                                      001554
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 68 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 215 of 222 PageID 4272
                                    Seery - Direct                            68


     1   Q    And do you remember one of them was an order that the

     2   Court entered on January 9th?

     3   A    Yes.

     4               MR. MORRIS:    All right.    Your Honor, just for the

     5   record, and we'll be looking at this, but that would be

     6   document Exhibit 5Q as in queen, and that's at Docket No.

     7   1822.

     8   BY MR. MORRIS:

     9   Q    Do you remember there was a separate term sheet, Mr.

   10    Seery, that was also part of the agreement among the

   11    constituents?

   12    A    Yes.   There were -- I think there were a couple of term

   13    sheets and stipulations, but I do recall that there was some

   14    very specific term sheets with the terms.

   15                MR. MORRIS:    All right.    And we'll look at that one

   16    as well, Your Honor, but that can be found at Exhibit 5O as in

   17    Oscar.

   18    BY MR. MORRIS:

   19    Q    And then, finally, do you recall that Mr. Dondero signed a

   20    stipulation that was also part of the agreement?

   21    A    Yes.   That was absolutely key to the agreement for the

   22    creditors and perhaps the Court.         But it was really -- it

   23    needed to be clear that he was signed on to this transaction.

   24                MR. MORRIS:    Okay.   And we'll look at that as well.

   25    That's Exhibit 7Q.      And remind me, we'll move that one into




                                                                      001555
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 69 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 216 of 222 PageID 4273
                                    Seery - Direct                            69


     1   evidence.

     2   BY MR. MORRIS:

     3   Q    Did you and the other prospective independent directors

     4   actually participate in the negotiation of any aspect of this

     5   agreement that you've generally described?

     6   A    Absolutely.     Although we hadn't been appointed yet, these

     7   agreements were going to be the structure with which -- or

     8   under which we would come in as independent fiduciaries.             They

     9   would govern a lot of our relationships.          They would provide

   10    for the protections that we required and that I required.             So

   11    they were exceedingly important to me.

   12    Q    Can you describe for the Court at a general level your

   13    understanding of the overall structure of the corporate

   14    governance settlement?

   15    A    From a very high level, the settlement was -- Highland

   16    Capital Partners is a limited partnership.          It's managed by

   17    its general partner, Strand Advisors.          Although Strand is the

   18    GP, its effective interest in Highland is minimal, about .25

   19    percent of the effective partnership interest.           But it is the

   20    general partner.     So it does govern the -- the partnership.

   21         We came in as an independent board that would oversee and

   22    control Strand Advisors and thereby, through the general

   23    partner position, oversee and control HCMLP, the Debtor.

   24         In addition, the Committee then overlaid what we could do

   25    with respect to how we operated the business in the ordinary




                                                                      001556
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 70 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 217 of 222 PageID 4274
                                    Seery - Direct                              70


     1   course in Chapter 11 with a specific set of protocols that

     2   governed certain transactions that we would have to get

     3   permission from either the Committee or the Court to engage

     4   in.

     5         And in addition, Mr. Dondero, notwithstanding the

     6   insertion of the independent board at Strand, also had a set

     7   of restrictions around him, because, of course, not only was

     8   he the former control entity at Highland and Strand, he also

     9   had a hundred percent of the ownership -- indirectly, of

   10    course -- of Strand and could have removed the board.             So

   11    there were restrictions around what he could do with respect

   12    to the board.      There were also restrictions around what he

   13    could do through various entities to terminate contracts and

   14    --

   15    Q     All right.    We'll look at some of those in detail.         Did,

   16    to the best of your recollection, did Mr. Dondero give up his

   17    position as president or CEO of the Debtor?

   18    A     He did, yes.

   19    Q     And did he nevertheless stay on as an employee of the

   20    Debtor and retain a position as portfolio manager?

   21    A     He did.   At the last second, I believe it was the night

   22    before, when we were actually in Dallas preparing for the

   23    hearing, but Mr. Ellington raised the concern that if Dondero

   24    was removed from not only the presidency but also the

   25    portfolio management position, potentially there would be some




                                                                      001557
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 71 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 218 of 222 PageID 4275
                                    Seery - Direct                            71


     1   agreements that might or might not be subject to Court

     2   approval that could be terminated and value would be lost.                So

     3   this was a very last-second provision.          Obviously, the -- as

     4   new estate fiduciaries, we didn't want value to be lost

     5   instantly for key man or some other reason.           And the Committee

     6   ultimately, or I guess you'd say reluctantly, agreed to that

     7   because we just didn't have time to look at any of -- any such

     8   agreements.

     9              MR. MORRIS:     All right.    Let's -- can we put up on

   10    the screen, Ms. Canty, Debtor's Exhibit 5Q?

   11         And this is in evidence, Your Honor.          This is the January

   12    9th order.

   13         And can we please go to Paragraph 8?

   14    BY MR. MORRIS:

   15    Q    Mr. Seery, you had mentioned just a few minutes ago that

   16    there were certain restrictions that were placed on Mr.

   17    Dondero.    Does Paragraph 8, to the best of your recollection,

   18    provide for the substance of at least some of those

   19    restrictions?

   20    A    It does, yes.

   21    Q    And can you just describe for the Court your understanding

   22    of the restrictions that were imposed on Mr. Dondero pursuant

   23    to Paragraph 8?

   24    A    Well, as I recall, when Mr. Ellington came in with the

   25    last-minute request, the Committee was extremely upset about




                                                                      001558
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 72 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 219 of 222 PageID 4276
                                      Seery - Direct                          72


     1   it.   We talked about it.       Obviously, we, as an independent

     2   board that was going to come in, didn't know the underlying

     3   contracts and couldn't really render any judgment as to

     4   whether there would be value lost.         So, the Committee agreed,

     5   but they wanted to make sure that Mr. Dondero still reported

     6   to -- directly to the board, and if the board asked Mr.

     7   Dondero to leave, he would do so.

     8   Q     Okay.    Just looking at this paragraph, is it your

     9   understanding that the scope and responsibilities of Mr.

   10    Dondero would be determined by the board?

   11    A     Yes.

   12    Q     And was it your understanding that Mr. Dondero would serve

   13    without compensation?

   14    A     Yes.

   15                  MR. DRAPER:    Objection.   Leading, Your Honor.

   16                  THE COURT:    Overruled.

   17    BY MR. MORRIS:

   18    Q     Was it your understanding that Mr. Dondero's role would be

   19    subject to the direct supervision, direction, and authority of

   20    the board?

   21    A     That's, you know, that's what the order says and that's

   22    what the agreement was.        In practice, that was really going to

   23    have to evolve because we were coming in very cold and

   24    obviously he'd been there for --

   25          (Interruption.)




                                                                      001559
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 73 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 220 of 222 PageID 4277
                                    Seery - Direct                            73


     1               THE COURT:    All right.    Someone needs to put their

     2   phone on mute.     I don't know who it is.

     3   BY MR. MORRIS:

     4   Q    Was it also part of the agreement that Mr. Dondero would

     5   (garbled) upon the board's request?

     6   A    I think I got you, but yes, that's contained in this

     7   paragraph, and Mr. Dondero agreed to that.

     8               THE COURT:    All right.    Whoever LC is, your phone

     9   needs to be put on mute.        Okay.   Please be sensitive to

   10    keeping your device on mute except for Mr. Morris and Mr.

   11    Seery.

   12         All right.     Go ahead.

   13    BY MR. MORRIS:

   14    Q    Do you recall, Mr. Seery, whether there were any

   15    restrictions placed on Mr. Dondero's ability to terminate

   16    agreements with the Debtor?

   17    A    Yes.   That was a very specific provision as well.

   18    Q    Can we take a look at Paragraph 9 below?          Is that the

   19    provision that you're referring to?

   20    A    That's the provision in the order.         I believe there were

   21    other agreements -- certainly, discussion around it -- because

   22    it was an important provision because it had been borne out of

   23    some experience that Acis and Mr. Terry had had in particular.

   24    So it was supposed to be broad and prevent both direct and

   25    indirect termination of agreements.




                                                                      001560
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 74 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 221 of 222 PageID 4278
                                    Seery - Direct                              74


     1   Q    Okay.    And do you know, do you recall that the definition

     2   of related entity is contained within the term sheet that you

     3   referred to earlier?

     4   A    It's a pretty extensive -- I recall the definition not

     5   specifically, but it's a pretty extensive definition.             It

     6   includes any of the entities that he owns, that Mr. Dondero

     7   owns, that Mr. Dondero controls, that Mr. Dondero manages,

     8   that Mr. Dondero owns indirectly, that Mr. Dondero manages

     9   indirectly, and it really covers a wide swath of those

   10    entities in which he has interests and control.

   11                 MR. MORRIS:   All right.    Let's see if we could just

   12    look at the definition specifically at Exhibit 5O as in Oscar.

   13    And if we could just scroll down to the next page.

   14         Now, this was -- this is part of the term sheet that was

   15    filed at Docket 354.

   16    BY MR. MORRIS:

   17    Q    At Definition I(d), is that the definition of related

   18    entity that you were referring to?

   19    A    That's correct.

   20    Q    Okay.    In addition to what you've described, I think you

   21    also mentioned that there was a separate stipulation that Mr.

   22    Dondero entered into as part of the corporate governance

   23    settlement.     Do I have that right?

   24    A    That's my recollection, yes.        And I believe he signed it,

   25    and that was a key gating issue to the hearing that we had on




                                                                      001561
Case 19-34054-sgj11 Doc 1894 Filed 02/04/21 Entered 02/04/21 10:28:30 Page 75 of 295
 Case 3:21-cv-00538-N Document 26-5 Filed 06/09/21 Page 222 of 222 PageID 4279
                                       Seery - Direct                          75


     1   January 9th.

     2   Q      And what do you recall about that document as being a key

     3   gating issue?

     4   A      The key gating issue that I recall is that it had to be

     5   signed.    And I don't believe it was signed until that very

     6   morning.

     7                  MR. MORRIS:    All right.    Can we call up Exhibit 7Q as

     8   in queen?

     9   BY MR. MORRIS:

   10    Q      All right.    Is this the stipulation that you were

   11    referring to?       We can scroll down to any portion you want.

   12    A      I believe that is, yes.

   13                   MR. MORRIS:    Okay.   Can we just scroll down to see

   14    Mr. Dondero's signature?         Yeah.     That's -- okay.

   15           So, that's dated January 9th.         This was filed at Docket

   16    338.    It's on the Debtor's exhibit list as Exhibit 7Q.             And

   17    the Debtor would respectfully move Exhibit 7Q into evidence.

   18                   THE COURT:    Any objection?    All right.    7Q is

   19    admitted.

   20           (Debtor's Exhibit 7Q is received into evidence.)

   21                   MR. MORRIS:    Okay.   And if we could just scroll up a

   22    page or two to the four bullet points.           Yeah, right there.        A

   23    little more.

   24    BY MR. MORRIS:

   25    Q      Okay.    So, do you see Paragraph 10 contains the




                                                                       001562
